Exhibit (17)(b)(iii) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipals Funds as of August 31, 2009 T a b l e o f C o n T e n T s Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition Alabama 4 Arkansas 6 Georgia 8 Kentucky 10 Louisiana 12 Maryland 14 Missouri 16 North Carolina 18 Oregon 20 South Carolina 22 Tennessee 24 Virginia 26 Fund Expenses 28 Financial Statements 35 Federal Tax Information 146 Board of Trustees Annual Approval of the Investment Advisory Agreements 147 Management and Organization 151 1 Eaton Vance Municipals Funds as of August 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions During the year ending August 31, 2009, the U .S . economy and the capital markets underwent the worst upheaval since the Great Depression, followed by a much-needed period of stabilization during which asset prices rallied . The U .S . economy contracted in all four quarters of the fiscal period from August 31, 2008, through August 31, 2009 . According to the U .S . Department of Commerce, the economy declined at annualized rates of 2 .7% and 5 .4% in the third and fourth quarters of 2008, respectively, and at annualized rates of 6 .4% and 1 .0% in the first and second quarters of 2009, respectively. In the first half of the period, the capital markets were shaken by unprecedented events . In September 2008, the federal government took control of federally chartered mortgage giants Fannie Mae and Freddie Mac . During the same month, Lehman Brothers filed for bankruptcy protection; Bank of America announced its acquisition of Merrill Lynch; and Goldman Sachs and Morgan Stanley petitioned the U .S . Federal Reserve (the Fed) to become bank holding companies, a step that brings greater regulation but also easier access to credit . These actions, in conjunction with the announcement of Bear Stearns acquisition by JPMorgan Chase in March 2008, drastically redefined the Wall Street landscape . In addition to the independent Wall Street brokerages, the banking sector witnessed the failure of Washington Mutual and the sale of Wachovia . In the insurance sector, the federal government provided more than $150 billion in loans to help stabilize American International Group (AIG) . After reaching a low for the period in mid-Decem-ber, the fixed-income markets began to improve . In January 2009, the Obama administrations massive spending proposals served as a catalyst for optimism . A gradual upturn in the housing market was bolstered by historically low mortgage rates, an $8,000 tax credit for first-time home buyers that was part of President Obamas stimulus legislation and a plethora of distressed properties on the market . Unemployment, on the other hand, rose to 9 .7% in August 2009 from 6 .2% in August 2008 . On February 17, 2009, President Obama signed a historic $787 billion stimulus program into law and outlined a $50 billion foreclosure rescue plan . These programs followed the $700 billion financial institution rescue legislation passed last fall . The Fed lowered the federal funds rate to a range of 0 .0% to 0 .25% from 2 .00% as of August 31, 2008, and, in the first half of the period, took extraordinary action through a variety of innovative lending techniques in an attempt to ease the credit crisis . During the year ending August 31, 2009, municipals continued the rally that had begun in mid-December 2008, posting a positive return for the period . The Barclays Capital Municipal Bond Index (the Index)a broad-based, unmanaged index of municipal bonds gained 5 .67% . 1 Management Discussion Despite outperforming the Index in the second half of the period, the Funds underperformance in the first half caused them to lag the Index for the fiscal year as a whole . Management believes that much of the Funds underperformance in the first half of the year can be attributed to the shift of capital into shorter-maturity bonds, a result of the broader-based credit crisis during that period . The Funds are actively managed, with an investment style that focuses on income, longer call protection and longer maturities . In addition, management has historically used Treasury futures to seek to offset interest-rate volatility associated with investing in longer-maturity municipal bonds . Investors flight to quality in 2008 pushed Treasury yields to historic lows, which also hurt the Funds performance during the first half of the fiscal year. In the second half of the fiscal year, the municipal market witnessed a significant rebound as headline risk abated, demand returned from investors who had sought the relative safety of Treasury bonds in 2008, and cautious optimism spread on signs of a mildly improving economy. The renewed appetite for municipal bonds was buoyed by provisions in the American Recovery and Reinvestment Act of 2009 aimed at sup- 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Municipals Funds as of August 31, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE porting the municipal market . The new Build America Bonds Program gave municipal issuers access to the taxable debt markets, lowering their net borrowing costs and reducing the supply of traditional tax-exempt bonds . The federal stimulus program also provided direct cash subsidies to municipalities that were facing record budget deficits . The result of these events during the second half of the period was a dramatic rally for the sector as yields fell and prices rose across the yield curve . The Funds invest primarily in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds . While the price declines experienced by municipals in 2008 were most pronounced on the long end of the yield curve, longer-maturity bonds outperformed shorter maturities during the first half of 2009, thus providing the basis for much of the Funds underperformance and outperformance relative to the Index in the first and second halves of the period, respectively. Similarly, higher allocations to revenue bonds hurt in the first half but later helped in the second half as general obligation bonds performed better in 2008 and worse in 2009 . Management employed leverage in some of the Funds, through which additional exposure to the municipal market was achieved . Leverage has the impact of enhancing returns during up markets while exacerbating performance on the downside . 1 As we move ahead, we recognize that many state governments, particularly California, face significant budget deficits that are driven primarily by a steep decline in tax revenues . We will continue to monitor any new developments as state legislatures formulate solutions to address these fiscal problems . As in all environments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively manage municipals in this environment  like in all others  with the same income-focused, relative value approach we have always employed . We believe that this approach, which is based on careful credit research and decades of experience in the municipal market, has served municipal investors well over the long term . 1 Certain Funds employ residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on RIB investments. Effective December 1, 2009, each Funds name will be changed to Eaton Vance [State] Municipal Income Fund. 3 Eaton Vance Alabama Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol ETALX EVALX ECALX EIALX Average Annual Total Returns (at net asset value) One Year 4.19% 3.56% 3.55% 4.51% Five Years 3.44 2.71 N.A. N.A. Ten Years 4.62 3.86 N.A. N.A. Life of Fund  4.38 4.50 2.09 6.84 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -0.81% -1.42% 2.56% 4.51% Five Years 2.43 2.37 N.A. N.A. Ten Years 4.11 3.86 N.A. N.A. Life of Fund  4.06 4.50 2.09 6.84  Inception dates: Class A: 12/7/93; Class B: 5/1/92; Class C: 3/21/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 0.87% 1.63% 1.62% 0.67% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.29% 3.57% 3.57% 4.48% Taxable-Equivalent Distribution Rate 6.95 5.78 5.78 7.26 SEC 30-day Yield 5 3.61 3.05 3.05 3.99 Taxable-Equivalent SEC 30-day Yield 4,5 4.94 4.94 6.46 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 PORTFOLIO MANAGER: WILLIAM H. AHERN, JR., CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Alabama Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 5/1/92. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 3/21/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $15,713 ($14,967 at the maximum offering price), $10,739 and $11,040, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.11% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.25% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance Alabama Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is A+. AAA 26.5% B 0.9% AA 21.1% CCC 0.9% A 31.3% Not Rated 9.8% BBB 9.5% Fund Statistics 2  Number of Issues: 60  Average Maturity: 21.0 years  Average Effective Maturity: 12.8 years  Average Call Protection: 6.8 years  Average Dollar Price: $98.09  RIB Leverage 3 : 2.3% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 5 Eaton Vance Arkansas Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETARX EVARX ECARX Average Annual Total Returns (at net asset value) One Year 1.55% 0.80% 0.80% Five Years 2.43 1.70 N.A. Ten Years 4.18 3.42 N.A. Life of Fund  4.17 4.09 0.71 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -3.30% -4.04% -0.17% Five Years 1.44 1.36 N.A. Ten Years 3.68 3.42 N.A. Life of Fund  3.84 4.09 0.71  Inception dates: Class A: 2/9/94; Class B: 10/2/92; Class C: 4/28/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.90% 1.64% 1.66% distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.22% 3.48% 3.48% Taxable-Equivalent Distribution Rate 6.98 5.76 5.76 SEC 30-day Yield 5 3.78 3.23 3.22 Taxable-Equivalent SEC 30-day Yield 6.25 5.34 5.33 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Arkansas Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 10/2/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 4/28/06 (commencement of operations), respectively, would have been valued at $15,071 ($14,355 at the maximum offering price) and $10,241, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.14% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.55% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance Arkansas Municipals Fund as of August 31, 200 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is A+. AAA 15.0% BB 0.6% AA 28.7% B 1.0% A 35.0% CCC 0.8% BBB 7.8% Not Rated 11.1% Fund Statistics 2  Number of Issues: 86  Average Maturity: 20.6 years  Average Effective Maturity: 14.6 years  Average Call Protection: 8.3 years  Average Dollar Price: $94.25  RIB Leverage 3 : 0.9% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 7 Eaton Vance Georgia Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol ETGAX EVGAX ECGAX EIGAX Average Annual Total Returns (at net asset value) One Year 2.30% 1.45% 1.56% 2.51% Five Years 2.44 1.68 N.A. N.A. Ten Years 4.37 3.60 N.A. N.A. Life of Fund  3.95 4.00 0.97 6.12 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.61% -3.41% 0.59% 2.51% Five Years 1.45 1.35 N.A. N.A. Ten Years 3.87 3.60 N.A. N.A. Life of Fund  3.62 4.00 0.97 6.12  Inception dates: Class A: 12/7/93; Class B: 12/23/91; Class C: 4/25/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 0.98% 1.73% 1.74% 0.79% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.54% 3.82% 3.83% 4.73% Taxable-Equivalent Distribution Rate 7.43 6.25 6.27 7.74 SEC 30-day Yield 5 4.17 3.64 3.64 4.58 Taxable-Equivalent SEC 30-day Yield 6.82 5.96 5.96 7.50 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Georgia Municipal Debt Funds Classification One Year 3.61% Five Years 2.88 Ten Years 4.36 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Georgia Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 12/23/91. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 4/25/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $15,350 ($14,621 at the maximum offering price), $10,329 and $10,929, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.21% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Georgia Municipal Debt Funds Classification contained 19, 16 and 14 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 8 Eaton Vance Georgia Municipals Fund as of August 31, 20 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 28.0% BB 0.4% AA 34.4% B 0.8% A 27.6% CCC 0.7% BBB 7.2% Not Rated 0.9% Fund Statistics 2  Number of Issues: 85  Average Maturity: 22.0 years  Average Effective Maturity: 14.2 years  Average Call Protection: 9.4 years  Average Dollar Price: $100.13  RIB Leverage 3 : 8.6% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 9 Eaton Vance Kentucky Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETKYX EVKYX ECKYX Average Annual Total Returns (at net asset value) One Year 2.44% 1.60% 1.71% Five Years 2.46 1.72 N.A. Ten Years 3.69 2.95 N.A. Life of Fund  3.83 3.93 1.08 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.44% -3.28% 0.73% Five Years 1.48 1.38 N.A. Ten Years 3.19 2.95 N.A. Life of Fund  3.51 3.93 1.08  Inception dates: Class A: 12/7/93; Class B: 12/23/91; Class C: 3/23/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.80% 1.55% 1.55% distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.45% 3.71% 3.71% Taxable-Equivalent Distribution Rate 7.28 6.07 6.07 SEC 30-day Yield 5 3.92 3.37 3.36 Taxable-Equivalent SEC 30-day Yield 6.42 5.52 5.50 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Kentucky Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 12/23/91. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 3/23/06 (commencement of operations), respectively, would have been valued at $14,373 ($13,690 at the maximum offering price) and $10,378, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.03% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 10 Eaton Vance Kentucky Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution 1 By total investments 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. Fund Statistics  Number of Issues: 54  Average Maturity: 19.0 years  Average Effective Maturity: 13.7 years  Average Call Protection: 7.0 years  Average Dollar Price: $91.35 11 Eaton Vance Louisiana Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETLAX EVLAX ELACX Average Annual Total Returns (at net asset value) One Year 2.85% 2.18% 2.18% Five Years 2.82 2.09 N.A. Ten Years 4.57 3.81 N.A. Life of Fund  4.33 4.22 -0.20 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.06% -2.71% 1.20% Five Years 1.83 1.76 N.A. Ten Years 4.06 3.81 N.A. Life of Fund  4.00 4.22 -0.20  Inception dates: Class A: 2/14/94; Class B: 10/2/92; Class C: 12/4/07 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.87% 1.62% 1.62% distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.68% 3.97% 3.96% Taxable-Equivalent Distribution Rate 7.66 6.50 6.48 SEC 30-day Yield 5 4.63 4.13 4.13 Taxable-Equivalent SEC 30-day Yield 7.58 6.76 6.76 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: robert b. macintosh, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Louisiana Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 10/2/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 12/4/07 (commencement of operations), respectively, would have been valued at $15,633 ($14,890 at the maximum offering price) and $9,966, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.15% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 12 Eaton Vance Louisiana Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 40.9% BBB 20.9% AA 9.0% BB 0.9% A 20.1% Not Rated 8.2% Fund Statistics 2  Number of Issues: 53  Average Maturity: 24.3 years  Average Effective Maturity: 19.1 years  Average Call Protection: 7.4 years  Average Dollar Price: $92.24  RIB Leverage 3 : 0.7% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 13 Eaton Vance Maryland Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol ETMDX EVMYX ECMDX EIMDX Average Annual Total Returns (at net asset value) One Year 2.43% 1.76% 1.65% 2.75% Five Years 2.84 2.11 N.A. N.A. Ten Years 4.17 3.39 N.A. N.A. Life of Fund  3.97 4.08 1.23 5.88 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.40% -3.12% 0.68% 2.75% Five Years 1.85 1.78 N.A. N.A. Ten Years 3.66 3.39 N.A. N.A. Life of Fund  3.65 4.08 1.23 5.88  Inception dates: Class A: 12/10/93; Class B: 2/3/92; Class C: 5/2/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 1.00% 1.75% 1.76% 0.81% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.50% 3.78% 3.78% 4.68% Taxable-Equivalent Distribution Rate 7.38 6.20 6.20 7.68 SEC 30-day Yield 5 4.10 3.56 3.56 4.50 Taxable-Equivalent SEC 30-day Yield 4,5 5.84 5.84 7.38 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Maryland Municipal Debt Funds Classification One Year 2.97% Five Years 2.82 Ten Years 4.26 portfolio manager: Craig r. brandon, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Maryland Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 2/3/92. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 5/2/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $15,048 ($14,333 at the maximum offering price), $10,415 and $10,893, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.23% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.06% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Maryland Municipal Debt Funds Classification contained 33, 25 and 19 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 14 Eaton Vance Maryland Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is A+. AAA 24.0% BBB 10.7% AA 23.0% Not Rated 9.9% A 32.4% Fund Statistics 2  Number of Issues: 80  Average Maturity: 22.4 years  Average Effective Maturity: 14.8 years  Average Call Protection: 7.8 years  Average Dollar Price: $97.84  RIB Leverage 3 : 4.1% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 15 Eaton Vance Missouri Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETMOX EVMOX ECMOX Average Annual Total Returns (at net asset value) One Year 1.41% 0.64% 0.64% Five Years 2.35 1.63 N.A. Ten Years 4.32 3.55 N.A. Life of Fund  4.33 4.50 0.59 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -3.43% -4.21% -0.33% Five Years 1.37 1.29 N.A. Ten Years 3.82 3.55 N.A. Life of Fund  4.01 4.50 0.59  Inception dates: Class A: 12/7/93; Class B: 5/1/92; Class C: 2/16/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.84% 1.59% 1.60% distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.98% 3.24% 3.24% Taxable-Equivalent Distribution Rate 6.51 5.30 5.30 SEC 30-day Yield 5 3.81 3.26 3.26 Taxable-Equivalent SEC 30-day Yield 6.24 5.34 5.34 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Missouri Municipal Debt Funds Classification One Year 2.76% Five Years 2.76 Ten Years 4.25 portfolio manager: Cynthia J. Clemson Comparison of Change in Value of a $10,000 Investment in Eaton Vance Missouri Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 5/1/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 2/16/06 (commencement of operations), respectively, would have been valued at $15,271 ($14,546 at the maximum offering price) and $10,210, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.08% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Missouri Municipal Debt Funds Classification contained 14, 12 and 11 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 16 Eaton Vance Missouri Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 31.9% BBB 8.6% AA 31.2% B 1.0% A 20.5% Not Rated 6.8% Fund Statistics 2  Number of Issues: 92  Average Maturity: 19.2 years  Average Effective Maturity: 12.7 years  Average Call Protection: 8.5 years  Average Dollar Price: $94.95  RIB Leverage 3 : 1.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 17 Eaton Vance North Carolina Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol ETNCX EVNCX ECNCX EINCX Average Annual Total Returns (at net asset value) One Year 4.99% 4.30% 4.30% 5.32% Five Years 3.24 2.51 N.A. N.A. Ten Years 4.27 3.51 N.A. N.A. Life of Fund  4.09 4.17 2.43 7.34 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 0.00% -0.70% 3.30% 5.32% Five Years 2.24 2.16 N.A. N.A. Ten Years 3.77 3.51 N.A. N.A. Life of Fund  3.77 4.17 2.43 7.34  Inception dates: Class A: 12/7/93; Class B: 10/23/91; Class C: 5/2/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 1.07% 1.82% 1.82% 0.87% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.61% 3.91% 3.91% 4.79% Taxable-Equivalent Distribution Rate 7.69 6.52 6.52 7.99 SEC 30-day Yield 5 4.50 3.99 3.99 4.93 Taxable-Equivalent SEC 30-day Yield 4,5 6.65 6.65 8.22 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper North Carolina Municipal Debt Funds Classification One Year 2.98% Five Years 2.94 Ten Years 4.26 portfolio manager: Thomas m. metzold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance North Carolina Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 10/23/91. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 5/2/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $15,198 ($14,476 at the maximum offering price), $10,834 and $11,117, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.29% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 40.04% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper North Carolina Municipal Debt Funds Classification contained 27, 21 and 19 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 18 Eaton Vance North Carolina Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA. AAA 31.9% BBB 6.8% AA 40.3% Not Rated 2.8% A 18.2% Fund Statistics 2  Number of Issues: 81  Average Maturity: 22.1 years  Average Effective Maturity: 13.3 years  Average Call Protection: 9.2 years  Average Dollar Price: $95.08  RIB Leverage 3 : 11.5% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 19 Eaton Vance Oregon Municipals Fund as of August 31, 2009 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETORX EVORX ECORX Average Annual Total Returns (at net asset value) One Year 2.65% 1.85% 1.85% Five Years 2.63 1.89 N.A. Ten Years 4.07 3.29 N.A. Life of Fund  4.00 4.16 0.77 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.17% -3.03% 0.87% Five Years 1.64 1.55 N.A. Ten Years 3.56 3.29 N.A. Life of Fund  3.68 4.16 0.77  Inception dates: Class A: 12/28/93; Class B: 12/24/91; Class C: 3/2/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.98% 1.73% 1.74% distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.48% 3.75% 3.74% Taxable-Equivalent Distribution Rate 7.74 6.48 6.46 SEC 30-day Yield 5 4.57 4.06 4.06 Taxable-Equivalent SEC 30-day Yield 7.90 7.02 7.02 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: Thomas m. metzold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Oregon Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 12/24/91. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 3/2/06 (commencement of operations), respectively, would have been valued at $14,905 ($14,197 at the maximum offering price) and $10,272, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.22% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 42.15% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 20 Eaton Vance Oregon Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 10.0% B 2.7% AA 60.6% CCC 0.5% A 11.5% Not Rated 5.7% BBB 9.0% Fund Statistics 2  Number of Issues: 94  Average Maturity: 22.7 years  Average Effective Maturity: 14.2 years  Average Call Protection: 11.2 years  Average Dollar Price: $85.40  RIB Leverage 3 : 4.4% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 21 Eaton Vance South Carolina Municipals Fund as of August 31, 2009 PERFORMAN CE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol EASCX EVSCX ECSCX EISCX Average Annual Total Returns (at net asset value) One Year 2.23% 1.59% 1.48% 2.56% Five Years 2.77 2.03 N.A. N.A. Ten Years 4.48 3.70 N.A. N.A. Life of Fund  4.20 4.09 0.73 7.24 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.58% -3.28% 0.51% 2.56% Five Years 1.78 1.69 N.A. N.A. Ten Years 3.98 3.70 N.A. N.A. Life of Fund  3.87 4.09 0.73 7.24  Inception dates: Class A: 2/14/94; Class B: 10/2/92; Class C: 1/12/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 0.99% 1.74% 1.74% 0.77% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.24% 3.52% 3.52% 4.44% Taxable-Equivalent Distribution Rate 7.01 5.82 5.82 7.34 SEC 30-day Yield 5 4.40 3.88 3.88 4.82 Taxable-Equivalent SEC 30-day Yield 7.28 6.42 6.42 7.97 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: Thomas m. metzold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance South Carolina Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 10/2/92. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 1/12/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $15,503 ($14,767 at the maximum offering price), $10,268 and $11,102, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.22% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.55% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 22 Eaton Vance South Carolina Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 26.0% BBB 15.8% AA 14.5% CCC 0.1% A 43.6% Fund Statistics 2  Number of Issues: 78  Average Maturity: 22.1 years  Average Effective Maturity: 16.1 years  Average Call Protection: 9.8 years  Average Dollar Price: $93.99  RIB Leverage 3 : 5.3% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 23 Eaton Vance Tennessee Municipals Fund as of August 31, 2009 PERFORMAN CE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Share Class Symbol ETTNX EVTNX ECTNX Average Annual Total Returns (at net asset value) One Year -0.03% -0.73% -0.83% Five Years 1.80 1.08 N.A. Ten Years 3.89 3.14 N.A. Life of Fund  3.99 4.05 0.24 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -4.74% -5.50% -1.78% Five Years 0.82 0.74 N.A. Ten Years 3.39 3.14 N.A. Life of Fund  3.67 4.05 0.24  Inception dates: Class A: 12/9/93; Class B: 8/25/92; Class C: 5/2/06 Total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.83% 1.58% 1.59% distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.24% 3.50% 3.51% Taxable-Equivalent Distribution Rate 6.94 5.73 5.74 SEC 30-day Yield 5 3.57 3.00 3.00 Taxable-Equivalent SEC 30-day Yield 5.84 4.91 4.91 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification One Year 3.29% Five Years 2.88 Ten Years 4.15 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Tennessee Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 8/25/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 8/31/99 and 5/2/06 (commencement of operations), respectively, would have been valued at $14,649 ($13,953 at the maximum offering price) and $10,081, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.09% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 138, 121 and 111 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 24 Eaton Vance Tennessee Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 23.9% BBB 10.0% AA 35.7% Not Rated 9.8% A 20.6% Fund Statistics 2  Number of Issues: 75  Average Maturity: 19.8 years  Average Effective Maturity: 12.4 years  Average Call Protection: 8.0 years  Average Dollar Price: $96.05  RIB Leverage 3 : 0.5% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 25 Eaton Vance Virginia Municipals Fund as of August 31, 2009 PERFORMAN CE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol ETVAX EVVAX ECVAX EVAIX Average Annual Total Returns (at net asset value) One Year 1.27% 0.43% 0.43% 1.36% Five Years 1.78 1.04 N.A. N.A. Ten Years 3.73 2.96 N.A. N.A. Life of Fund  3.81 4.09 -0.17 4.74 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -3.51% -4.38% -0.53% 1.36% Five Years 0.79 0.71 N.A. N.A. Ten Years 3.23 2.96 N.A. N.A. Life of Fund  3.49 4.09 -0.17 4.74  Inception dates: Class A: 12/17/93; Class B: 7/26/91; Class C: 2/8/06; Class I: 3/3/08 Total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 1.15% 1.90% 1.90% 1.00% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.38% 3.66% 3.67% 4.56% Taxable-Equivalent Distribution Rate 7.15 5.97 5.99 7.44 SEC 30-day Yield 5 4.37 3.85 3.85 4.78 Taxable-Equivalent SEC 30-day Yield 4,5 6.28 6.28 7.80 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 5.67% 3.34% Five Years 4.15 3.72 Ten Years 5.40 5.54 Lipper Averages 7 (Average Annual Total Returns) Lipper Virginia Municipal Debt Funds Classification One Year 3.00% Five Years 3.00 Ten Years 4.29 portfolio manager: adam a. Weigold, Cfa Comparison of Change in Value of a $10,000 Investment in Eaton Vance Virginia Municipals Fund Class B vs. the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond In dex* * Source: Lipper, Inc. Class B of the Fund commenced investment operations on 7/26/91. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 8/31/99, 2/8/06 (commencement of operations) and 3/3/08 (commence- ment of operations), respectively, would have been valued at $14,426 ($13,740 at the maximum offering price), $9,940 and $10,717, respectively, on 8/31/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 1/1/09. Includes interest expense of 0.37% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.74% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Virginia Municipal Debt Funds Classification contained 33, 27 and 23 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 26 Eaton Vance Virginia Municipals Fund as of August 31, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 8/31/09, is as follows, and the average rating is AA-. AAA 21.5% BBB 11.3% AA 43.5% Not Rated 3.8% A 19.9% Fund Statistics 2  Number of Issues: 72  Average Maturity: 23.4 years  Average Effective Maturity: 16.0 years  Average Call Protection: 9.0 years  Average Dollar Price: $99.47  RIB Leverage 3 : 6.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 8/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 27 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2009  August 31, 2009). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Alabama Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,082.10 $4.36 Class B $1,000.00 $1,079.10 $8.28 Class C $1,000.00 $1,079.10 $8.28 Class I $1,000.00 $1,084.40 $3.36 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $4.23 Class B $1,000.00 $1,017.20 $8.03 Class C $1,000.00 $1,017.20 $8.03 Class I $1,000.00 $1,022.00 $3.26 * Expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.58% for Class B shares, 1.58% for Class C shares and 0.64% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 28 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance Arkansas Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,091.90 $4.22 Class B $1,000.00 $1,087.70 $8.16 Class C $1,000.00 $1,087.70 $8.16 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $4.08 Class B $1,000.00 $1,017.40 $7.88 Class C $1,000.00 $1,017.40 $7.88 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.55% for Class B shares and 1.55% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. Eaton Vance Georgia Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,090.90 $4.80 Class B $1,000.00 $1,086.20 $8.73 Class C $1,000.00 $1,086.10 $8.73 Class I $1,000.00 $1,091.80 $3.74 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.63 Class B $1,000.00 $1,016.80 $8.44 Class C $1,000.00 $1,016.80 $8.44 Class I $1,000.00 $1,021.60 $3.62 * Expenses are equal to the Funds annualized expense ratio of 0.91% for Class A shares, 1.66% for Class B shares, 1.66% for Class C shares and 0.71% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 29 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance Kentucky Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,070.50 $4.07 Class B $1,000.00 $1,066.50 $8.02 Class C $1,000.00 $1,067.70 $7.97 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.30 $3.97 Class B $1,000.00 $1,017.40 $7.83 Class C $1,000.00 $1,017.50 $7.78 * Expenses are equal to the Funds annualized expense ratio of 0.78% for Class A shares, 1.54% for Class B shares and 1.53% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. Eaton Vance Louisiana Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,111.80 $4.26 Class B $1,000.00 $1,109.00 $8.24 Class C $1,000.00 $1,108.90 $8.13 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $4.08 Class B $1,000.00 $1,017.40 $7.88 Class C $1,000.00 $1,017.50 $7.78 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.55% for Class B shares and 1.53% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 30 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance Maryland Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,108.60 $4.41 Class B $1,000.00 $1,104.50 $8.38 Class C $1,000.00 $1,104.50 $8.38 Class I $1,000.00 $1,110.90 $3.35 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $4.23 Class B $1,000.00 $1,017.20 $8.03 Class C $1,000.00 $1,017.20 $8.03 Class I $1,000.00 $1,022.00 $3.21 * Expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.58% for Class B shares, 1.58% for Class C shares and 0.63% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. Eaton Vance Missouri Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,074.80 $4.18 Class B $1,000.00 $1,072.20 $8.10 Class C $1,000.00 $1,071.20 $8.09 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $4.08 Class B $1,000.00 $1,017.40 $7.88 Class C $1,000.00 $1,017.40 $7.88 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.55% for Class B shares and 1.55% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 31 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance North Carolina Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,103.10 $4.77 Class B $1,000.00 $1,099.40 $8.73 Class C $1,000.00 $1,099.40 $8.73 Class I $1,000.00 $1,104.00 $3.71 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.70 $4.58 Class B $1,000.00 $1,016.90 $8.39 Class C $1,000.00 $1,016.90 $8.39 Class I $1,000.00 $1,021.70 $3.57 * Expenses are equal to the Funds annualized expense ratio of 0.90% for Class A shares, 1.65% for Class B shares, 1.65% for Class C shares and 0.70% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. Eaton Vance Oregon Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,108.80 $4.57 Class B $1,000.00 $1,104.50 $8.54 Class C $1,000.00 $1,104.40 $8.54 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.90 $4.38 Class B $1,000.00 $1,017.10 $8.19 Class C $1,000.00 $1,017.10 $8.19 * Expenses are equal to the Funds annualized expense ratio of 0.86% for Class A shares, 1.61% for Class B shares and 1.61% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 32 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance South Carolina Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,101.10 $4.40 Class B $1,000.00 $1,097.30 $8.30 Class C $1,000.00 $1,097.20 $8.30 Class I $1,000.00 $1,102.10 $3.29 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $4.23 Class B $1,000.00 $1,017.30 $7.98 Class C $1,000.00 $1,017.30 $7.98 Class I $1,000.00 $1,022.10 $3.16 * Expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.57% for Class B shares, 1.57% for Class C shares and 0.62% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. Eaton Vance Tennessee Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,090.80 $4.27 Class B $1,000.00 $1,086.80 $8.21 Class C $1,000.00 $1,086.90 $8.21 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.10 $4.13 Class B $1,000.00 $1,017.30 $7.93 Class C $1,000.00 $1,017.30 $7.93 * Expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares and 1.56% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 33 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FUN D EXP ENSES CO N T  D Eaton Vance Virginia Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (3/1/09) (8/31/09) (3/1/09  8/31/09) Actual Class A $1,000.00 $1,121.80 $4.81 Class B $1,000.00 $1,116.70 $8.80 Class C $1,000.00 $1,116.60 $8.80 Class I $1,000.00 $1,121.30 $3.69 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.70 $4.58 Class B $1,000.00 $1,016.90 $8.39 Class C $1,000.00 $1,016.90 $8.39 Class I $1,000.00 $1,021.70 $3.52 * Expenses are equal to the Funds annualized expense ratio of 0.90% for Class A shares, 1.65% for Class B shares, 1.65% for Class C shares and 0.69% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on February 28, 2009. 34 Eaton Vance Alabama Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  102. 7% Principal Amount (000s omitted) Security Value Education  2.9% $1,500 University of Alabama, 5.00%, 7/1/34 $ 1,554,075 $ 1,554,075 Electric Utilities  1.7% $1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 935,840 $ 935,840 Escrowed / Prerefunded  2.5% $1,250 Huntsville, Health Care Authority, Prerefunded to 6/1/11, 5.75%, 6/1/31 $ 1,364,337 $ 1,364,337 General Obligations  6.4% $1,000 City of Auburn, 5.25%, 12/1/27 $ 1,082,920 1,250 City of Madison, 5.15%, 2/1/39 1,262,763 1,125 Huntsville, 5.25%, 5/1/31 1,157,276 $ 3,502,959 Hospital  12.5% $1,740 Alabama Special Care Facilities Financing Authority, (Ascension Health), 5.00%, 11/15/39 $ 1,753,485 1,500 Birmingham Special Care Facilities Financing Authority, (Childrens Hospital), 6.125%, 6/1/34 1,526,805 400 Health Care Authority, (Baptist Health), 5.00%, 11/15/16 391,336 750 Health Care Authority, (Baptist Health), 5.00%, 11/15/18 723,135 400 Health Care Authority, (Baptist Health), 5.00%, 11/15/21 371,588 1,000 Marshall County, Health Care Authority, 5.75%, 1/1/32 941,280 1,000 University of Alabama, Hospital Revenue, 5.75%, 9/1/22 1,059,030 $ 6,766,659 Industrial Development Revenue  5.2% $ 600 Butler, Industrial Development Board, (Georgia-Pacific Corp.), (AMT), 5.75%, 9/1/28 $ 483,450 1,000 Courtland, Solid Waste Disposal, (Champion International Corp.), (AMT), 6.70%, 11/1/29 990,610 750 Phoenix County, Industrial Development Board Environmental Improvements, 6.10%, 5/15/30 609,975 Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $1,180 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 517,454 250 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 210,730 $ 2,812,219 Insured-Education  12.8% $1,000 Alabama State Board of Education, (Chattahoochee Valley Community College), (AGC), 5.00%, 6/1/34 $ 1,018,470 500 Alabama State University, (AGC), 4.75%, 5/1/33 499,970 1,885 Alabama State University, (XLCA), 4.625%, 8/1/36 1,694,860 1,250 Auburn University, (FSA), 5.00%, 6/1/38 1,269,975 1,230 Jacksonville State University, (AGC), 5.125%, 12/1/33 1,256,814 1,110 Montgomery, Public Educational Building Authority, (Alabama State University), (XLCA), 5.25%, 10/1/25 1,144,887 100 University of South Alabama, (AMBAC), 0.00%, 11/15/16 74,150 $ 6,959,126 Insured-Electric Utilities  0.8% $ 400 Puerto Rico Electric Power Authority, (BHAC), (FGIC), (NPFG), 5.25%, 7/1/24 $ 449,772 $ 449,772 Insured-Escrowed / Prerefunded  14.3% $2,500 Birmingham, Waterworks and Sewer Board, (NPFG), Prerefunded to 1/1/13, 5.25%, 1/1/33 $ 2,801,475 555 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/27 619,274 445 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/27 496,535 550 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/33 613,696 450 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/33 502,115 2,065 Montgomery, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.15%, 11/15/27 2,369,030 330 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 381,130 $ 7,783,255 Insured-General Obligations  9.4% $2,000 Gadsden, (AMBAC), 5.125%, 8/1/28 $ 2,008,960 1,000 Homewood, (FSA), 4.25%, 9/1/31 936,230 500 Mobile, (AMBAC), 5.00%, 2/15/30 511,890 S e e notes to financ ial statem e nts 35 Eaton Vance Alabama Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $1,000 Pell City, (XLCA), 5.00%, 2/1/24 $ 1,028,680 675 Tuscaloosa, (AMBAC), 4.375%, 7/1/37 624,328 $ 5,110,088 Insured-Hospital  2.5% $1,500 East Alabama, Health Care Authority, (NPFG), 5.00%, 9/1/27 $ 1,368,600 $ 1,368,600 Insured-Lease Revenue / Certificates of Participation  7.3% $ 800 Leeds, Public Educational Building Authority, (AGC), 5.125%, 4/1/33 $ 810,272 1,250 Mobile, Public Educational Building Authority, (AMBAC), 4.50%, 3/1/31 1,183,363 500 Montgomery County, Public Building Authority, (NPFG), 5.00%, 3/1/31 509,720 770 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 889,304 520 Puerto Rico Public Finance Corp., (Commonwealth Appropriation), (AMBAC), 5.125%, 6/1/24 589,716 $ 3,982,375 Insured-Special Tax Revenue  5.6% $2,800 Alabama Public School and College Authority, (FSA), 2.50%, 12/1/27 $ 2,045,036 1,825 Birmingham Jefferson, Civic Center Authority, (NPFG), 0.00%, 9/1/18 992,563 $ 3,037,599 Insured-Transportation  3.4% $1,000 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/16 $ 679,970 1,185 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 1,169,417 $ 1,849,387 Insured-Utilities  1.8% $1,000 Foley, Utilities Board, (FSA), 4.75%, 11/1/31 $ 995,860 $ 995,860 Principal Amount (000s omitted) Security Value Insured-Water and Sewer  10.0% $2,410 Alabama Drinking Water Finance Authority, (AMBAC), 4.00%, 8/15/28 $ 2,075,492 255 Birmingham, Waterworks and Sewer Board, (AMBAC), 4.50%, 1/1/39 227,919 800 Birmingham, Waterworks and Sewer Board, (FSA), 4.50%, 1/1/35 764,984 270 Limestone County, Water and Sewer Authority, (XLCA), 4.25%, 12/1/29 209,358 1,240 Madison, Water and Wastewater Board, (XLCA), 4.25%, 12/1/28 1,124,382 1,000 Mobile Water and Sewer Commissioners, (NPFG), 5.00%, 1/1/31 1,011,290 $ 5,413,425 Lease Revenue / Certificates of Participation  0.9% $ 500 Puerto Rico, (Guaynabo Municipal Government Center Lease), 5.625%, 7/1/22 $ 500,215 $ 500,215 Special Tax Revenue  2.7% $ 145 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 145,154 155 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 156,418 810 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 814,649 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 331,783 $ 1,448,004 Total Tax-Exempt Investments  102.7% (identified cost $55,741,265) $55,833,795 Other Assets, Less Liabilities  (2.7)% $ (1,458,224) Net Assets  100.0% $54,375,571 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. S e e notes to financ ial statem e nts 36 Eaton Vance Alabama Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D The Fund invests primarily in debt securities issued by Alabama municipalities. In addition, 12.7% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 66.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 21.0% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) When-issued security. (3) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (4) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 37 Eaton Vance Arkansas Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  96 . 6% Principal Amount (000s omitted) Security Value Education  0.4% $ 250 University of Arkansas, 5.00%, 12/1/29 $ 255,625 $ 255,625 Electric Utilities  1.1% $ 750 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 745,890 $ 745,890 Escrowed / Prerefunded  0.8% $ 500 Arkansas Development Finance Authority, (Washington Regional Medical Center), Prerefunded to 2/1/10, 7.375%, 2/1/29 $ 513,545 $ 513,545 General Obligations  14.0% $ 750 Arkansas, 4.75%, 6/1/29 $ 784,072 2,750 Arkansas State College Savings, 0.00%, 6/1/14 2,459,985 1,000 Arkansas Water Waste Disposal and Pollution Facilities, 4.875%, 7/1/43 1,010,450 750 Benton, School District No. 8, 4.80%, 2/1/38 727,343 1,000 Benton, School District No. 8, 4.85%, 2/1/40 973,590 1,000 Farmington, School District No. 6, 4.60%, 6/1/33 985,150 390 Forrest City, School District No. 7, 4.50%, 2/1/32 397,098 595 Forrest City, School District No. 7, 4.625%, 2/1/35 605,050 1,000 Harmony Grove, School District No. 1, 4.90%, 2/1/39 1,005,160 350 Puerto Rico Public Buildings Authority, Government Facilities, 5.00%, 7/1/36 295,792 $ 9,243,690 Hospital  2.5% $ 430 Arkansas Development Finance Authority, (White River Medical Center), 5.60%, 6/1/24 $ 402,489 1,000 Conway, Health Facilities Board Hospital Improvements Revenue, (Conway Regional Medical Center), 6.40%, 8/1/29 996,590 250 North Little Rock, Health Facilities Board, (Baptist Health), 5.70%, 7/1/22 252,615 $ 1,651,694 Principal Amount (000s omitted) Security Value Housing  4.8% $ 435 Arkansas Development Finance Authority, SFMR, (GNMA), (AMT), 5.125%, 7/1/24 $ 437,266 1,310 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 4.75%, 7/1/32 1,215,143 890 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 4.80%, 7/1/26 844,779 110 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 5.00%, 1/1/29 105,491 220 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 5.05%, 7/1/31 213,750 380 North Little Rock, Residential Housing Facilities, (Parkstone Place), 6.50%, 8/1/21 344,128 $ 3,160,557 Industrial Development Revenue  6.7% $ 400 Arkansas Development Finance Authority, Industrial Facility Revenue, (Potlatch Corp.), (AMT), 7.75%, 8/1/25 $ 350,316 2,000 Baxter, (Aeroquip Corp.), 5.80%, 10/1/13 2,239,780 750 Calhoun County, Solid Waste Disposal Revenue, (Georgia- Pacific Corp.), (AMT), 6.375%, 11/1/26 655,155 250 Pine Bluff, Environmental Improvements Revenue, (International Paper Co.), (AMT), 6.70%, 8/1/20 250,967 1,150 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 504,298 475 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 400,387 $ 4,400,903 Insured-Education  14.2% $1,000 Arkansas State University, (AMBAC), 5.00%, 9/1/35 $ 1,003,600 1,000 Arkansas State University, (Consolidated Building System), (AMBAC), 5.00%, 4/1/24 1,037,800 1,250 Arkansas State University, (Student Fee), (AMBAC), 5.00%, 3/1/32 1,244,988 2,155 Pulaski Technical College, (AMBAC), 5.00%, 11/1/36 2,006,671 1,000 University of Arkansas, (Fayetteville Campus), (AMBAC), 5.00%, 11/1/36 1,014,360 500 University of Arkansas, (Fayetteville Campus), (FGIC), (NPFG), 5.00%, 12/1/32 504,735 500 University of Arkansas, (Fayetteville Campus), (NPFG), 4.75%, 11/1/24 509,205 1,000 University of Arkansas, (Pine Bluffs Campus), (AMBAC), 5.00%, 12/1/35 1,013,310 1,000 University of Arkansas, (UAMS Campus), (NPFG), 5.00%, 11/1/34 1,008,540 $ 9,343,209 S e e notes to financ ial statem e nts 38 Eaton Vance Arkansas Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities  3.6% $ 55 North Little Rock, Electric System, (NPFG), 6.50%, 7/1/10 $ 56,954 1,000 North Little Rock, Electric System, (NPFG), 6.50%, 7/1/15 1,126,750 650 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 663,215 550 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 545,435 $ 2,392,354 Insured-Escrowed / Prerefunded  1.5% $ 500 Harrison, Residential Housing Facility Board, SFMR, (FGIC), Escrowed to Maturity, 7.40%, 9/1/11 $ 561,940 400 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/10, 5.25%, 7/1/29 420,368 $ 982,308 Insured-General Obligations  2.1% $ 500 Arkansas State College Savings, (FGIC), (NPFG), 0.00%, 6/1/17 $ 377,020 500 Little Rock, School District, (FSA), 5.25%, 2/1/33 501,940 480 Puerto Rico, (NPFG), 5.50%, 7/1/20 485,035 $ 1,363,995 Insured-Health - Miscellaneous  1.3% $ 295 Arkansas Development Finance Authority, (Public Health Laboratory), (AMBAC), 3.90%, 12/1/24 $ 295,525 500 Arkansas Development Finance Authority, (Public Health Laboratory), (AMBAC), 5.00%, 12/1/18 528,925 $ 824,450 Insured-Hospital  6.8% $1,140 Heber Springs, Hospital and Health Care Facilities Board, (Baptist Healthcare System), (CIFG), 5.00%, 5/1/26 $ 1,141,197 1,500 Pulaski County, (Childrens Hospital), (AMBAC), 5.00%, 3/1/30 1,503,570 1,565 Pulaski County, (Childrens Hospital), (AMBAC), 5.00%, 3/1/35 1,518,911 295 Saline County, Retirement Housing and Healthcare Facilities Board, (Evan Lutheran Good Samaritan), (AMBAC), 5.80%, 6/1/11 295,970 $ 4,459,648 Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation  3.3% $1,000 Arkansas Development Finance Authority, SFMR, (Donaghey Plaza), (FSA), 5.00%, 6/1/29 $ 1,038,430 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,154,940 $ 2,193,370 Insured-Other Revenue  4.9% $1,000 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/24 $ 490,740 1,320 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/30 439,058 3,500 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/36 814,450 7,690 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/46 1,013,542 500 University of Arkansas, Parking Revenue, (NPFG), 5.00%, 7/1/29 505,620 $ 3,263,410 Insured-Special Tax Revenue  5.2% $ 425 Bentonville Sales and Use Tax Revenue, (AMBAC), 4.375%, 11/1/27 $ 407,222 1,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 964,700 1,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 91,090 5,790 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 318,276 1,070 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 121,937 7,500 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 800,625 1,695 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 168,924 590 Springdale Sales and Use Tax Revenue, (FSA), 4.00%, 7/1/27 575,339 $ 3,448,113 Insured-Transportation  1.9% $1,200 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 1,247,478 $ 1,247,478 S e e notes to financ ial statem e nts 39 Eaton Vance Arkansas Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Utilities  2.1% $1,435 Benton, Utilities Revenue, (AMBAC), 5.00%, 9/1/36 $ 1,391,591 $ 1,391,591 Insured-Water and Sewer  10.4% $ 515 Arkansas Community Water System, Public Water Authority, (NPFG), 5.00%, 10/1/33 $ 515,417 500 Arkansas Community Water System, Public Water Authority, (NPFG), 5.00%, 10/1/42 490,145 500 Conway, Water Revenue, (FGIC), (NPFG), 5.125%, 12/1/23 502,330 1,145 Fort Smith, Water and Sewer, (FSA), 5.00%, 10/1/23 1,176,293 500 Fort Smith, Water and Sewer, (FSA), 5.00%, 10/1/32 519,965 1,000 Little Rock, Sewer Revenue, (FSA), 4.75%, 6/1/37 995,350 450 Little Rock, Sewer Revenue, (FSA), 5.00%, 6/1/31 462,182 750 Little Rock, Sewer Revenue, (FSA), 5.00%, 10/1/32 769,012 500 Rogers, Sewer Revenue, (AMBAC), 5.00%, 2/1/32 495,985 1,000 Rogers, Water Revenue, (AMBAC), 5.00%, 2/1/37 966,660 $ 6,893,339 Lease Revenue / Certificates of Participation  2.2% $1,500 Arkansas Development Finance Authority, Correctional Facilities, 5.125%, 5/15/39 $ 1,481,385 $ 1,481,385 Other Revenue  0.3% $7,250 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 212,715 $ 212,715 Special Tax Revenue  5.4% $2,000 Little Rock, Hotel and Restaurant Gross Receipts Tax, 7.375%, 8/1/15 $ 2,320,780 815 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 819,678 435 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 444,079 $ 3,584,537 Transportation  0.6% $ 500 Northwest Arkansas Regional Airport Authority, (AMT), 5.00%, 2/1/18 $ 424,240 $ 424,240 Principal Amount (000s omitted) Security Value Water and Sewer  0.5% $ 250 Arkansas Development Finance Authority, (Waste Water System), 5.50%, 12/1/19 $ 294,818 $ 294,818 Total Tax-Exempt Investments  96.6% (identified cost $65,924,152) $63,772,864 Other Assets, Less Liabilities  3.4% $ 2,249,294 Net Assets  100.0% $66,022,158 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FNMA - Federal National Mortgage Association FSA - Financial Security Assurance, Inc. GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Arkansas municipalities. In addition, 14.5% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 59.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 31.2% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem e nts 40 Eaton Vance Georgia Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  108. 0% Principal Amount (000s omitted) Security Value Education  10.6% $2,000 Athens-Clarke County Unified Government Development Authority, Educational Facilities, 4.50%, 6/15/38 $ 1,899,300 1,000 Atlanta Development Authority, Educational Facilities, 4.75%, 7/1/27 973,540 1,000 Atlanta Development Authority, Educational Facilities, 5.00%, 7/1/39 975,700 1,500 Fulton County Development Authority, (Georgia Technology Foundation), 5.00%, 11/1/31 1,513,305 1,505 Georgia Private Colleges and Universities Authority, (Emory University), 5.00%, 9/1/38 1,551,204 1,995 Georgia Private Colleges and Universities Authority, (Emory University), 5.00%, 9/1/38 2,056,246 $ 8,969,295 Electric Utilities  1.7% $1,000 Burke County Development Authority, (Oglethorpe Power Corp.), 5.50%, 1/1/33 $ 976,800 450 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 447,534 $ 1,424,334 Escrowed / Prerefunded  2.5% $ 800 Forsyth County Hospital Authority, (Georgia Baptist Health Care System), Escrowed to Maturity, 6.375%, 10/1/28 $ 983,808 1,000 Puerto Rico Aqueduct and Sewer Authority, Escrowed to Maturity, 6.25%, 7/1/12 1,140,090 $ 2,123,898 General Obligations  14.5% $ 80 Alpharetta, 6.50%, 5/1/10 $ 82,789 2,000 Georgia, 1.00%, 3/1/26 1,231,140 500 Georgia, 2.00%, 12/1/23 398,880 500 Georgia, 2.00%, 8/1/27 359,890 2,000 Georgia, 5.00%, 7/1/20 2,300,760 6,000 Gwinnett County, School District, 5.00%, 2/1/36 6,285,150 500 Lagrange-Troup County Hospital Authority, (West Georgia Health Foundation, Inc.), 5.50%, 7/1/38 502,740 1,000 Lincoln County, School District, 5.50%, 4/1/37 1,068,280 $12,229,629 Principal Amount (000s omitted) Security Value Hospital  2.2% $ 500 Baldwin County Hospital Authority, (Oconee Regional Medical Center), 5.375%, 12/1/28 $ 353,570 750 Floyd County Hospital Authority, (Floyd Health Medical Center), 5.25%, 7/1/29 780,937 750 Glynn-Brunswick Memorial Hospital Authority, (Georgia Medical Center), 5.625%, 8/1/34 752,828 $ 1,887,335 Housing  5.1% $1,000 Georgia Housing and Finance Authority, (AMT), 4.85%, 12/1/37 $ 902,890 1,000 Georgia Housing and Finance Authority, (AMT), 4.90%, 12/1/31 939,310 2,000 Georgia Housing and Finance Authority, (AMT), 5.25%, 12/1/37 1,985,840 600 Georgia Private Colleges and Universities Authority, Student Housing Revenue, (Mercer Housing Corp.), 6.00%, 6/1/31 506,646 $ 4,334,686 Industrial Development Revenue  7.6% $2,000 Albany Dougherty Payroll Development Authority, Solid Waste Disposal, (Procter and Gamble), (AMT), 5.20%, 5/15/28 $ 1,976,280 700 Cartersville Development Authority, (Anheuser-Busch), (AMT), 5.95%, 2/1/32 673,995 1,000 Cobb County Development Authority, Solid Waste Disposal, (Georgia Waste Management Project), (AMT), 5.00%, 4/1/33 871,780 750 Effingham County, Solid Waste Disposal, (Fort James Project), (AMT), 5.625%, 7/1/18 650,843 1,250 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 548,150 1,000 Savannah Economic Development Authority, (Intercat- Savannah), (AMT), 7.00%, 1/1/38 748,750 730 Vienna Water and Sewer, (Cargill), (AMT), 6.00%, 9/1/14 731,292 225 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 189,657 $ 6,390,747 Insured-Education  5.2% $ 850 Carrollton Payroll Development Authority, (University of West Georgia), (NPFG), 4.75%, 8/1/30 $ 851,811 1,000 Fulton County Development Authority, (Morehouse College), (AMBAC), 4.50%, 6/1/37 898,110 S e e notes to financ ial statem e nts 41 Eaton Vance Georgia Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Education (continued) $ 745 Georgia Private Colleges and Universities Authority, (Agnes Scott College), (NPFG), 4.75%, 6/1/28 $ 748,300 1,975 South Regional Joint Development Authority, (Valdosta State University), (XLCA), 5.00%, 8/1/38 1,873,781 $ 4,372,002 Insured-Electric Utilities  7.6% $ 480 Georgia Municipal Electric Power Authority, (NPFG), 0.00%, 1/1/12 $ 423,250 3,005 Georgia Municipal Electric Power Authority, (NPFG), 5.50%, 1/1/20 3,424,257 390 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 397,929 455 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 451,223 750 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 743,655 1,000 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 1,017,250 $ 6,457,564 Insured-Escrowed / Prerefunded  0.0% $ 10 Georgia Municipal Electric Power Authority, (NPFG), Escrowed to various sinking fund dates through 1/1/12, 0.00%, 1/1/12 $ 8,427 $ 8,427 Insured-General Obligations  1.3% $ 660 Fayette County, School District, (FSA), 4.95%, (0.00% until 9/1/10), 3/1/25 $ 646,134 480 Puerto Rico, (NPFG), 5.50%, 7/1/20 485,035 $ 1,131,169 Insured-Hospital  3.8% $1,190 Clarke County Hospital Authority, (Athens Regional Medical Center), (NPFG), 5.00%, 1/1/32 $ 1,171,043 1,000 Cobb County Kennestone Hospital Authority, (Wellstar Health System), (AMBAC), 5.50%, 4/1/37 1,015,990 1,000 Henry County Hospital Authority Revenue, (Henry Medical Center, Inc.), (AMBAC), 6.00%, 7/1/29 1,028,250 $ 3,215,283 Principal Amount (000s omitted) Security Value Insured-Housing  0.2% $ 150 Peach County Development Authority, (Fort Valley State University Foundation), (AMBAC), 4.50%, 6/1/37 $ 133,306 $ 133,306 Insured-Lease Revenue / Certificates of Participation  4.6% $1,000 Atlanta Downtown Development Authority, (NPFG), 4.50%, 12/1/26 $ 972,560 975 Georgia Local Government Certificate of Participation, (NPFG), 4.75%, 6/1/28 843,775 1,000 Georgia Municipal Association, Inc. Certificate of Participation, (Riverdale), (AGC), 5.375%, 5/1/32 1,038,500 1,000 Georgia State University Higher Education Facilities Authority (USG Real Estate Foundation), (AGC), 5.625%, 6/15/38 1,045,380 $ 3,900,215 Insured-Other Revenue  1.0% $ 800 Downtown Savannah Authority, (Savannah Ellis Square Parking), (NPFG), 4.75%, 8/1/32 $ 801,192 $ 801,192 Insured-Special Tax Revenue  2.5% $1,000 George L. Smith II Georgia World Congress Center Authority (Domed Stadium Project), (NPFG), (AMT), 5.50%, 7/1/20 $ 981,540 4,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 640,200 545 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 525,761 $ 2,147,501 Insured-Transportation  7.6% $ 785 Atlanta, Airport Passenger Facility Charge, (FSA), 4.75%, 1/1/28 $ 792,316 500 Atlanta, Airport Revenue, (FGIC), (NPFG), (AMT), 5.625%, 1/1/25 500,335 1,000 Metropolitan Atlanta Rapid Transit Authority, (AMBAC), 6.25%, 7/1/20 1,195,880 1,600 Metropolitan Atlanta Rapid Transit Authority, (FSA), 5.00%, 7/1/34 1,636,320 1,780 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,850,426 750 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 440,542 $ 6,415,819 S e e notes to financ ial statem e nts 42 Eaton Vance Georgia Municipals Fund as of A ug u st 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Water and Sewer  21.0% $1,180 Atlanta, Water and Wastewater, (FGIC), (NPFG), 5.00%, 11/1/38 $ 1,075,582 2,000 Atlanta, Water and Wastewater, (FSA), 5.00%, 11/1/34 2,007,080 495 Atlanta, Water and Wastewater, (NPFG), 5.00%, 11/1/39 448,950 2,100 Columbus, Water and Sewer, (FSA), 5.00%, 5/1/30 2,159,766 1,135 Coweta County, Water and Sewer Authority, (FSA), 5.00%, 6/1/26 1,253,460 2,000 De Kalb County, Water and Sewer, (FSA), 5.25%, 10/1/32 2,251,500 3,000 Douglasville-Douglas County, Water and Sewer Authority, (NPFG), 5.00%, 6/1/37 3,040,170 1,000 Henry County, Water and Sewer Authority, (NPFG), 5.25%, 2/1/25 1,164,150 1,000 Henry County, Water and Sewer Authority, (NPFG), 5.25%, 2/1/30 1,139,990 1,040 Newnan, Water, Sewer and Light Commission, (AMBAC), 5.25%, 1/1/24 1,168,596 1,000 Walton County, Water and Sewer Authority, (FSA), 5.00%, 2/1/33 1,015,060 1,000 Walton County, Water and Sewer Authority, (FSA), 5.00%, 2/1/38 1,008,850 $17,733,154 Other Revenue  1.1% $1,000 Main Street Natural Gas, Inc., 5.00%, 3/15/22 $ 911,080 $ 911,080 Special Tax Revenue  3.4% $ 205 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 205,217 220 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 222,013 2,020 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 2,031,595 435 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 444,079 $ 2,902,904 Transportation  0.2% $ 250 Augusta, Airport Revenue, 5.15%, 1/1/35 $ 172,005 $ 172,005 Water and Sewer  4.3% $1,000 Athens-Clarke County, Unified Government Water and Sewer Revenue, 5.50%, 1/1/38 $ 1,066,040 500 Coweta County, Water and Sewer Authority, 5.00%, 6/1/32 513,515 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $2,000 Coweta County, Water and Sewer Authority, 5.00%, 6/1/37 $ 2,036,740 $ 3,616,295 Total Tax-Exempt Investments  108.0% (identified cost $92,016,183) $91,277,840 Other Assets, Less Liabilities  (8.0)% $ (6,758,416) Net Assets  100.0% $84,519,424 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Georgia municipalities. In addition, 12.7% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 50.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 22.7% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 43 Eaton Vance Kentucky Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  97 . 7% Principal Amount (000s omitted) Security Value Education  2.2% $1,280 Campbellsville, (Campbellsville University), 5.70%, 3/1/34 $ 1,152,013 $ 1,152,013 Escrowed / Prerefunded  3.2% $2,250 Puerto Rico Electric Power Authority, Escrowed to Various Dates, Series O, 0.00%, 7/1/17 $ 1,690,020 $ 1,690,020 General Obligations  4.2% $1,465 Bowling Green, 5.30%, 6/1/19 $ 1,517,051 750 Kenton County, 4.625%, 4/1/34 741,825 $ 2,258,876 Hospital  2.5% $ 500 Kentucky Economic Development Authority, (Baptist Healthcare System), 5.625%, 8/15/27 $ 533,100 1,000 Murray Hospital Facilities, (Murray Calloway County Hospital), 5.125%, 8/1/37 787,560 $ 1,320,660 Housing  6.5% $ 475 Kentucky Housing Corp., (AMT), 5.00%, 7/1/37 $ 441,323 2,000 Kentucky Housing Corp., (AMT), 5.30%, 1/1/38 2,010,020 1,000 Kentucky Housing Corp., (Urban Florence I, L.P.), (AMT), 5.00% to 6/1/23 (Put Date), 6/1/35 995,010 $ 3,446,353 Industrial Development Revenue  4.9% $ 500 Owen County (American Water Project), 6.25%, 6/1/39 $ 516,145 695 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 585,829 1,820 Wickliffe, Solid Waste Disposal, (Westvaco Corp.), (AMT), 6.375%, 4/1/26 1,514,732 $ 2,616,706 Insured-Electric Utilities  13.7% $1,000 Carroll County, Environmental Facilities, (AMBAC), (AMT), 5.75%, 2/1/26 $ 973,040 1,000 Kentucky Municipal Power Agency, (NPFG), 5.25%, 9/1/27 1,033,630 Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $2,000 Kentucky Municipal Power Agency, (Prairie Street Project), (NPFG), 5.00%, 9/1/37 $ 1,991,040 2,000 Owensboro, (AMBAC), 0.00%, 1/1/20 1,185,700 1,200 Paducah Electric Plant Board, (AGC), 5.25%, 10/1/35 1,236,396 400 Puerto Rico Electric Power Authority, (BHAC), (FGIC), (NPFG), 5.25%, 7/1/24 449,772 500 Trimble County, Environmental Facilities, (AMBAC), (AMT), 6.00%, 3/1/37 456,875 $ 7,326,453 Insured-Escrowed / Prerefunded  2.0% $1,000 Kentucky Property and Buildings Commission, (FSA), Prerefunded to 8/1/11, 5.00%, 8/1/21 $ 1,077,490 $ 1,077,490 Insured-General Obligations  3.0% $ 600 Puerto Rico, (NPFG), 5.50%, 7/1/20 $ 606,294 1,000 Warren County, (Judicial Office Building and Parks), (AMBAC), 5.20%, 9/1/29 1,015,520 $ 1,621,814 Insured-Hospital  4.7% $ 850 Jefferson County, Health Facilities Authority, (University Medical Center), (NPFG), 5.25%, 7/1/22 $ 827,501 6,775 Kentucky Economic Development Authority, (Norton Healthcare, Inc.), (NPFG), 0.00%, 10/1/27 1,661,636 $ 2,489,137 Insured-Industrial Development Revenue  0.4% $ 250 Boone County, (Dayton Power & Light Co. (The)), (FGIC), 4.70%, 1/1/28 $ 238,910 $ 238,910 Insured-Lease Revenue / Certificates of Participation  14.2% $1,350 Hardin County, School District Finance Corp. School Building, (FSA), 4.75%, 7/1/21 $ 1,382,737 1,000 Jefferson County, School District Finance Corp. School Building, (FSA), 4.50%, 7/1/23 1,031,100 1,150 Kentucky Area Development Districts, (XLCA), 4.70%, 6/1/35 1,012,506 500 Kentucky Property and Buildings Commission, (AGC), 5.25%, 2/1/29 533,650 500 Kentucky Property and Buildings Commission, (FSA), 5.00%, 11/1/26 529,755 1,000 Louisville, Parking Authority, (NPFG), 5.00%, 6/1/32 1,006,040 S e e notes to financ ial statem e nts 44 Eaton Vance Kentucky Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $ 865 Puerto Rico Public Buildings Authority, (AMBAC), 5.50%, 7/1/21 $ 845,823 1,000 Puerto Rico Public Buildings Authority, (XLCA), 5.50%, 7/1/21 977,830 255 Wayne County, School District Finance Corp., (NPFG), 4.00%, 7/1/25 240,440 $ 7,559,881 Insured-Other Revenue  2.0% $1,000 Kentucky Economic Development Finance Authority, (Louisville Arena), (AGC), 6.00%, 12/1/42 $ 1,048,050 $ 1,048,050 Insured-Transportation  7.3% $1,000 Louisville Regional Airport Authority, (FSA), (AMT), 5.50%, 7/1/38 $ 980,090 4,950 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 2,907,581 $ 3,887,671 Insured-Water and Sewer  15.3% $1,500 Boone-Florence Water Commission, Water Supply System, (FGIC), (NPFG), 5.00%, 12/1/27 $ 1,511,295 1,000 Campbell and Kenton County, District No. 1, (FSA), 5.00%, 8/1/31 997,320 1,500 Campbell and Kenton County, Sanitation District No. 1, (NPFG), 4.375%, 8/1/35 1,386,300 1,060 Kentucky Rural Water Finance Corp., (NPFG), 4.70%, 8/1/35 1,039,712 500 Louisville and Jefferson County, Metropolitan Sewer District and Drainage System, (AGC), 4.25%, 5/15/38 464,565 2,250 Louisville and Jefferson County, Metropolitan Sewer District and Drainage System, (FGIC), (NPFG), 5.00%, 5/15/38 2,239,627 290 Owensboro, (AGC), 5.00%, 9/15/27 307,072 225 Owensboro, (AGC), 5.00%, 9/15/31 231,255 $ 8,177,146 Lease Revenue / Certificates of Participation  7.4% $3,700 Jefferson County, (Capital Projects Corp.), 0.00%, 8/15/15 $ 3,120,432 750 Kentucky Property and Buildings Commission, 5.50%, 11/1/28 805,192 $ 3,925,624 Principal Amount (000s omitted) Security Value Other Revenue  0.4% $4,200 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 123,228 7,595 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 116,052 $ 239,280 Special Tax Revenue  0.9% $ 70 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 70,074 75 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 75,686 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 331,783 $ 477,543 Transportation  2.9% $ 500 Kentucky Turnpike Authority, (Revitalization Project), 5.00%, 7/1/28 $ 525,845 1,000 Kentucky Turnpike Authority, (Revitalization Project), 5.00%, 7/1/29 1,046,600 $ 1,572,445 Total Tax-Exempt Investments  97.7% (identified cost $52,887,474) $52,126,072 Other Assets, Less Liabilities  2.3% $ 1,230,864 Net Assets  100.0% $53,356,936 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Kentucky municipalities. In addition, 14.5% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 64.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.9% to 26.8% of total investments. S e e notes to financ ial statem e nts 45 Eaton Vance Louisiana Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  100. 1% Principal Amount (000s omitted) Security Value Electric Utilities  2.3% $1,000 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 935,840 $ 935,840 Hospital  8.2% $ 400 Louisiana Public Facilities Authority, (Franciscan Missionaries), 5.00%, 8/15/33 $ 340,060 1,000 Louisiana Public Facilities Authority, (Ochsner Clinic Foundation), 5.50%, 5/15/47 847,150 1,000 Louisiana Public Facilities Authority, (Our Lady of Lake Medical Center), 6.75%, 7/1/39 1,020,750 500 Louisiana Public Facilities Authority, (Tuoro Infirmary), 5.625%, 8/15/29 354,280 1,010 Tangipahoa Parish, Hospital Service District No. 1, (North Oaks Medical Center), 5.00%, 2/1/30 834,058 $ 3,396,298 Housing  6.1% $1,595 Louisiana Housing Finance Agency, (GNMA/FNMA/FHLMC), (AMT), 4.80%, 12/1/38 $ 1,442,391 975 Louisiana Housing Finance Agency, (GNMA/FNMA/FHLMC), (AMT), 5.20%, 6/1/39 943,400 345 Louisiana Housing Finance Authority, SFMR, (GNMA/FNMA), 0.00%, 6/1/27 131,721 $ 2,517,512 Industrial Development Revenue  5.9% $ 275 Louisiana Environmental Facilities and Community Development Authority, (Senior-Air Cargo), (AMT), 6.65%, 1/1/25 $ 227,816 1,470 St. John Baptist Parish, (Marathon Oil Corp.), 5.125%, 6/1/37 1,344,168 1,000 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 842,920 $ 2,414,904 Insured-Education  15.4% $ 750 Lafayette Public Trust Financing Authority, (Ragin Cajun Facility, Inc.), (AGC), 6.00%, 10/1/38 $ 779,685 340 Lafayette Public Trust Financing Authority, (Ragin Cajun Facility, Inc.), (NPFG), 5.00%, 10/1/32 332,693 1,500 Louisiana Environmental Facilities and Community Development Authority, (AMBAC), 4.50%, 10/1/37 1,317,690 Principal Amount (000s omitted) Security Value Insured-Education (continued) $ 500 Louisiana Environmental Facilities and Community Development Authority, (Louisiana State University Student Housing), (NPFG), 4.75%, 8/1/28 $ 454,585 1,140 Louisiana Public Facilities Authority, (Black & Gold Facilities), (CIFG), 4.50%, 7/1/38 762,957 960 Louisiana Public Facilities Authority, (Tulane University), (NPFG), 4.65%, 12/15/32 886,675 1,000 Louisiana Public Facilities Authority, (University of New Orleans), (NPFG), 4.75%, 3/1/32 914,710 850 Louisiana State University and Agricultural and Mechanical College, (AGC), 5.50%, 1/1/34 886,856 $ 6,335,851 Insured-Electric Utilities  3.7% $2,000 Rapides Finance Authority, (Cleco Power LLC), (AMBAC), 4.70%, 11/1/36 $ 1,504,460 $ 1,504,460 Insured-Escrowed / Prerefunded  2.3% $1,250 Jefferson Parish, Home Mortgage Authority, SFMR, (FGIC), Escrowed to Maturity, 0.00%, 5/1/17 $ 958,325 $ 958,325 Insured-General Obligations  3.8% $2,250 New Orleans, (AMBAC), 0.00%, 9/1/15 $ 1,579,298 $ 1,579,298 Insured-Hospital  1.8% $ 750 Terrebonne Parish, Hospital Service District No. 1, (Terrebonne General Medical Center), (AMBAC), 5.50%, 4/1/33 $ 744,090 $ 744,090 Insured-Industrial Development Revenue  2.6% $1,075 Louisiana Environmental Facilities and Community Development Authority, (BRCC Facility Corp.), (NPFG), 5.00%, 12/1/32 $ 1,051,780 $ 1,051,780 Insured-Lease Revenue / Certificates of Participation  1.8% $ 500 Calcasieu Parish Public Trust Authority Student Lease, (McNeese Student Housing), (NPFG), 5.25%, 5/1/33 463,585 S e e notes to financ ial statem e nts 46 Eaton Vance Louisiana Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $ 300 Louisiana Environmental Facilities and Community Development Authority, (Jefferson Parking Garage), (AMBAC), 5.00%, 9/1/31 $ 273,858 $ 737,443 Insured-Other Revenue  7.8% $ 350 Louisiana Environmental Facilities and Community Development Authority, (Capital and Equipment Acquisition), (AMBAC), 4.50%, 12/1/18 $ 325,825 700 Louisiana Environmental Facilities and Community Development Authority, (Parking Facility Corp. Garage), (AMBAC), 5.375%, 10/1/31 671,587 1,000 Louisiana Local Government Environmental Facilities & Community Development Authority, (AMBAC), (BHAC), 4.50%, 12/1/18 1,063,750 1,000 Louisiana State Citizens Property Insurance Corp., (AGC), 6.75%, 6/1/26 1,151,640 $ 3,212,802 Insured-Special Tax Revenue  5.8% $1,000 East Baton Rouge Parish, Sales Tax Revenue, (AGC), 5.25%, 8/1/28 $ 1,066,850 1,000 Louisiana Gas and Fuels Tax, (FSA), 5.00%, 5/1/36 1,010,090 1,525 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 83,829 1,030 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 117,379 560 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 59,780 445 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 44,349 $ 2,382,277 Insured-Transportation  10.7% $1,000 Louisiana Local Government Environmental Facilities & Community Development Authority, (FSA), (AMT), 5.75%, 1/1/28 $ 1,026,050 1,500 New Orleans Aviation Board, (FSA), (AMT), 5.00%, 1/1/38 1,353,150 1,500 Port New Orleans Board of Commissioners, (AGC), 5.125%, 4/1/38 1,378,965 620 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 644,530 $ 4,402,695 Principal Amount (000s omitted) Security Value Insured-Water and Sewer  7.3% $1,000 Bossier City, Utilities Revenue, (BHAC), 5.50%, 10/1/38 $ 1,059,310 1,015 East Baton Rouge, Sewer Commission, (FSA), 4.50%, 2/1/36 991,939 975 Louisiana Environmental Facilities and Community Development Authority, (Denham Springs), (AGC), 4.875%, 12/1/38 969,657 $ 3,020,906 Other Revenue  6.4% $6,995 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 205,233 3,015 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 46,069 1,000 Louisiana Environmental Facilities and Community Development Authority, (Jefferson Parish), 5.375%, 4/1/31 1,027,470 1,500 Tobacco Settlement Financing Corp., 5.875%, 5/15/39 1,348,275 $ 2,627,047 Senior Living / Life Care  1.2% $ 500 Louisiana Housing Finance Authority, (Saint Dominic Assisted Care Facility), (GNMA), 6.85%, 9/1/25 $ 500,560 $ 500,560 Special Tax Revenue  2.9% $1,010 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 1,015,798 175 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 178,652 $ 1,194,450 Transportation  1.6% $ 675 Louisiana Offshore Terminal Authority, Deepwater Port Revenue, (Loop LLC), 5.20%, 10/1/18 $ 675,290 $ 675,290 Water and Sewer  2.5% $1,000 East Baton Rouge, Sewer Commission, 5.25%, 2/1/39 $ 1,019,150 $ 1,019,150 Total Tax-Exempt Investments  100.1% (identified cost $42,690,399) $41,210,978 Other Assets, Less Liabilities  (0.1)% $ (44,931) Net Assets  100.0% $41,166,047 S e e notes to financ ial statem e nts 47 Eaton Vance Louisiana Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association FSA - Financial Security Assurance, Inc. GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Louisiana municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 62.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.3% to 18.4% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem e nts 48 Eaton Vance Maryland Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  101. 7% Principal Amount (000s omitted) Security Value Cogeneration  1.3% $ 1,250 Maryland Energy Cogeneration, (AES Warrior Run), (AMT), 7.40%, 9/1/19 $ 1,249,988 $ 1,249,988 Education  10.4% $ 4,000 Maryland Health and Higher Educational Facilities Authority, (Johns Hopkins University), 5.00%, 7/1/32 $ 4,024,920 2,250 Maryland Health and Higher Educational Facilities Authority, (Loyola College), 4.75%, 10/1/33 2,159,482 1,500 Maryland Health and Higher Educational Facilities Authority, (Loyola College), 5.125%, 10/1/45 1,498,710 1,500 Maryland Health and Higher Educational Facilities Authority, (Maryland Institute College of Art), 5.00%, 6/1/36 1,288,845 400 Maryland Health and Higher Educational Facilities Authority, (Washington Christian Academy), 5.50%, 7/1/38 202,408 1,000 Maryland Industrial Development Financing Authority, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 846,520 $10,020,885 Escrowed / Prerefunded  6.1% $ 1,160 Baltimore County, Economic Development Revenue, (Revisions, Inc.), Prerefunded to 8/15/11, 8.50%, 8/15/25 $ 1,334,162 1,125 Baltimore, SFMR, (Inner Harbor), Escrowed to Maturity, 8.00%, 12/1/10 1,229,270 2,000 Maryland Health and Higher Educational Facilities Authority, (Johns Hopkins Hospital), Prerefunded to 11/15/13, 5.125%, 11/15/34 2,273,880 500 Maryland Health and Higher Educational Facilities Authority, (Maryland Institute College of Art), Prerefunded to 6/1/11, 5.50%, 6/1/21 539,120 425 Westminster, Educational Facilities, (McDaniel College), Prerefunded to 10/1/12, 5.50%, 4/1/27 481,049 $ 5,857,481 General Obligations  12.8% $ 1,140 Anne Arundel County, Water and Sewer Construction, 4.50%, 4/1/29 $ 1,174,348 500 Anne Arundel County, Water and Sewer Construction, 4.625%, 4/1/33 509,745 1,000 Anne Arundel County, Water and Sewer Construction, 4.75%, 4/1/39 1,020,030 500 Baltimore County, (Metropolitan District), 4.25%, 9/1/36 481,635 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 2,000 Baltimore County, (Metropolitan District), 5.00%, 2/1/31 $ 2,128,440 1,000 Montgomery County, 5.00%, 5/1/23 1,108,560 1,500 Montgomery County, 5.00%, 5/1/25 1,644,480 1,000 Montgomery County, 5.25%, 10/1/19 1,055,840 2,235 Prince Georges County Housing Authority, 5.00%, 7/15/23 2,474,235 1,100 Puerto Rico, 0.00%, 7/1/16 747,967 $12,345,280 Hospital  10.2% $ 1,500 Baltimore County, (Catholic Health Initiatives), 4.50%, 9/1/33 $ 1,375,440 1,000 Maryland Health and Higher Educational Facilities Authority, (Calvert Health System), 5.50%, 7/1/36 1,006,230 1,500 Maryland Health and Higher Educational Facilities Authority, (Medstar Health), 4.75%, 5/15/42 1,254,930 2,330 Maryland Health and Higher Educational Facilities Authority, (Peninsula Regional Medical Center), 5.00%, 7/1/36 2,272,705 1,000 Maryland Health and Higher Educational Facilities Authority, (Union Hospital of Cecil County), 5.00%, 7/1/40 904,180 2,500 Maryland Health and Higher Educational Facilities Authority, (University of Maryland Medical System), 5.00%, 7/1/41 2,254,225 750 Maryland Health and Higher Educational Facilities Authority, (Washington County Hospital), 5.75%, 1/1/38 703,245 $ 9,770,955 Housing  7.3% $ 1,000 Maryland Community Development Administration, (AMT), 5.10%, 9/1/37 $ 957,360 1,170 Maryland Community Development Administration, Department of Housing and Community Development, (AMT), 5.15%, 9/1/42 1,116,535 1,000 Maryland Community Development Administration, MFMR, (AMT), 4.70%, 9/1/37 883,920 1,000 Maryland Community Development Administration, MFMR, (AMT), 4.85%, 9/1/37 904,260 2,000 Maryland Community Development Administration, MFMR, (AMT), 4.85%, 9/1/47 1,779,260 500 Maryland Economic Development Corp., (Towson University), 5.00%, 7/1/39 382,765 1,000 Prince Georges County Housing Authority, (Langely Gardens), (AMT), 5.875%, 2/20/39 1,000,870 $ 7,024,970 S e e notes to financ ial statem e nts 49 Eaton Vance Maryland Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue  2.0% $ 960 Maryland Economic Development Authority, (AFCO Cargo), (AMT), 6.50%, 7/1/24 $ 773,462 205 Maryland Economic Development Authority, (AFCO Cargo), (AMT), 7.34%, 7/1/24 173,266 1,000 Maryland Economic Development Corp., (Waste Management, Inc.), (AMT), 4.60%, 4/1/16 931,170 $ 1,877,898 Insured-Education  1.5% $ 1,200 Morgan State University, Academic and Auxiliary Facilities, (NPFG), 6.10%, 7/1/20 $ 1,406,556 $ 1,406,556 Insured-Escrowed / Prerefunded  5.4% $ 3,145 Maryland Health and Higher Educational Facilities Authority, (Helix Health Issue), (AMBAC), Escrowed to Maturity, 5.00%, 7/1/27 $ 3,519,538 1,500 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/12, 5.125%, 7/1/26 1,686,315 $ 5,205,853 Insured-General Obligations  1.0% $ 1,000 Puerto Rico, (NPFG), 5.50%, 7/1/29 $ 986,850 $ 986,850 Insured-Hospital  8.7% $ 2,500 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/42 $ 2,351,338 3,035 Maryland Health and Higher Educational Facilities Authority, (Medlantic/Helix Issue), (AMBAC), 5.25%, 8/15/38 2,883,554 3,150 Puerto Rico, Industrial Tourist Educational Medical & Environment Control Facilities Authority, (Auxilio Mutuo Obligated Group), (NPFG), 6.25%, 7/1/24 3,151,354 $ 8,386,246 Insured-Housing  1.2% $ 1,530 Maryland Economic Development Corp., (University of Maryland), (CIFG), 4.50%, 6/1/35 $ 1,116,563 $ 1,116,563 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  2.8% $ 2,000 Baltimore, (Baltimore Hotel Corp.), (XLCA), 5.25%, 9/1/39 $ 1,443,040 550 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 140,272 1,325 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/29 310,222 2,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 320,100 300 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 38,937 2,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/30 432,240 $ 2,684,811 Insured-Transportation  11.9% $ 805 Maryland Transportation Authority, (FSA), 4.50%, 7/1/41 $ 806,006 1,000 Maryland Transportation Authority, (FSA), 5.00%, 7/1/28 1,045,740 1,500 Maryland Transportation Authority, (FSA), 5.00%, 7/1/36 1,560,735 1,000 Maryland Transportation Authority, (FSA), 5.00%, 7/1/38 1,038,270 2,000 Maryland Transportation Authority, (FSA), 5.00%, 7/1/41 2,072,110 1,500 Maryland Transportation Authority, Baltimore-Washington International Airport, (AMBAC), 5.00%, 3/1/27 1,518,060 1,500 Maryland Transportation Authority, Baltimore-Washington International Airport, (AMBAC), (AMT), 5.25%, 3/1/27 1,427,460 2,140 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 2,015,088 $11,483,469 Insured-Water and Sewer  5.4% $ 500 Baltimore, (Water Projects), (FGIC), (NPFG), 5.125%, 7/1/42 $ 502,790 1,250 Baltimore, Wastewater, (AMBAC), 5.00%, 7/1/32 1,275,075 1,000 Baltimore, Wastewater, (FGIC), (NPFG), 5.00%, 7/1/22 1,064,870 2,000 Baltimore, Wastewater, (NPFG), 5.65%, 7/1/20 2,336,040 $ 5,178,775 Other Revenue  2.6% $15,520 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 455,357 10,110 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 154,481 S e e notes to financ ial statem e nts 50 Eaton Vance Maryland Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Other Revenue (continued) $ 895 Maryland Health and Higher Educational Facilities Authority, (Board of Child Care), 5.375%, 7/1/32 $ 896,208 1,000 Maryland Health and Higher Educational Facilities Authority, (Board of Child Care), 5.625%, 7/1/22 1,026,330 $ 2,532,376 Senior Living / Life Care  1.5% $ 375 Maryland Health and Higher Educational Facilities Authority, (Edenwald), 5.40%, 1/1/37 $ 311,978 600 Maryland Health and Higher Educational Facilities Authority, (King Farm Presbyterian Community), 5.00%, 1/1/17 511,494 750 Maryland Health and Higher Educational Facilities Authority, (Mercy Ridge), 4.75%, 7/1/34 614,677 $ 1,438,149 Special Tax Revenue  5.8% $ 750 Baltimore, (Clipper Mill), 6.25%, 9/1/33 $ 581,835 500 Baltimore, (Strathdale Manor), 7.00%, 7/1/33 449,740 800 Frederick County, Urbana Community Development Authority, 6.625%, 7/1/25 692,768 1,000 Montgomery County, Department of Liquor Control, 5.00%, 4/1/21 1,115,430 250 Montgomery County, Department of Liquor Control, 5.00%, 4/1/29 262,215 2,425 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 2,438,920 $ 5,540,908 Transportation  3.8% $ 1,000 Maryland State Department of Transportation, County Transportation, 5.00%, 2/15/23 $ 1,108,640 2,500 Washington Metropolitan Area Transit Authority, 5.00%, 7/1/32 2,526,950 $ 3,635,590 Total Tax-Exempt Investments  101.7% (identified cost $101,015,957) $97,743,603 Other Assets, Less Liabilities  (1.7)% $ (1,610,413) Net Assets  100.0% $96,133,190 AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Maryland municipalities. In addition, 13.4% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 37.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.1% to 11.7% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. S e e notes to financ ial statem e nts 51 Eaton Vance Missouri Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  100. 3% Principal Amount (000s omitted) Security Value Education  6.4% $2,000 Curators University System Facilities Revenue, (University of Missouri), 5.00%, 11/1/33 $ 2,068,980 1,450 Missouri State Health and Educational Facilities Authority, (Washington University), 4.50%, 1/15/41 1,435,486 1,275 Missouri State Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 1,373,961 1,500 Missouri State Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 1,616,415 $ 6,494,842 Electric Utilities  0.4% $ 375 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 372,945 $ 372,945 Escrowed / Prerefunded  1.1% $1,000 Saint Louis County, Mortgage Revenue, (GNMA), (AMT), Escrowed to Maturity, 5.40%, 1/1/16 $ 1,132,830 $ 1,132,830 General Obligations  4.9% $1,000 Clay County, Public School District, 5.00%, 3/1/28 $ 1,058,160 1,000 Jackson County, Reorganized School District No. 7, 5.00%, 3/1/28 1,068,490 1,000 Kansas City, 4.75%, 2/1/25 1,067,040 750 University City School District (Direct Deposit Program), 5.00%, 2/15/26 811,733 3,000 Wentzville School District No. R-4, 0.00%, 3/1/28 1,025,370 $ 5,030,793 Hospital  6.4% $1,000 Cape Girardeau County Industrial Development Authority, (Southeast Missouri Hospital Association), 5.00%, 6/1/36 $ 798,040 1,950 Missouri State Health and Educational Facilities Authority, (Barnes Jewish Christian Hospital), 5.25%, 5/15/14 2,130,277 870 Missouri State Health and Educational Facilities Authority, (Freeman Health Systems), 5.25%, 2/15/18 860,047 495 Missouri State Health and Educational Facilities Authority, (Lake of the Ozarks General Hospital), 6.50%, 2/15/21 494,980 250 Missouri State Health and Educational Facilities Authority, (Lake Regional Health System), 5.70%, 2/15/34 221,488 Principal Amount (000s omitted) Security Value Hospital (continued) $1,000 Missouri State Health and Educational Facilities Authority, (SSM Healthcare), 5.00%, 6/1/36 $ 995,540 1,250 West Plains Industrial Development Authority, (Ozarks Medical Center), 5.65%, 11/15/22 964,538 $ 6,464,910 Housing  1.6% $ 885 Jefferson County Industrial Development Authority, MFMR, (Riverview Bend Apartments), (AMT), 6.75%, 11/1/29 $ 736,656 505 Missouri Housing Development Commission, (AMT), 5.05%, 1/1/24 502,925 345 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 5.00%, 9/1/37 325,194 80 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 6.45%, 9/1/27 80,070 $ 1,644,845 Industrial Development Revenue  4.0% $1,080 Missouri Development Finance Authority, Solid Waste Disposal, (Procter and Gamble Paper Products), (AMT), 5.20%, 3/15/29 $ 1,060,484 1,200 Missouri Environmental Improvement and Energy Resources Authority, (American Cyanamid), 5.80%, 9/1/09 1,200,000 2,000 Saint Louis Industrial Development Authority, (Anheuser Busch Sewer and Solid Waste Disposal Facilities), (AMT), 4.875%, 3/1/32 1,606,500 300 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 252,876 $ 4,119,860 Insured-Education  2.2% $ 650 Lincoln University Auxiliary System Revenue, (AGC), 5.125%, 6/1/37 $ 654,329 1,500 Missouri State University Auxiliary Enterprise System, (XLCA), 5.00%, 4/1/25 1,551,570 $ 2,205,899 Insured-Electric Utilities  12.6% $1,240 Columbia Electric Utility Improvement Revenue, (AMBAC), 5.00%, 10/1/28 $ 1,290,170 2,250 Missouri Environmental Improvement and Energy Resources Authority, (Union Electric), (AMBAC), (AMT), 5.45%, 10/1/28 2,093,467 1,140 Missouri Joint Municipal Electric Utility Commission, (AMBAC), 4.50%, 1/1/36 1,029,648 S e e notes to financ ial statem e nts 52 Eaton Vance Missouri Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $2,715 Missouri Joint Municipal Electric Utility Commission, (AMBAC), (BHAC), 4.50%, 1/1/37 $ 2,660,428 195 Missouri Joint Municipal Electric Utility Commission, (NPFG), 5.00%, 1/1/26 182,768 390 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 397,929 455 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 451,224 1,000 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 1,017,250 1,200 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 1,289,544 2,370 Springfield, Public Utility, (BHAC), (FGIC), 4.50%, 8/1/36 2,392,373 $ 12,804,801 Insured-Escrowed / Prerefunded  7.5% $3,590 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), Escrowed to Maturity, 0.00%, 9/1/20 $ 2,199,701 205 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), Escrowed to Maturity, 0.00%, 9/1/21 118,084 2,000 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 2,222,020 1,000 Puerto Rico Electric Power Authority, (NPFG), Prerefunded to 7/1/13, 5.00%, 7/1/32 1,136,090 625 Saint Louis, Board of Education, (NPFG), Prerefunded to 4/1/16, 5.00%, 4/1/25 732,950 375 Saint Louis, Board of Education, (NPFG), Prerefunded to 4/1/16, 5.00%, 4/1/25 439,770 750 Saint Louis Airport, (Capital Improvement Program), (NPFG), Prerefunded to 7/1/12, 5.00%, 7/1/32 827,932 $ 7,676,547 Insured-General Obligations  7.1% $1,200 Jackson County, Consolidated School District No. 002 (Missouri Direct Deposit), (NPFG), 5.00%, 3/1/27 $ 1,257,588 1,000 Kansas City, (NPFG), 5.00%, 2/1/27 1,074,220 1,000 Platte County Reorganized School District No. R-3, (FSA), 5.00%, 3/1/25 1,066,110 1,900 Saint Charles County, Francis Howell School District, (FGIC), (NPFG), 0.00%, 3/1/16 1,534,801 1,000 Saint Charles County, Francis Howell School District, (FGIC), (NPFG), 5.25%, 3/1/21 1,186,410 1,000 Springfield, School District No. R-12, (FSA), 5.25%, 3/1/25 1,072,580 $ 7,191,709 Principal Amount (000s omitted) Security Value Insured-Hospital  5.2% $5,910 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), 0.00%, 9/1/20 $ 3,613,433 335 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), 0.00%, 9/1/21 181,778 1,500 North Kansas City, (North Kansas City Memorial Hospital), (FSA), 5.125%, 11/15/33 1,501,845 $ 5,297,056 Insured-Industrial Development Revenue  1.8% $2,000 Kansas City Industrial Development Authority, (AMBAC), 4.50%, 12/1/32 $ 1,863,560 $ 1,863,560 Insured-Lease Revenue / Certificates of Participation  9.1% $1,000 Cape Girardeau County, Building Corp., (Jackson R-II School District), (NPFG), 5.25%, 3/1/25 $ 1,045,300 1,000 Cape Girardeau County, Building Corp., (Jackson R-II School District), (NPFG), 5.25%, 3/1/26 1,040,150 1,900 Jackson County, (Harry S. Truman Sports Complex), (AMBAC), 4.50%, 12/1/31 1,819,706 1,000 Jackson County, Leasehold Revenue, (Truman Sports), (AMBAC), 0.00%, 12/1/20 537,050 1,000 Jackson County, Leasehold Revenue, (Truman Sports), (NPFG), 5.00%, 12/1/27 1,023,700 2,270 Kansas City, Leasehold Revenue, (Municipal Assistance), (AMBAC), 0.00%, 4/15/26 861,011 2,105 Kansas City, Leasehold Revenue, (Municipal Assistance), (AMBAC), 0.00%, 4/15/30 598,199 240 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 215,825 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,154,940 2,000 Saint Louis Industrial Development Authority, (Convention Center Hotel), (AMBAC), 0.00%, 7/15/19 984,960 $ 9,280,841 Insured-Other Revenue  0.8% $ 750 Missouri Development Finance Authority, Cultural Facility, (Nelson Gallery Foundation), (NPFG), 5.25%, 12/1/22 $ 783,750 $ 783,750 Insured-Special Tax Revenue  6.2% $2,350 Bi-State Development Agency, Missouri and Illinois Metropolitan District, (Saint Clair County Metrolink), (FSA), 5.25%, 7/1/28 $ 2,450,251 1,730 Howard Bend, Levee District, (XLCA), 5.25%, 3/1/28 1,630,404 S e e notes to financ ial statem e nts 53 Eaton Vance Missouri Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 600 Kansas City, (Blue Parkway Town Center), (NPFG), 5.00%, 7/1/27 $ 533,592 1,000 Kansas City, Special Obligations, (AGC), 5.00%, 3/1/28 1,044,330 4,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 640,200 $ 6,298,777 Insured-Transportation  4.8% $2,060 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 2,141,504 900 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 888,165 910 Saint Louis Airport, (Lambert International Airport), (FGIC), (NPFG), (AMT), 6.00%, 7/1/14 964,991 1,000 Saint Louis Airport, (Lambert International Airport), (NPFG), 5.50%, 7/1/31 938,340 $ 4,933,000 Insured-Water and Sewer  0.8% $1,000 Missouri Environmental Improvement and Energy Resources Authority, (Missouri - American Water Co.), (AMBAC), (AMT), 4.60%, 12/1/36 $ 771,300 $ 771,300 Other Revenue  2.5% $2,500 Missouri Development Finance Board Cultural Facilities Revenue, (Kauffman Center), 4.75%, 6/1/37 $ 2,515,950 $ 2,515,950 Senior Living / Life Care  4.1% $1,000 Kansas City Industrial Development Revenue, (Kingswood Manor), 5.80%, 11/15/17 $ 846,530 1,000 Lees Summit Industrial Development Authority, Health Facility, (John Knox Village), 5.125%, 8/15/32 783,510 2,000 Missouri State Health and Educational Facilities Authority, (Lutheran Senior Services), 5.125%, 2/1/27 1,678,920 1,000 St. Louis County Industrial Development Authority, Series A, (Friendship Village West County), 5.50%, 9/1/28 868,240 $ 4,177,200 Special Tax Revenue  3.5% $ 270 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 270,286 295 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 297,699 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 600 Kansas City, Tax Increment Revenue, (Maincor Projects), Series A, 5.25%, 3/1/18 $ 513,054 2,425 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 2,438,920 $ 3,519,959 Transportation  3.8% $ 270 Branson, Regional Airport Transportation Development District, (Branson Airport LLC), (AMT), 6.00%, 7/1/25 $ 192,953 525 Branson, Regional Airport Transportation Development District, (Branson Airport LLC), (AMT), 6.00%, 7/1/37 343,339 2,000 Missouri Highway and Transportation Commission, 5.00%, 5/1/19 2,239,600 1,000 Missouri Highway and Transportation Commission, 5.00%, 5/1/26 1,071,250 $ 3,847,142 Water and Sewer  3.5% $1,200 Kansas City, Sanitation Sewer System Revenue, 5.25%, 1/1/34 $ 1,251,168 800 Kansas City, Water Revenue, 5.25%, 12/1/32 835,080 510 Missouri Environmental Improvement and Energy Resources Authority, (Revolving Fund Program), 7.20%, 7/1/16 548,357 1,000 Missouri Environmental Improvement and Energy Resources Authority, (Revolving Fund Program), Water Pollution Control, 0.00%, 1/1/14 897,930 $ 3,532,535 Total Tax-Exempt Investments  100.3% (identified cost $102,786,868) $101,961,051 Other Assets, Less Liabilities  (0.3)% $ (310,304) Net Assets  100.0% $101,650,747 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. GNMA - Government National Mortgage Association MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. S e e notes to financ ial statem e nts 54 Eaton Vance Missouri Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Missouri municipalities. In addition, 14.1% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 58.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.3% to 23.5% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 55 Eaton Vance North Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  106. 6% Principal Amount (000s omitted) Security Value Education  9.2% $ 5,000 North Carolina Capital Facilities Finance Agency, (Duke University), 5.00%, 10/1/38 $ 5,192,700 2,000 North Carolina Capital Facilities Finance Agency, (Wake Forest University), 5.00%, 1/1/38 2,084,700 1,050 University of North Carolina at Chapel Hill, 0.00%, 8/1/17 807,544 1,980 University of North Carolina at Chapel Hill, 0.00%, 8/1/21 1,214,334 $ 9,299,278 Electric Utilities  8.8% $ 2,000 North Carolina Eastern Municipal Power Agency, 6.75%, 1/1/24 $ 2,269,500 1,250 North Carolina Eastern Municipal Power Agency, 6.75%, 1/1/26 1,269,400 3,500 North Carolina Municipal Power Agency, (Catawba), 6.50%, 1/1/20 3,559,675 90 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 84,226 625 Puerto Rico Electric Power Authority, 5.50%, 7/1/38 626,250 1,000 Wake County Industrial Facilities and Pollution Control Financing Authority, (Carolina Power and Light Co.), 5.375%, 2/1/17 1,039,490 $ 8,848,541 Escrowed / Prerefunded  2.9% $ 1,950 Puerto Rico Electric Power Authority, Escrowed to Various Dates, Series N, 0.00%, 7/1/17 $ 1,451,229 2,000 Puerto Rico Electric Power Authority, Escrowed to Various Dates, Series O, 0.00%, 7/1/17 1,502,240 $ 2,953,469 General Obligations  2.1% $ 1,000 Charlotte, 5.00%, 7/1/29 $ 1,037,680 1,000 Wake County, 5.00%, 6/1/36 1,036,640 $ 2,074,320 Hospital  13.1% $ 4,980 Charlotte-Mecklenburg Hospital Authority, 5.00%, 1/15/47 $ 4,902,843 900 North Carolina Medical Care Commission, (Mission Health System), 4.50%, 10/1/32 842,850 2,000 North Carolina Medical Care Commission, (Mission Health System), 5.00%, 10/1/25 2,052,060 Principal Amount (000s omitted) Security Value Hospital (continued) $ 1,350 North Carolina Medical Care Commission, (Mission Health System), 5.00%, 10/1/36 $ 1,324,404 1,000 North Carolina Medical Care Commission, (Southeastern Regional Medical Center), 5.375%, 6/1/32 919,390 500 North Carolina Medical Care Commission, (Union Regional Medical Center), 5.375%, 1/1/32 474,135 2,500 North Carolina Medical Care Commission, (University Health System), 6.25%, 12/1/33 2,694,375 $ 13,210,057 Housing  7.5% $ 1,430 Charlotte Housing Authority, (South Oaks Crossing Apartments), (AMT), 4.60%, 8/20/26 $ 1,336,478 2,415 North Carolina Housing Finance Agency, (AMT), 4.80%, 1/1/37 2,175,963 1,995 North Carolina Housing Finance Agency, (AMT), 4.80%, 1/1/39 1,785,186 1,000 North Carolina Housing Finance Agency, (AMT), 4.85%, 7/1/38 903,800 990 North Carolina Housing Finance Agency, (AMT), 4.90%, 7/1/37 908,018 440 North Carolina Housing Finance Agency, MFMR, (AMT), 6.45%, 9/1/27 440,387 $ 7,549,832 Insured-Education  2.5% $ 1,320 North Carolina Educational Facilities Finance Agency, (Johnson & Wales University), (XLCA), 5.00%, 4/1/33 $ 1,097,936 350 University of North Carolina at Greensboro, (AGC), 5.00%, 4/1/34 358,285 1,000 University of North Carolina at Wilmington, (AGC), 5.00%, 10/1/33 1,016,020 $ 2,472,241 Insured-Electric Utilities  3.3% $ 1,000 North Carolina Eastern Municipal Power Agency, (AGC), 6.00%, 1/1/19 $ 1,063,120 1,000 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 991,700 1,250 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 1,239,425 $ 3,294,245 S e e notes to financ ial statem e nts 56 Eaton Vance North Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations  1.1% $ 840 Puerto Rico, (NPFG), 5.50%, 7/1/20 $ 848,812 220 Smithville Township, Brunswick County, (NPFG), 5.00%, 6/1/24 229,009 $ 1,077,821 Insured-Hospital  11.1% $ 1,675 Johnston Memorial Hospital, (FSA), Variable Rate, 14.893%, 10/1/36 $ 1,785,818 375 Nash Health Care System, (FSA), 5.00%, 11/1/30 359,381 1,000 New Hanover County, Hospital Revenue, (New Hanover Regional Medical Center), (FSA), 5.125%, 10/1/31 1,012,130 1,045 North Carolina Medical Care Commission, (Betsy Johnson), (FSA), 5.375%, 10/1/24 1,063,894 1,500 North Carolina Medical Care Commission, (Cleveland County Healthcare), (AMBAC), 5.00%, 7/1/35 1,336,545 1,000 North Carolina Medical Care Commission, (Wakemed), (AGC), 5.625%, 10/1/38 1,032,680 2,090 North Carolina Medical Care Commission, (Wakemed), (AGC), 5.875%, 10/1/38 2,178,699 1,500 North Carolina Medical Care Commission, (Wilson Memorial Hospital), (AMBAC), 0.00%, 11/1/15 1,198,005 1,175 Onslow County Hospital Authority, (Onslow Memorial Hospital), (NPFG), 5.00%, 4/1/26 1,177,033 $ 11,144,185 Insured-Housing  0.5% $ 450 University of North Carolina at Wilmington, Certificates of Participation, (Student Housing Project), (AGC), 5.00%, 6/1/32 $ 458,915 $ 458,915 Insured-Lease Revenue / Certificates of Participation  6.3% $ 1,000 City of Monroe, Certificates of Participation, (AGC), 5.50%, 3/1/39 $ 1,033,630 2,500 County of Rockingham, (AGC), 5.00%, 4/1/32 2,557,700 1,500 Franklin County, Certificates of Participation, (NPFG), 5.00%, 9/1/27 1,538,775 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,154,940 $ 6,285,045 Insured-Other Revenue  2.0% $ 2,000 Monroe, Combined Enterprise System Revenue, (AGC), 5.00%, 3/1/33 $ 2,040,240 $ 2,040,240 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  2.9% $ 550 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 $ 530,585 12,440 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 683,827 12,000 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/43 1,461,000 450 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 51,282 895 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 95,541 720 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 71,755 $ 2,893,990 Insured-Transportation  8.8% $ 2,000 Charlotte, Airport, (AMBAC), 4.50%, 7/1/37 $ 1,811,220 500 Charlotte, Airport, (NPFG), (AMT), 5.25%, 7/1/21 505,060 10,000 North Carolina Turnpike Authority, (Triangle Expressway System Revenue), (AGC), 0.00%, 1/1/35 1,934,900 1,000 North Carolina Turnpike Authority, (Triangle Expressway System Revenue), (AGC), 5.375%, 1/1/26 1,037,440 1,800 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,871,217 1,800 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 1,694,934 $ 8,854,771 Insured-Water and Sewer  2.5% $ 555 Broad River Water Authority, Water System, (XLCA), 5.00%, 6/1/21 $ 539,632 500 Brunswick County, Enterprise System Water and Sewer Revenue, (FSA), 5.25%, 4/1/26 523,575 1,500 Kannapolis, Water and Sewer, (FSA), (AMT), 5.25%, 2/1/26 1,496,655 $ 2,559,862 Lease Revenue / Certificates of Participation  9.4% $ 1,550 Cabarrus County, Certificates of Participation, 5.00%, 6/1/29 $ 1,590,765 1,400 Cabarrus County, Certificates of Participation, 5.25%, 6/1/28 1,477,224 700 Charlotte, (Government Facilities), 5.00%, 6/1/28 714,567 1,500 Charlotte, (Government Facilities), 5.00%, 6/1/33 1,512,120 1,000 Durham County, Certificates of Participation, 5.00%, 6/1/31 1,028,700 S e e notes to financ ial statem e nts 57 Eaton Vance North Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 2,000 Raleigh, (Downtown Improvement Projects), 5.00%, 2/1/27 $ 2,108,820 1,050 Wilmington, Certificates of Participation, 5.00%, 6/1/38 1,068,543 $ 9,500,739 Other Revenue  1.5% $13,560 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 397,850 1,000 North Carolina, Capital Improvement Limited Obligation, 5.00%, 5/1/27 1,087,830 $ 1,485,680 Senior Living / Life Care  1.7% $ 2,000 North Carolina Medical Care Commission, (United Methodist), 5.50%, 10/1/32 $ 1,677,840 $ 1,677,840 Special Tax Revenue  2.2% $ 1,620 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 1,629,299 545 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 556,375 $ 2,185,674 Water and Sewer  7.2% $ 2,000 Cape Fear Public Utility Authority, Water and Sewer System, 5.00%, 8/1/35 $ 2,069,740 2,000 Cary, Comb Enterprise System, 5.00%, 12/1/33 2,083,540 1,975 Charlotte, Water and Sewer, 5.125%, 6/1/26 2,039,444 1,000 Winston-Salem, Water and Sewer System, 5.00%, 6/1/34 1,049,510 $ 7,242,234 Total Tax-Exempt Investments  106.6% (identified cost $105,054,653) $107,108,979 Other Assets, Less Liabilities  (6.6)% $ (6,617,065) Net Assets  100.0% $100,491,914 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by North Carolina municipalities. In addition, 16.3% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 38.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.5% to 15.5% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at August 31, 2009. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, the aggregate value of these securities is $1,785,818 or 1.8% of the Funds net assets. (4) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $5,025,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. S e e notes to financ ial statem e nts 58 Eaton Vance Oregon Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  104. 0% Principal Amount (000s omitted) Security Value Cogeneration  0.6% $ 960 Western Generation Agency, (Wauna Cogeneration), (AMT), 5.00%, 1/1/12 $ 934,253 $ 934,253 Education  4.0% $ 3,000 City of Forest Grove, (Pacific University), 6.375%, 5/1/39 $ 3,025,500 2,000 Oregon Health and Science University, 5.75%, 7/1/39 2,066,580 1,000 Oregon State Facilities Authority, (Linfield College), 5.00%, 10/1/25 961,480 $ 6,053,560 Electric Utilities  1.2% $ 1,000 Northern Wasco County, (Bonneville Power Administration), 5.20%, 12/1/24 $ 1,002,300 270 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 252,677 625 Puerto Rico Electric Power Authority, 5.50%, 7/1/38 626,250 $ 1,881,227 General Obligations  32.0% $ 3,490 Clackamas and Washington Counties, School District No. 3JT, 5.00%, 6/15/33 $ 3,663,383 1,620 Clackamas County, Oregon Trail School District No. 46, 0.00%, 6/15/32 478,888 2,000 Clackamas County, Oregon Trail School District No. 46, 0.00%, 6/15/33 556,560 12,870 Clackamas County, Oregon Trail School District No. 46, 0.00%, 6/15/39 2,571,297 3,730 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/26 1,721,209 4,175 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/27 1,808,109 3,970 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/31 1,347,775 8,000 Jackson County, School District No. 549C, 5.00%, 6/15/33 8,275,480 2,500 Keizer, (Keizer Station Area A Improvement District), 5.20%, 6/1/31 2,519,025 1,000 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/29 374,160 1,215 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/30 427,340 1,365 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/34 369,642 2,750 Oregon, 4.50%, 8/1/37 2,758,992 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 2,085 Oregon, 4.70%, 12/1/41 $ 1,930,001 2,360 Oregon, 5.00%, 8/1/38 2,452,819 1,065 Oregon Board of Higher Education, 0.00%, 8/1/20 686,957 4,425 Oregon Elderly and Disabled Housing, (AMT), 5.65%, 8/1/26 4,426,239 660 Oregon Veterans Welfare, Series 81, 5.25%, 10/1/42 662,548 1,270 Oregon Veterans Welfare, Series 82, 5.50%, 12/1/42 1,279,754 5,820 Polk Marion and Benton Counties, School District No. 13J, 0.00%, 6/15/33 1,682,271 3,350 Polk Marion and Benton Counties, School District No. 13J, 0.00%, 6/15/38 739,312 2,120 Polk Marion and Benton Counties, School District No. 13J, 0.00%, 12/15/38 455,885 1,790 Portland, (Headwater Apartments), 5.00%, 4/1/25 1,866,701 12,660 Salem-Keizer, School District No. 24J, 0.00%, 6/15/30 4,534,812 1,000 Umatilla County, Hermiston School District No. 8R, 0.00%, 6/15/24 500,170 $ 48,089,329 Hospital  2.9% $ 2,000 Deschutes County Hospital Facilities Authority, (Cascade Healthcare Community), 8.25%, 1/1/38 $ 2,303,860 2,105 Hood River County Health Facilities Authority, Elderly Housing, (Down Manor), 6.50%, 1/1/17 2,108,600 $ 4,412,460 Housing  14.2% $ 830 Oregon Health Authority, (Trillium Affordable Housing), (AMT), 6.75%, 2/15/29 $ 691,523 3,000 Oregon Housing and Community Services Department, (AMT), 4.85%, 7/1/37 2,713,290 3,300 Oregon Housing and Community Services Department, (AMT), 5.40%, 7/1/27 3,337,257 750 Oregon Housing and Community Services Department, MFMR, (AMT), 5.70%, 7/1/29 750,150 2,500 Oregon Housing and Community Services Department, MFMR, (FHA), (AMT), 5.00%, 7/1/47 2,263,300 2,000 Oregon Housing and Community Services Department, SFMR, (AMT), 4.75%, 7/1/36 1,785,580 2,160 Oregon Housing and Community Services Department, SFMR, (AMT), 5.00%, 1/1/25 2,114,575 635 Oregon Housing and Community Services Department, SFMR, (AMT), 6.20%, 7/1/27 635,438 350 Oregon Housing and Community Services Department, SFMR, (AMT), 6.40%, 7/1/26 350,304 360 Oregon Housing and Community Services Department, SFMR, (AMT), 6.45%, 7/1/26 360,328 1,495 Portland Housing Authority, (Pearl Court LP), (AMT), 4.50%, 1/1/22 1,456,250 S e e notes to financ ial statem e nts 59 Eaton Vance Oregon Municipals Fund as o f A u g u st 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Housing (continued) $ 2,030 Portland Housing Authority, (Pearl Court LP), (AMT), 4.625%, 1/1/27 $ 1,873,568 465 Portland Housing Authority, (Yards Union Station Project), (AMT), 4.75%, 5/1/22 463,656 2,740 Portland Housing Authority, (Yards Union Station Project), (AMT), 4.85%, 5/1/29 2,547,296 $ 21,342,515 Industrial Development Revenue  3.2% $ 735 Oregon Economic Development Authority, (Georgia- Pacific), (AMT), 5.70%, 12/1/25 $ 599,040 3,500 Port of Astoria, PCR, (James River Corp.), 6.55%, 2/1/15 3,409,035 830 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 363,972 915 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.30%, 6/1/23 401,099 $ 4,773,146 Insured-Education  1.7% $ 4,850 Oregon Health Science University, (NPFG), 0.00%, 7/1/21 $ 2,508,468 $ 2,508,468 Insured-Electric Utilities  3.6% $ 1,715 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 $ 1,749,866 2,760 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 2,737,092 1,000 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 991,540 $ 5,478,498 Insured-General Obligations  8.7% $ 715 Beaverton, School District, (AGC), 5.125%, 6/1/36 $ 748,870 1,000 City of Newport, (AGC), 0.00%, 6/1/28 399,790 1,225 City of Newport, (AGC), 0.00%, 6/1/29 459,228 2,950 Deschutes and Jefferson Counties, School District No. 2J, (FGIC), (NPFG), 0.00%, 6/15/23 1,609,195 3,750 Lane County, School District No. 019, (Springfield), (FSA), 0.00%, 6/15/28 1,347,562 575 Lane County, School District No. 019, (Springfield), (FSA), 0.00%, 6/15/29 192,608 600 Linn County, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.50%, 6/15/27 700,314 4,000 Linn County, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.50%, 6/15/30 4,601,040 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 3,425 Washington, Clackamas and Yamhill Counties, School District No. 88J, (NPFG), 0.00%, 6/15/31 $ 965,610 5,000 Washington, Multnomah and Yamhill Counties, School District No. 1J, (NPFG), 0.00%, 6/15/26 2,068,450 $ 13,092,667 Insured-Hospital  0.9% $ 1,415 Deschutes County Hospital Facilities Authority, (Cascade Healthcare Community), (AMBAC), 5.375%, 1/1/35 $ 1,419,132 $ 1,419,132 Insured-Special Tax Revenue  3.6% $ 560 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 142,822 450 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 58,406 12,100 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/44 949,245 1,015 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 979,170 20,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 1,821,800 17,500 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 961,975 905 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 103,134 1,795 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 191,616 1,435 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 143,012 $ 5,351,180 Insured-Transportation  4.0% $ 315 Jackson County, Airport, (XLCA), 5.25%, 12/1/32 $ 294,912 1,685 Jackson County, Airport, (XLCA), 5.25%, 12/1/37 1,530,823 2,265 Jackson County, Airport, (XLCA), (AMT), 5.25%, 12/1/23 2,276,846 1,800 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,871,217 $ 5,973,798 Insured-Water and Sewer  0.7% $ 1,095 Portland, Water System, (NPFG), 4.50%, 10/1/31 $ 1,109,684 $ 1,109,684 S e e notes to financ ial statem e nts 60 Eaton Vance Oregon Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation  0.6% $ 820 Oregon Department of Administration Services, 5.125%, 5/1/33 $ 842,985 $ 842,985 Other Revenue  2.6% $20,255 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 594,282 3,130 Oregon State Department of Administrative Services, 5.00%, 4/1/29 3,300,491 $ 3,894,773 Senior Living / Life Care  1.2% $ 1,750 Clackamas County, Hospital Facility Authority, (Homewoods), 5.15%, 10/20/37 $ 1,756,895 $ 1,756,895 Special Tax Revenue  7.8% $ 4,290 Oregon Department of Transportation, (Highway User Tax), 4.50%, 11/15/32 $ 4,316,984 2,475 Portland Limited Tax General Obligation, 0.00%, 6/1/22 1,435,549 5,235 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 5,265,049 755 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 770,757 $ 11,788,339 Transportation  2.8% $ 4,000 Port of Portland Airport Revenue, 5.00%, 7/1/29 $ 4,141,280 $ 4,141,280 Water and Sewer  7.7% $ 2,805 City of Eugene, 4.50%, 8/1/31 $ 2,852,348 2,285 Portland, Sewer System, 4.75%, 6/15/29 2,361,159 1,885 Portland, Sewer System, 4.75%, 6/15/30 1,935,311 4,260 Washington County, Clean Water Services, 4.75%, 10/1/27 4,383,710 $ 11,532,528 Total Tax-Exempt Investments  104.0% (identified cost $158,222,489) $156,376,717 Other Assets, Less Liabilities  (4.0)% $ (6,007,328) Net Assets  100.0% $150,369,389 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration FSA - Financial Security Assurance, Inc. MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. PCR - Pollution Control Revenue SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Oregon municipalities. In addition, 13.4% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 22.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.0% to 12.5% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem e nts 61 Eaton Vance South Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  101. 6% Principal Amount (000s omitted) Security Value Education  4.1% $ 865 South Carolina Educational Facilities Authority, (Furman University), 4.625%, 10/1/35 $ 838,825 1,265 South Carolina Educational Facilities Authority, (Furman University), 5.00%, 10/1/38 1,265,696 750 South Carolina Educational Facilities Authority, (Wofford College), 4.50%, 4/1/30 671,002 225 South Carolina Educational Facilities Authority, (Wofford College), 5.00%, 4/1/36 210,263 3,505 South Carolina Educational Facilities Authority, (Wofford College), 5.25%, 4/1/32 3,570,649 $ 6,556,435 Electric Utilities  7.5% $ 330 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 328,192 1,500 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 1,403,760 2,000 South Carolina Public Service Authority, 5.25%, 1/1/39 2,103,820 4,460 South Carolina Public Service Authority, 5.375%, 1/1/28 4,864,522 3,000 South Carolina Public Service Authority, 5.50%, 1/1/38 3,226,380 $ 11,926,674 General Obligations  2.4% $ 685 Richland County, Sewer System, (Broad River), 5.125%, 3/1/29 $ 708,831 2,360 South Carolina, 3.25%, 8/1/30 1,982,707 1,240 South Carolina, (Clemson University), 2.50%, 6/1/21 1,103,712 $ 3,795,250 Hospital  4.1% $ 3,615 Lexington County, (Health Services District, Inc.), 5.00%, 11/1/27 $ 3,493,319 3,380 South Carolina Jobs Economic Development Authority, (Kershaw County Medical Center Project), 6.00%, 9/15/38 3,070,865 $ 6,564,184 Industrial Development Revenue  1.8% $ 400 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 175,408 1,500 Richland County, (International Paper Co.), (AMT), 5.95%, 9/1/31 1,357,935 Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 1,400 Richland County, (International Paper Co.), (AMT), 6.10%, 4/1/23 $ 1,341,858 $ 2,875,201 Insured-Education  3.0% $ 1,635 College of Charleston, Academic and Administrative Facilities, (XLCA), 4.50%, 4/1/37 $ 1,472,677 1,000 College of Charleston, Academic and Administrative Facilities, (XLCA), 4.625%, 4/1/30 957,680 475 College of Charleston, Academic and Administrative Facilities, (XLCA), 5.375%, 4/1/25 488,257 2,000 College of Charleston, Higher Education Facility, (XLCA), 4.50%, 4/1/37 1,801,440 $ 4,720,054 Insured-Electric Utilities  9.8% $ 8,235 Piedmont Municipal Power Agency, (AGC), (AMBAC), 0.00%, 1/1/29 $ 2,670,693 14,260 Piedmont Municipal Power Agency, (AGC), (AMBAC), 0.00%, 1/1/32 3,816,546 7,500 Piedmont Municipal Power Agency, (AMBAC), 0.00%, 1/1/29 2,342,775 2,940 Piedmont Municipal Power Agency, (AMBAC), 0.00%, 1/1/32 750,229 2,090 Piedmont Municipal Power Agency, (FGIC), (NPFG), 0.00%, 1/1/23 995,572 1,420 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 1,448,869 3,725 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 3,694,082 $ 15,718,766 Insured-General Obligations  2.7% $ 1,300 Berkeley County, (FSA), 2.00%, 9/1/25 $ 954,564 3,935 Berkeley County, School District, (FSA), 2.75%, 1/15/22 3,436,711 $ 4,391,275 Insured-Hospital  7.0% $ 2,775 Florence County, (Mcleod Regional Medical Center Project), (FSA), 5.25%, 11/1/27 $ 2,842,821 3,155 Medical University Hospital Authority, (NPFG), 5.00%, 8/15/31 3,156,294 3,000 South Carolina Jobs Economic Development Authority, (Anmed Health), (AGC), 5.50%, 2/1/38 3,068,430 S e e notes to financ ial statem e nts 62 Eaton Vance South Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Hospital (continued) $ 2,115 South Carolina Jobs Economic Development Authority, (Palmetto Health Facility), (FSA), 5.00%, 8/1/35 $ 2,141,839 $ 11,209,384 Insured-Lease Revenue / Certificates of Participation  10.4% $ 250 Berkeley County, School District, (CIFG), 4.75%, 12/1/31 $ 237,463 3,920 Greenwood Fifty School Facilities, Inc., Installment Purchase Revenue, (AGC), 4.50%, 12/1/32 3,699,931 1,450 Kershaw County, Public Schools Foundation, (CIFG), 5.00%, 12/1/28 1,471,909 2,685 Kershaw County, Public Schools Foundation, (CIFG), 5.00%, 12/1/31 2,694,505 6,010 Scago Educational Facilities Corp., Pickens School District, (FSA), 4.50%, 12/1/28 5,903,262 2,635 Sumter Two School Facility, Inc., Installment Purchase Revenue, (AGC), 4.50%, 12/1/32 2,518,744 $ 16,525,814 Insured-Other Revenue  0.9% $ 1,600 Columbia, Parking Facility, (CIFG), 5.00%, 2/1/37 $ 1,411,328 $ 1,411,328 Insured-Special Tax Revenue  0.4% $ 4,890 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 $ 268,803 905 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 103,134 1,795 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 191,616 1,435 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 143,012 $ 706,565 Insured-Transportation  8.6% $ 2,700 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 2,806,825 1,095 Richland-Lexington Airport District (Columbia Metropolitan Airport), (CIFG), (AMT), 5.00%, 1/1/21 1,056,347 2,500 South Carolina Ports Authority, (Ports Revenue), (FSA), 5.30%, 7/1/26 2,507,275 1,000 South Carolina Transportation Infrastructure Bank Revenue, (AMBAC), 4.50%, 10/1/31 956,760 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 6,740 South Carolina Transportation Infrastructure Bank Revenue, (AMBAC), (XLCA), 4.50%, 10/1/32 $ 6,378,466 $ 13,705,673 Insured-Utilities  5.9% $ 1,000 Greer, Combined Utility System, (AMBAC), 5.50%, 9/1/27 $ 1,122,470 2,000 Greer, Combined Utility System, (AMBAC), 5.50%, 9/1/32 2,223,480 5,000 Orangeburg County, Solid Waste, (South Carolina Electric and Gas Co.), (AMBAC), (AMT), 5.70%, 11/1/24 4,999,950 1,100 South Carolina Jobs Economic Development Authority, (South Carolina Electric and Gas Co.), (AMBAC), 5.20%, 11/1/27 1,115,939 $ 9,461,839 Insured-Water and Sewer  10.0% $ 500 Anderson County, Water and Sewer System, (AGC), 5.25%, 7/1/24 $ 552,085 1,970 Beaufort-Jasper, Water and Sewer Authority, (FSA), 4.50%, 3/1/31 1,940,647 580 Cayce, Waterworks and Sewer Revenue, (XLCA), 4.625%, 7/1/27 576,833 1,875 Greenwood, Metropolitan District Sewer System, (FSA), Variable Rate, 14.071%, 10/1/30 2,123,587 3,830 Lugoff-Elgin, Water Authority, (NPFG), 4.625%, 7/1/37 3,547,461 1,445 Richland County, Sewer System, (Broad River), (XLCA), 4.50%, 3/1/34 1,382,143 6,250 Sumter, Waterworks and Sewer System, (XLCA), 4.50%, 12/1/32 5,798,500 $ 15,921,256 Lease Revenue / Certificates of Participation  12.8% $ 4,000 Berkeley County, School District, 5.125%, 12/1/30 $ 4,063,800 320 Charleston Educational Excellence Financing Corp., 5.25%, 12/1/22 337,293 1,105 Charleston Educational Excellence Financing Corp., 5.25%, 12/1/28 1,144,161 3,000 Greenville County, School District, 5.00%, 12/1/24 3,099,220 150 Greenville County, School District, 5.00%, 12/1/28 151,899 3,745 Laurens County, School District, 5.25%, 12/1/30 3,376,567 3,270 Lexington, One School Facility Corp., 5.00%, 12/1/27 3,317,415 1,470 Lexington, One School Facility Corp., 5.25%, 12/1/27 1,502,061 2,370 Newberry, (Newberry County School District), 5.00%, 12/1/30 2,066,687 S e e notes to financ ial statem e nts 63 Eaton Vance South Carolina Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 1,470 Newberry, (Newberry County School District), 5.25%, 12/1/25 $ 1,407,878 $ 20,466,981 Other Revenue  7.3% $21,465 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 629,783 7,600 Tobacco Settlement Management Authority, Escrowed to Maturity, 6.375%, 5/15/30 9,238,408 1,815 Tobacco Settlement Revenue Management Authority, Prerefunded to 5/15/11, 5.00%, 6/1/18 1,815,200 $ 11,683,391 Special Tax Revenue  2.9% $10,000 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 $ 496,200 3,235 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 3,253,569 810 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 826,905 $ 4,576,674 Total Tax-Exempt Investments  101.6% (identified cost $162,754,753) $162,216,744 Other Assets, Less Liabilities  (1.6)% $ (2,574,594) Net Assets  100.0% $159,642,150 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by South Carolina municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 57.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.8% to 16.4% of total investments. Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at August 31, 2009. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, the aggregate value of these securities is $2,123,587 or 1.3% of the Funds net assets. (4) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $5,625,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. S e e notes to financ ial statem e nts 64 Eaton Vance Tennessee Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  97 . 0% Principal Amount (000s omitted) Security Value Education  5.4% $1,000 Metropolitan Government of Nashville and Davidson County, (Vanderbilt University), Series A, 5.00%, 10/1/39 $ 1,032,760 1,000 Metropolitan Government of Nashville and Davidson County, (Vanderbilt University), Series B, 5.00%, 10/1/39 1,032,760 1,000 Tennessee State School Bond Authority, 5.00%, 5/1/39 1,033,240 $ 3,098,760 Electric Utilities  5.0% $1,000 Chattanooga, Electric Revenue, 5.00%, 9/1/33 $ 1,020,820 500 Knoxville, Electric Revenue, 4.50%, 7/1/28 509,840 1,000 Metropolitan Government of Nashville and Davidson County, 5.125%, 5/15/26 1,017,320 300 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 298,356 $ 2,846,336 Escrowed / Prerefunded  1.5% $ 470 Sullivan County, Health, Educational and Housing Facilities Board, (Wellmont Health System), Prerefunded to 9/1/12, 6.25%, 9/1/22 $ 535,433 280 Sullivan County, Health, Educational and Housing Facilities Board, (Wellmont Health System), Prerefunded to 9/1/12, 6.25%, 9/1/22 318,982 $ 854,415 General Obligations  2.2% $ 350 Johnson City, 5.00%, 6/1/31 $ 358,386 850 Williamson County, 3.25%, 4/1/17 888,267 $ 1,246,653 Hospital  7.2% $ 500 Chattanooga, Health, Educational and Housing Facility Board, (Catholic Health Initiatives), 6.25%, 10/1/33 $ 540,605 1,000 Johnson City, Health and Educational Facilities Board, 5.50%, 7/1/36 907,730 5,000 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), 0.00%, 1/1/39 656,950 3,200 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), 0.00%, 1/1/42 337,632 500 Knox County, Health, Educational and Housing Facilities Board, (East Tennessee Hospital), 5.75%, 7/1/33 442,170 Principal Amount (000s omitted) Security Value Hospital (continued) $ 500 Shelby County, Health, Educational and Housing Facilities Board, (St. Jude Childrens Research Hospital), 5.00%, 7/1/31 $ 508,940 1,000 Sullivan County, Health, Educational and Facilities Board, (Wellmont Health System), 5.25%, 9/1/36 716,650 $ 4,110,677 Housing  6.2% $ 500 Tennessee Housing Development Agency, (AMT), 4.85%, 1/1/32 $ 470,710 500 Tennessee Housing Development Agency, (AMT), 4.85%, 7/1/38 449,910 500 Tennessee Housing Development Agency, (AMT), 4.95%, 1/1/37 461,310 1,375 Tennessee Housing Development Agency, (AMT), 5.00%, 7/1/32 1,303,211 500 Tennessee Housing Development Agency, (AMT), 5.10%, 7/1/38 469,835 365 Tennessee Housing Development Agency, (AMT), 5.375%, 7/1/23 363,142 $ 3,518,118 Industrial Development Revenue  0.8% $ 375 Hardeman County, (Correctional Facilities Corp.), 7.75%, 8/1/17 $ 348,818 150 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 126,438 $ 475,256 Insured-Education  3.9% $ 900 Metropolitan Government of Nashville and Davidson County, (Meharry Medical College), (AMBAC), 5.00%, 12/1/24 $ 795,996 1,230 Metropolitan Government of Nashville and Davidson County, (Meharry Medical College), (AMBAC), 6.00%, 12/1/19 1,412,889 $ 2,208,885 Insured-Electric Utilities  14.2% $1,000 Lawrenceburg, Electric, (NPFG), 6.625%, 7/1/18 $ 1,209,730 500 Lawrenceburg, Public Building Authority, (Electric System- Public Works), (AMBAC), 5.00%, 7/1/26 516,105 1,000 Lawrenceburg, Public Building Authority, (Electric System- Public Works), (FSA), Prerefunded to 7/1/11, 5.00%, 7/1/26 1,076,940 1,000 Metropolitan Government of Nashville and Davidson County, (AMBAC), 5.00%, 5/15/29 1,024,760 S e e notes to financ ial statem e nts 65 Eaton Vance Tennessee Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $2,000 Metropolitan Government of Nashville and Davidson County, (NPFG), 0.00%, 5/15/17 $ 1,542,440 1,000 Pleasant View, Utility District, (NPFG), 5.00%, 9/1/32 1,000,970 260 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 265,286 200 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 198,340 420 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 416,447 750 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 805,965 $ 8,056,983 Insured-Escrowed / Prerefunded  12.4% $ 175 Bristol, (Bristol Memorial Hospital), (FGIC), Escrowed to Maturity, 6.75%, 9/1/10 $ 180,205 250 Chattanooga, (Memorial Hospital), (NPFG), Escrowed to Maturity, 6.625%, 9/1/09 250,000 1,500 Johnson City, Health and Educational Facilities Board, (Johnson City Medical Center), (NPFG), Prerefunded to 7/1/23, 5.125%, 7/1/25 1,516,725 825 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), (FSA), Prerefunded to 1/1/13, 5.00%, 1/1/26 922,952 500 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/12, 5.125%, 7/1/26 562,105 250 Puerto Rico Electric Power Authority, (NPFG), Prerefunded to 7/1/13, 5.00%, 7/1/32 284,022 945 Shelby County, (Lebonheur Childrens Hospital), (NPFG), Escrowed to Maturity, 5.50%, 8/15/12 1,018,436 2,000 West Wilson Utility District Waterworks, (NPFG), Prerefunded to 6/1/14, 5.00%, 6/1/34 2,293,300 $ 7,027,745 Insured-General Obligations  7.8% $ 750 Blount County, Public Building Authority, (AGC), 4.50%, 6/1/30 $ 736,448 500 Blount County, Public Building Authority, (AGC), 5.00%, 6/1/32 512,065 1,425 Franklin, Special School District, (FSA), 0.00%, 6/1/19 980,542 2,500 Franklin, Special School District, (FSA), 0.00%, 6/1/20 1,627,525 530 Memphis, (AGC), 5.00%, 4/1/26 569,209 $ 4,425,789 Principal Amount (000s omitted) Security Value Insured-Hospital  1.2% $ 675 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), (FSA), 5.00%, 1/1/26 $ 670,491 $ 670,491 Insured-Lease Revenue / Certificates of Participation  1.0% $ 500 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 $ 577,470 $ 577,470 Insured-Special Tax Revenue  2.0% $3,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 $ 480,150 4,450 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/44 349,102 1,750 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/33 301,543 $ 1,130,795 Insured-Transportation  5.0% $1,500 Memphis-Shelby County, Airport Authority, (AMBAC), (AMT), 6.00%, 3/1/24 $ 1,508,940 560 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 582,156 800 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 753,304 $ 2,844,400 Insured-Water and Sewer  15.6% $1,000 Clarksville, Water, Sewer and Gas, (FSA), 5.25%, 2/1/18 $ 1,140,680 1,000 Harpeth Valley Utilities District, Davidson and Williamson Counties, (FGIC), (NPFG), 5.00%, 9/1/35 1,009,850 750 Hawkins County, First Utility District, (AGC), 5.00%, 6/1/42 760,402 875 Knox County, First Utility District, (NPFG), 5.00%, 12/1/25 894,687 500 Knoxville, Waste Water System, (FSA), 4.50%, 4/1/37 483,110 1,000 Knoxville, Waste Water System, (NPFG), 4.00%, 4/1/40 861,760 1,000 Memphis, Sanitary Sewer System, (FSA), 4.75%, 7/1/24 1,035,990 1,000 Metropolitan Government of Nashville and Davidson County, Water System, (FGIC), (NPFG), 5.20%, 1/1/13 1,086,540 500 South Blount County, Utility District, Water Revenue, (FSA), 5.00%, 12/1/33 509,610 S e e notes to financ ial statem e nts 66 Eaton Vance Tennessee Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $ 660 West Wilson Utility District Waterworks, (NPFG), 4.00%, 6/1/32 $ 535,663 650 West Wilson Utility District Waterworks, (NPFG), 4.25%, 6/1/36 531,733 $ 8,850,025 Other Revenue  2.0% $6,550 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 192,177 1,000 Tennessee Energy Acquisition Corp., Gas Revenue, 5.25%, 9/1/26 966,190 $ 1,158,367 Special Tax Revenue  3.6% $ 135 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 135,143 145 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 146,327 1,410 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,418,093 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 331,783 $ 2,031,346 Total Tax-Exempt Investments  97.0% (identified cost $55,448,347) $55,132,511 Other Assets, Less Liabilities  3.0% $ 1,727,409 Net Assets  100.0% $56,859,920 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Tennessee municipalities. In addition, 13.2% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 64.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.1% to 29.9% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem e nts 67 Eaton Vance Virginia Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  102. 2% Principal Amount (000s omitted) Security Value Education  7.6% $ 800 Alexandria Industrial Development Authority, 4.50%, 1/1/35 $ 714,968 5,100 University of Virginia, University Revenues, 5.00%, 6/1/40 5,304,867 4,000 Virginia College Building Authority, 5.00%, 9/1/33 4,164,720 275 Virginia College Building Authority, 5.00%, 9/1/38 283,849 $ 10,468,404 Electric Utilities  1.0% $ 1,500 Chesterfield County Economic Development Authority, (Virginia Electric Power Co. Project), (AMT), 5.60%, 11/1/31 $ 1,396,455 $ 1,396,455 Escrowed / Prerefunded  0.1% $ 75 Henrico County Economic Development, (Bon Secours Health System, Inc.), Prerefunded to 11/15/12, 5.60%, 11/15/30 $ 85,295 $ 85,295 General Obligations  6.8% $ 2,820 Loudoun County, 5.00%, 7/1/27 $ 3,109,981 1,390 Peninsula Airport Commission, (City Guaranteed), (AMT), 5.50%, 7/15/21 1,409,182 500 Portsmouth, 4.75%, 7/15/25 525,110 675 Portsmouth, 5.25%, 7/15/25 745,261 1,980 Virginia Public School Authority, 4.50%, 8/1/32 2,006,809 1,550 Virginia Public School Authority, 5.00%, 8/1/21 1,612,031 $ 9,408,374 Hospital  13.1% $ 2,250 Albemarle County Industrial Development Authority, (Martha Jefferson Hospital), 5.25%, 10/1/35 $ 2,098,822 5,000 Fairfax County Industrial Development Authority, (Inova Health System Hospitals), 5.00%, 8/15/23 5,377,654 3,000 Fairfax County Industrial Development Authority, (Inova Health System Hospitals), 5.50%, 5/15/35 3,123,360 1,000 Fauquier County Industrial Development Authority, (Fauquier Hospital), 5.25%, 10/1/37 887,600 795 Henrico County Economic Development, (Bon Secours Health System, Inc.), 5.60%, 11/15/30 798,164 465 Prince William County Industrial Development Authority, 5.20%, 10/1/30 404,764 Principal Amount (000s omitted) Security Value Hospital (continued) $ 1,000 Prince William County Industrial Development Authority, (Potomac Hospital Corp.), 5.35%, 10/1/36 $ 852,060 1,500 Virginia Small Business Financing Authority, (Wellmont Health), 5.25%, 9/1/27 1,153,065 2,000 Virginia Small Business Financing Authority, (Wellmont Health), 5.25%, 9/1/37 1,388,120 2,000 Winchester Industrial Development Authority, (Valley Health System), 5.25%, 1/1/37 2,038,840 $ 18,122,449 Housing  8.1% $ 5,000 Fairfax County Redevelopment and Housing Authority, (Cedar Ridge), (AMT), 4.85%, 10/1/48 $ 4,449,900 1,805 Multifamily Housing Bond Pass Through Certificates of Beneficial Owners, (Prince William County), (AMT), 6.00% to 11/1/22 (Put Date), 11/1/33 1,542,318 2,750 Virginia Housing Development Authority, (AMT), 4.90%, 1/1/33 2,659,608 1,000 Virginia Housing Development Authority, (AMT), Variable Rate, 18.907%, 10/1/35 1,071,400 1,500 Virginia Housing Development Authority, Series A1, (AMT), 5.10%, 10/1/35 1,489,230 $ 11,212,456 Industrial Development Revenue  4.4% $ 1,250 James City County Industrial Development Authority, (Anheuser Busch Cos., Inc.), (AMT), 6.00%, 4/1/32 $ 1,215,312 1,250 King George County Industrial Development Authority, (Waste Management Inc.), (AMT), 6.00% to 5/3/10 (Put Date), 6/1/23 1,267,375 2,250 Norfolk Airport Authority, (AMT), 6.25%, 1/1/30 1,729,080 2,230 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,879,712 $ 6,091,479 Insured-Education  5.5% $ 6,655 Virginia College Building Authority, (Washington and Lee University), (NPFG), 5.25%, 1/1/31 $ 7,626,763 $ 7,626,763 Insured-Electric Utilities  3.9% $ 2,000 Halifax County Industrial Development Authority, (Old Dominion Electric Cooperation), (AMBAC), (AMT), 5.625%, 6/1/28 $ 2,046,160 2,100 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 2,256,702 S e e notes to financ ial statem e nts 68 Eaton Vance Virginia Municipals Fund as of A ug ust 31, 2 009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 1,000 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 $ 1,065,390 $ 5,368,252 Insured-General Obligations  1.3% $ 710 Fairfax, (NPFG), 4.50%, 1/15/36 $ 714,686 1,040 Harrisonburg, (FSA), 4.25%, 2/1/33 1,015,820 $ 1,730,506 Insured-Hospital  4.3% $ 350 Harrisonburg Industrial Development Authority, (Rockingham Memorial Hospital), (AMBAC), 5.00%, 8/15/46 $ 288,218 1,500 Henrico County, (Bon Secours Health System, Inc.), (NPFG), 6.25%, 8/15/20 1,677,615 3,655 Virginia Beach, (Virginia Beach Memorial Hospital), (AMBAC), 5.125%, 2/15/18 3,917,648 $ 5,883,481 Insured-Lease Revenue / Certificates of Participation  1.4% $ 1,950 Rappahannock Regional Jail Authority, (NPFG), 4.50%, 12/1/36 $ 1,907,900 $ 1,907,900 Insured-Pooled Loans  1.2% $ 250 Stafford County & Staunton Industrial Development Authority, (CIFG), 4.75%, 8/1/29 $ 217,092 1,640 Stafford County & Staunton Industrial Development Authority, (CIFG), 5.00%, 8/1/36 1,380,093 $ 1,597,185 Insured-Special Tax Revenue  0.2% $ 1,020 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 260,141 $ 260,141 Insured-Transportation  18.4% $ 5,000 Chesapeake Bay Bridge and Tunnel Commission, (General Resolution), (NPFG), 5.50%, 7/1/25 $ 5,472,200 1,000 Metropolitan Washington, DC, Airport Authority System, (FGIC), (NPFG), (AMT), 5.00%, 10/1/33 936,190 1,000 Metropolitan Washington, DC, Airport Authority System, (FGIC), (NPFG), (AMT), 5.25%, 10/1/32 971,300 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 5,255 Metropolitan Washington, DC, Airport Authority System, (NPFG), (AMT), 5.50%, 10/1/27 $ 5,306,551 1,000 Norfolk Airport Authority, (FGIC), (NPFG), 5.125%, 7/1/31 999,280 3,040 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 3,160,278 1,600 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 1,578,960 3,800 Richmond, Metropolitan Authority Expressway, (FGIC), (NPFG), 5.25%, 7/15/22 4,100,276 3,000 Virginia Port Authority, (FGIC) (FSA), (AMT), 5.00%, 7/1/36 2,884,140 $ 25,409,175 Insured-Water and Sewer  3.0% $ 3,000 Spotsylvania County, Water and Sewer, (FSA), 4.50%, 6/1/32 $ 2,932,110 1,000 Upper Occoquan Sewer Authority, (NPFG), 5.15%, 7/1/20 1,170,300 $ 4,102,410 Other Revenue  5.4% $ 7,000 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 205,380 14,980 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 228,894 1,250 Prince William County Industrial Development Authority, (Catholic Diocese Arlington), 5.50%, 10/1/33 1,233,512 40,000 Tobacco Settlement Financing Corp., 0.00%, 6/1/47 1,462,400 2,000 Tobacco Settlement Financing Corp., 5.00%, 6/1/47 1,400,360 2,710 Virginia Resources Authority Infrastructure Revenue, 5.25%, 11/1/33 2,894,714 $ 7,425,260 Senior Living / Life Care  2.0% $ 1,065 Fairfax County Economic Development Authority, (Goodwin House, Inc.), 5.125%, 10/1/37 $ 842,713 1,480 Fairfax County Economic Development Authority, (Goodwin House, Inc.), 5.125%, 10/1/42 1,144,218 1,000 Virginia Beach Development Authority, (Westminster- Canterbury), 5.375%, 11/1/32 791,140 $ 2,778,071 Special Tax Revenue  4.2% $ 5,685 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 5,717,632 $ 5,717,632 S e e notes to financ ial statem e nts 69 Eaton Vance Virginia Municipals Fund a s o f A u g u s t 3 1 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Transportation  1.8% $ 1,000 Metropolitan Washington, DC, Airport Authority System, (AMT), 5.375%, 10/1/29 $ 1,009,610 1,500 Washington Metropolitan Area Transit Authority, 5.00%, 7/1/32 1,516,170 $ 2,525,780 Water and Sewer  8.5% $ 2,795 Fairfax County, Water Authority, 5.25%, 4/1/27 $ 3,315,205 3,000 James City Service Authority, Water and Sewer, 4.75%, 1/15/39 3,026,670 2,500 Upper Occoquan Sewer Authority, 4.50%, 7/1/38 2,512,975 1,755 Upper Occoquan Sewer Authority, 5.00%, 7/1/41 1,806,439 1,000 Virginia Resources Authority Clean Water Revenue, 5.00%, 10/1/31 1,069,420 $ 11,730,709 Total Tax-Exempt Investments  102.2% (identified cost $141,943,598) $140,848,177 Other Assets, Less Liabilities  (2.2)% $ (2,965,513) Net Assets  100.0% $137,882,664 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Virginia municipalities. In addition, 10.5% of the Funds net assets at August 31, 2009 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at August 31, 2009, 38.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 23.5% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at August 31, 2009. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, the aggregate value of these securities is $1,071,400 or 0.8% of the Funds net assets. (4) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $4,000,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. (5) Security (or a portion thereof) has been pledged as collateral for open swap contracts or inverse floating-rate security transactions. (6) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 70 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of August 31, 2009 Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund Assets Investments  Identified cost $55,741,265 $65,924,152 $92,016,183 $52,887,474 Unrealized appreciation (depreciation) 92,530 (2,151,288) (738,343) (761,402) Investments, at value $55,833,795 $63,772,864 $91,277,840 $52,126,072 Cash $ 938,764 $ 2,346,781 $ 815,836 $ 2,128,160 Interest receivable 659,353 787,722 1,000,679 566,007 Receivable for investments sold  750,000 95,000  Receivable for Fund shares sold 26,889 53,434 106,202 23,093 Receivable for open swap contracts  401,259   Total assets $57,458,801 $68,112,060 $93,295,557 $54,843,332 Liabilities Payable for floating rate notes issued $ 1,305,000 $ 600,000 $ 7,920,000 $  Payable for investments purchased  999,083   Payable for when-issued securities 1,480,080    Payable for variation margin on open financial futures contracts 26,906  55,781  Payable for open swap contracts 58,449 281,866 442,266 238,139 Payable for Fund shares redeemed 20,061 31,684 64,512 1,097,381 Distributions payable 89,525 75,437 147,242 55,244 Payable to affiliates: Investment adviser fee 16,294 20,686 30,852 16,005 Distribution and service fees 13,719 15,247 22,182 13,355 Interest expense and fees payable 3,571 1,666 14,135  Accrued expenses 69,625 64,233 79,163 66,272 Total liabilities $ 3,083,230 $ 2,089,902 $ 8,776,133 $ 1,486,396 Net Assets $54,375,571 $66,022,158 $84,519,424 $53,356,936 Sources of Net Assets Paid-in capital $55,751,307 $71,918,519 $92,062,601 $58,207,767 Accumulated net realized loss (1,310,110) (3,789,029) (6,230,865) (3,824,075) Accumulated distributions in excess of net investment income (86,110) (75,437) (103,515) (27,215) Net unrealized appreciation (depreciation) 20,484 (2,031,895) (1,208,797) (999,541) Net Assets $54,375,571 $66,022,158 $84,519,424 $53,356,936 Class A Shares Net Assets $43,089,725 $59,111,404 $63,386,719 $46,662,254 Shares Outstanding 4,636,307 6,664,653 7,457,335 5,548,376 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.29 $ 8.87 $ 8.50 $ 8.41 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.75 $ 9.31 $ 8.92 $ 8.83 Class B Shares Net Assets $ 6,380,379 $ 3,525,179 $ 6,386,969 $ 4,186,049 Shares Outstanding 623,992 369,900 703,052 460,905 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.23 $ 9.53 $ 9.08 $ 9.08 Class C Shares Net Assets $ 1,562,021 $ 3,385,575 $ 8,190,390 $ 2,508,633 Shares Outstanding 152,657 355,298 900,873 276,039 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.23 $ 9.53 $ 9.09 $ 9.09 Class I Shares Net Assets $ 3,343,446 $  $ 6,555,346 $  Shares Outstanding 359,564  769,098  Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.30 $  $ 8.52 $  On sales of $25,000 or more ($50,000 or more effective October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 71 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of August 31, 2009 Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund Assets Investments  Identified cost $42,690,399 $101,015,957 $102,786,868 $105,054,653 Unrealized appreciation (depreciation) (1,479,421) (3,272,354) (825,817) 2,054,326 Investments, at value $41,210,978 $ 97,743,603 $101,961,051 $107,108,979 Cash $ 20,944 $ 1,827,509 $ 531,052 $ 463,117 Interest receivable 520,287 1,235,637 1,264,551 1,382,218 Receivable for investments sold 49,450  200,625  Receivable for Fund shares sold 249,781 159,522 311,831 81,490 Total assets $42,051,440 $100,966,271 $104,269,110 $109,035,804 Liabilities Payable for floating rate notes issued $ 310,000 $ 4,155,000 $ 1,880,000 $ 7,970,000 Demand note payable 100,000    Payable for variation margin on open financial futures contracts 10,094 69,563 51,844  Payable for open swap contracts 94,782 207,954 347,697 165,515 Payable for Fund shares redeemed 230,388 125,748 85,307 90,370 Distributions payable 63,356 126,687 105,401 149,121 Payable to affiliates: Investment adviser fee 10,336 29,140 38,876 30,796 Distribution and service fees 9,530 28,700 24,675 24,033 Interest expense and fees payable 861 7,108 3,365 25,183 Accrued expenses 56,046 83,181 81,198 88,872 Total liabilities $ 885,393 $ 4,833,081 $ 2,618,363 $ 8,543,890 Net Assets $41,166,047 $ 96,133,190 $101,650,747 $100,491,914 Sources of Net Assets Paid-in capital $44,922,472 $106,617,851 $109,210,256 $102,640,812 Accumulated net realized loss (2,108,178) (6,941,785) (6,252,544) (4,083,423) Accumulated undistributed (distributions in excess of) net investment income (63,356) (27,416) (105,401) 45,714 Net unrealized appreciation (depreciation) (1,584,891) (3,515,460) (1,201,564) 1,888,811 Net Assets $41,166,047 $ 96,133,190 $101,650,747 $100,491,914 Class A Shares Net Assets $37,018,562 $ 75,555,170 $ 89,555,829 $ 78,245,080 Shares Outstanding 4,131,274 8,714,560 9,860,285 8,884,519 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.96 $ 8.67 $ 9.08 $ 8.81 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.41 $ 9.10 $ 9.53 $ 9.25 Class B Shares Net Assets $ 2,470,649 $ 7,741,746 $ 6,542,242 $ 5,209,297 Shares Outstanding 260,698 818,508 651,627 549,787 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.48 $ 9.46 $ 10.04 $ 9.48 Class C Shares Net Assets $ 1,676,836 $ 12,388,360 $ 5,552,676 $ 8,734,149 Shares Outstanding 176,729 1,309,555 553,586 921,681 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.49 $ 9.46 $ 10.03 $ 9.48 Class I Shares Net Assets $  $ 447,914 $  $ 8,303,388 Shares Outstanding  51,619  940,357 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 8.68 $  $ 8.83 On sales of $25,000 or more ($50,000 or more effective October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 72 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of August 31, 2009 Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund Assets Investments  Identified cost $158,222,489 $162,754,753 $55,448,347 $141,943,598 Unrealized depreciation (1,845,772) (538,009) (315,836) (1,095,421) Investments, at value $156,376,717 $162,216,744 $55,132,511 $140,848,177 Cash $ 152,543 $ 1,384,151 $ 1,721,414 $ 1,064,158 Interest receivable 1,366,681 2,139,548 658,836 1,827,870 Receivable for investments sold   170,000  Receivable for Fund shares sold 128,995 948,520 58,274 231,107 Total assets $158,024,936 $166,688,963 $57,741,035 $143,971,312 Liabilities Payable for floating rate notes issued $ 6,900,000 $ 3,350,000 $ 280,000 $ 4,850,000 Payable for investments purchased  2,531,201   Payable for variation margin on open financial futures contracts   39,375 236,250 Payable for open swap contracts 206,540 124,490 324,980 447,911 Payable for Fund shares redeemed 198,328 615,776 60,242 155,453 Distributions payable 147,003 214,921 78,849 198,917 Payable to affiliates: Investment adviser fee 49,992 64,081 17,774 57,082 Distribution and service fees 44,699 42,609 16,049 35,158 Interest expense and fees payable 13,845 7,740 777 5,998 Accrued expenses 95,140 95,995 63,069 101,879 Total liabilities $ 7,655,547 $ 7,046,813 $ 881,115 $ 6,088,648 Net Assets $150,369,389 $159,642,150 $56,859,920 $137,882,664 Sources of Net Assets Paid-in capital $166,029,394 $175,567,390 $61,850,704 $149,164,004 Accumulated net realized loss (13,460,690) (15,047,820) (4,248,096) (9,471,943) Accumulated distributions in excess of net investment income (147,003) (214,921) (78,849) (140,430) Net unrealized depreciation (2,052,312) (662,499) (663,839) (1,668,967) Net Assets $150,369,389 $159,642,150 $56,859,920 $137,882,664 Class A Shares Net Assets $118,826,799 $103,450,868 $46,786,888 $105,787,989 Shares Outstanding 13,965,495 11,662,918 5,397,492 12,657,780 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.51 $ 8.87 $ 8.67 $ 8.36 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 8.93 $ 9.31 $ 9.10 $ 8.78 Class B Shares Net Assets $ 12,113,734 $ 9,442,072 $ 4,068,619 $ 9,862,846 Shares Outstanding 1,301,372 1,003,547 430,760 1,065,778 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.31 $ 9.41 $ 9.45 $ 9.25 Class C Shares Net Assets $ 19,428,856 $ 23,022,327 $ 6,004,413 $ 12,286,577 Shares Outstanding 2,085,058 2,445,944 636,147 1,326,819 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.32 $ 9.41 $ 9.44 $ 9.26 Class I Shares Net Assets $  $ 23,726,883 $  $ 9,945,252 Shares Outstanding  2,673,066  1,187,506 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 8.88 $  $ 8.37 On sales of $25,000 or more ($50,000 or more effective October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 73 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended August 31, 2009 Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund Investment Income Interest $ 2,897,878 $ 3,210,730 $ 4,661,427 $ 2,870,028 Total investment income $ 2,897,878 $ 3,210,730 $ 4,661,427 $ 2,870,028 Expenses Investment adviser fee $ 157,100 $ 180,138 $ 285,362 $ 151,944 Distribution and service fees Class A 83,415 103,098 118,584 89,600 Class B 67,265 33,459 62,777 46,961 Class C 11,919 27,361 68,636 20,786 Trustees fees and expenses 2,684 2,858 3,680 2,617 Custodian fee 46,608 48,881 69,237 42,136 Transfer and dividend disbursing agent fees 23,335 23,967 37,214 27,950 Legal and accounting services 56,920 44,437 52,493 42,020 Printing and postage 12,047 12,240 15,104 13,679 Registration fees 2,305 3,086 2,589 2,805 Interest expense and fees 28,942 28,087 145,470  Miscellaneous 18,010 21,492 23,008 16,710 Total expenses $ 510,550 $ 529,104 $ 884,154 $ 457,208 Deduct  Reduction of custodian fee $ 3,150 $ 2,520 $ 4,956 $ 1,509 Total expense reductions $ 3,150 $ 2,520 $ 4,956 $ 1,509 Net expenses $ 507,400 $ 526,584 $ 879,198 $ 455,699 Net investment income $ 2,390,478 $ 2,684,146 $ 3,782,229 $ 2,414,329 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 44,931 $ (593,990) $ (437,851) $ 523,665 Financial futures contracts (698,659) (1,114,920) (1,412,304) (622,283) Swap contracts (207,950) (246,820) (1,147,923) (162,967) Net realized loss $ (861,678) $ (1,955,730) $ (2,998,078) $ (261,585) Change in unrealized appreciation (depreciation)  Investments $ (244,548) $ (161,720) $ 164,041 $(1,242,367) Financial futures contracts (51,757) (43,400) (86,779) (25,111) Swap contracts (29,335) 268,160 (184,489) (206,994) Net change in unrealized appreciation (depreciation) $ (325,640) $ 63,040 $ (107,227) $ (1,474,472) Net realized and unrealized loss $(1,187,318) $ (1,892,690) $ (3,105,305) $ (1,736,057) Net increase in net assets from operations $ 1,203,160 $ 791,456 $ 676,924 $ 678,272 S e e notes to financ ial statem e nts 74 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended August 31, 2009 Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund Investment Income Interest $ 2,324,830 $ 5,301,983 $ 5,235,110 $ 5,701,388 Total investment income $ 2,324,830 $ 5,301,983 $ 5,235,110 $ 5,701,388 Expenses Investment adviser fee $ 95,662 $ 331,303 $ 362,405 $ 354,720 Distribution and service fees Class A 70,449 142,774 172,331 148,207 Class B 28,080 78,543 62,851 52,586 Class C 8,749 97,852 48,918 76,569 Trustees fees and expenses 2,067 4,160 4,514 4,322 Custodian fee 38,406 73,300 80,569 75,961 Transfer and dividend disbursing agent fees 13,221 46,523 42,568 48,626 Legal and accounting services 43,798 54,222 47,510 58,856 Printing and postage 7,888 19,098 18,914 20,109 Registration fees 1,441 6,405 3,478 1,477 Interest expense and fees 15,183 94,041 43,831 104,445 Miscellaneous 16,891 23,150 25,442 23,736 Total expenses $ 341,835 $ 971,371 $ 913,331 $ 969,614 Deduct  Reduction of custodian fee $ 2,752 $ 9,100 $ 8,215 $ 3,679 Total expense reductions $ 2,752 $ 9,100 $ 8,215 $ 3,679 Net expenses $ 339,083 $ 962,271 $ 905,116 $ 965,935 Net investment income $ 1,985,747 $ 4,339,712 $ 4,329,994 $ 4,735,453 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 6,105 $ (337,351) $ (797,778) $ 1,355,997 Financial futures contracts (310,605) (714,313) (834,799) (4,469,045) Swap contracts (1,001,199) (635,298) (1,781,795) 660,344 Net realized loss $ (1,305,699) $ (1,686,962) $ (3,414,372) $ (2,452,704) Change in unrealized appreciation (depreciation)  Investments $ (350,720) $(1,358,499) $ 12,334 $ 1,862,122 Financial futures contracts (20,670) (71,220) (63,095) (85,061) Swap contracts 35,964 (12,906) (37,475) 23,316 Net change in unrealized appreciation (depreciation) $ (335,426) $ (1,442,625) $ (88,236) $ 1,800,377 Net realized and unrealized loss $ (1,641,125) $ (3,129,587) $ (3,502,608) $ (652,327) Net increase in net assets from operations $ 344,622 $ 1,210,125 $ 827,386 $ 4,083,126 S e e notes to financ ial statem e nts 75 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended August 31, 2009 Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund Investment Income Interest $ 8,135,040 $ 8,435,569 $ 2,919,511 $ 7,405,097 Total investment income $ 8,135,040 $ 8,435,569 $ 2,919,511 $ 7,405,097 Expenses Investment adviser fee $ 552,084 $ 601,276 $ 155,588 $ 502,584 Distribution and service fees Class A 214,084 191,846 86,741 190,710 Class B 115,671 90,588 42,470 103,246 Class C 158,891 185,877 46,423 92,982 Trustees fees and expenses 5,967 6,323 2,622 5,445 Custodian fee 116,582 108,705 50,820 93,591 Transfer and dividend disbursing agent fees 57,732 57,272 24,429 61,615 Legal and accounting services 50,349 55,615 43,599 60,462 Printing and postage 21,565 22,541 12,151 24,629 Registration fees 1,349 732 1,944 4,580 Interest expense and fees 163,667 139,432 13,819 153,713 Miscellaneous 30,390 28,935 21,376 23,010 Total expenses $ 1,488,331 $ 1,489,142 $ 501,982 $ 1,316,567 Deduct  Reduction of custodian fee $ 3,255 $ 4,021 $ 1,897 $ 6,896 Total expense reductions $ 3,255 $ 4,021 $ 1,897 $ 6,896 Net expenses $ 1,485,076 $ 1,485,121 $ 500,085 $ 1,309,671 Net investment income $ 6,649,964 $ 6,950,448 $ 2,419,426 $ 6,095,426 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $(1,064,594) $(1,242,418) $ (895,121) $ 916,657 Financial futures contracts (8,091,786) (8,765,016) (823,792) (2,195,005) Swap contracts 1,603,501 1,531,004 (885,307) (2,462,593) Net realized loss $ (7,552,879) $ (8,476,430) $(2,604,220) $ (3,740,941) Change in unrealized appreciation (depreciation)  Investments $ 3,275,137 $ 3,047,223 $ (166,716) $ 385,843 Financial futures contracts (170,127) (204,132) (62,083) (290,555) Swap contracts 23,941 121,203 (127,494) (24,030) Net change in unrealized appreciation (depreciation) $ 3,128,951 $ 2,964,294 $ (356,293) $ 71,258 Net realized and unrealized loss $ (4,423,928) $ (5,512,136) $(2,960,513) $ (3,669,683) Net increase (decrease) in net assets from operations $ 2,226,036 $ 1,438,312 $ (541,087) $ 2,425,743 S e e notes to financ ial statem e nts 76 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund From operations  Net investment income $ 2,390,478 $ 2,684,146 $ 3,782,229 $ 2,414,329 Net realized loss from investment transactions, financial futures contracts and swap contracts (861,678) (1,955,730) (2,998,078) (261,585) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (325,640) 63,040 (107,227) (1,474,472) Net increase in net assets from operations $ 1,203,160 $ 791,456 $ 676,924 $ 678,272 Distributions to shareholders  From net investment income Class A $ (1,941,418) $ (2,495,073) $ (2,928,933) $ (2,132,268) Class B (276,068) (144,291) (275,119) (197,179) Class C (48,047) (117,073) (299,910) (85,827) Class I (157,213)  (291,211)  Total distributions to shareholders $ (2,422,746) $ (2,756,437) $ (3,795,173) $ (2,415,274) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 4,720,827 $ 8,774,484 $ 7,107,637 $ 3,728,846 Class B 361,959 285,655 369,416 116,742 Class C 828,931 1,063,014 2,467,395 679,824 Class I 1,369,219  3,585,981  Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,036,612 1,628,668 1,564,389 1,503,801 Class B 160,039 91,049 145,763 129,618 Class C 16,913 31,568 181,945 55,950 Class I 2,382  281  Cost of shares redeemed Class A (12,131,372) (6,417,709) (12,672,849) (8,124,341) Class B (1,284,994) (388,307) (1,011,295) (922,098) Class C (267,183) (633,353) (1,873,255) (379,959) Class I (1,902,315)  (1,628,209)  Net asset value of shares exchanged Class A 1,299,932 450,313 1,060,307 1,144,074 Class B (1,299,932) (450,313) (1,060,307) (1,144,074) Net increase (decrease) in net assets from Fund share transactions $ (7,088,982) $ 4,435,069 $ (1,762,801) $ (3,211,617) Net increase (decrease) in net assets $ (8,308,568) $ 2,470,088 $ (4,881,050) $ (4,948,619) Net Assets At beginning of year $ 62,684,139 $63,552,070 $ 89,400,474 $58,305,555 At end of year $ 54,375,571 $66,022,158 $ 84,519,424 $53,356,936 Accumulated distributions in excess of net investment income included in net assets At end of year $ (86,110) $ (75,437) $ (103,515) $ (27,215) S e e notes to financ ial statem e nts 77 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund From operations  Net investment income $ 1,985,747 $ 4,339,712 $ 4,329,994 $ 4,735,453 Net realized loss from investment transactions, financial futures contracts and swap contracts (1,305,699) (1,686,962) (3,414,372) (2,452,704) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (335,426) (1,442,625) (88,236) 1,800,377 Net increase in net assets from operations $ 344,622 $ 1,210,125 $ 827,386 $ 4,083,126 Distributions to shareholders  From net investment income Class A $ (1,804,951) $ (3,580,645) $ (3,906,457) $ (3,625,105) Class B (126,836) (352,037) (249,209) (227,953) Class C (38,806) (434,339) (193,728) (331,542) Class I  (10,921)  (337,496) Total distributions to shareholders $ (1,970,593) $ (4,377,942) $ (4,349,394) $ (4,522,096) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,808,033 $ 9,938,316 $ 10,691,243 $ 9,945,305 Class B 52,444 773,202 518,793 342,491 Class C 1,341,446 4,358,135 1,190,313 2,873,651 Class I  355,699  9,753,330 Net asset value of shares issued to shareholders in payment of distributions declared Class A 989,574 2,363,946 2,592,146 2,281,049 Class B 50,200 221,476 126,532 110,828 Class C 12,130 254,186 133,963 181,539 Class I    9,105 Cost of shares redeemed Class A (8,504,630) (16,729,443) (15,519,694) (19,942,607) Class B (364,240) (2,088,795) (479,040) (641,576) Class C (34,080) (1,910,310) (1,125,255) (2,504,249) Class I  (24,638)  (3,568,684) Net asset value of shares exchanged Class A 977,261 884,989 774,142 1,188,472 Class B (977,261) (884,989) (774,142) (1,188,472) Net decrease in net assets from Fund share transactions $ (2,649,123) $ (2,488,226) $ (1,870,999) $ (1,159,818) Net decrease in net assets $ (4,275,094) $ (5,656,043) $ (5,393,007) $ (1,598,788) Net Assets At beginning of year $45,441,141 $101,789,233 $107,043,754 $102,090,702 At end of year $41,166,047 $ 96,133,190 $101,650,747 $100,491,914 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (63,356) $ (27,416) $ (105,401) $ 45,714 S e e notes to financ ial statem e nts 78 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund From operations  Net investment income $ 6,649,964 $ 6,950,448 $ 2,419,426 $ 6,095,426 Net realized loss from investment transactions, financial futures contracts and swap contracts (7,552,879) (8,476,430) (2,604,220) (3,740,941) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 3,128,951 2,964,294 (356,293) 71,258 Net increase (decrease) in net assets from operations $ 2,226,036 $ 1,438,312 $ (541,087) $ 2,425,743 Distributions to shareholders  From net investment income Class A $ (5,413,651) $ (4,674,242) $ (2,082,098) $ (4,863,922) Class B (521,225) (388,320) (180,030) (474,923) Class C (710,992) (792,300) (194,061) (419,110) Class I  (1,025,428)  (375,413) Total distributions to shareholders $ (6,645,868) $ (6,880,290) $ (2,456,189) $ (6,133,368) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 17,694,873 $ 20,208,981 $ 7,206,625 $ 14,168,537 Class B 1,537,564 594,631 385,743 1,073,486 Class C 6,025,921 7,917,400 2,933,718 4,309,544 Class I  14,769,858  11,081,818 Net asset value of shares issued to shareholders in payment of distributions declared Class A 3,894,452 3,148,856 1,299,274 2,875,953 Class B 342,324 263,337 117,225 311,865 Class C 521,880 492,957 114,788 296,189 Class I  3,984   Cost of shares redeemed Class A (24,835,492) (27,876,919) (8,994,885) (16,401,259) Class B (2,211,561) (1,410,443) (740,187) (3,311,574) Class C (3,738,976) (5,630,087) (1,008,474) (1,626,247) Class I  (12,877,268)  (4,100,393) Net asset value of shares exchanged Class A 1,492,155 930,179 648,622 1,700,039 Class B (1,492,155) (930,179) (648,622) (1,700,039) Net increase (decrease) in net assets from Fund share transactions $ (769,015) $ (394,713) $ 1,313,827 $ 8,677,919 Net increase (decrease) in net assets $ (5,188,847) $ (5,836,691) $ (1,683,449) $ 4,970,294 Net Assets At beginning of year $155,558,236 $165,478,841 $58,543,369 $132,912,370 At end of year $150,369,389 $159,642,150 $56,859,920 $137,882,664 Accumulated distributions in excess of net investment income included in net assets At end of year $ (147,003) $ (214,921) $ (78,849) $ (140,430) S e e notes to financ ial statem e nts 79 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2008 Increase (Decrease) in Net Assets Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund From operations  Net investment income $ 2,424,141 $ 2,765,295 $ 3,700,508 $ 2,532,596 Net realized loss from investment transactions, financial futures contracts and swap contracts (516,088) (1,239,974) (1,499,872) (455,168) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (1,049,849) (2,374,165) (2,392,771) (1,927,602) Net increase (decrease) in net assets from operations $ 858,204 $ (848,844) $ (192,135) $ 149,826 Distributions to shareholders  From net investment income Class A $ (1,966,064) $ (2,552,169) $ (3,084,791) $ (2,203,767) Class B (326,016) (179,561) (350,187) (257,596) Class C (40,006) (97,757) (239,359) (78,926) Class I (47,154)  (26,394)  From net realized gain Class A (213,483)    Class B (42,294)    Class C (9,634)    Total distributions to shareholders $ (2,644,651) $ (2,829,487) $ (3,700,731) $ (2,540,289) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 8,990,808 $ 10,676,945 $ 16,778,465 $ 5,022,276 Class B 396,835 228,040 323,502 104,100 Class C 1,492,756 1,441,846 4,851,647 1,168,788 Class I 4,360,486  4,615,476  Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,143,185 1,520,986 1,667,914 1,457,458 Class B 221,421 97,556 193,297 164,022 Class C 28,486 28,648 150,750 64,387 Cost of shares redeemed Class A (5,805,012) (10,236,852) (16,383,272) (6,086,897) Class B (1,110,296) (934,823) (2,515,230) (1,029,774) Class C (1,817,388) (1,079,675) (3,316,870) (948,063) Class I (352,247)  (22,049)  Net asset value of shares exchanged Class A 1,310,007 374,675 657,730 785,340 Class B (1,310,007) (374,675) (657,730) (785,340) Net increase (decrease) in net assets from Fund share transactions $ 7,549,034 $ 1,742,671 $ 6,343,630 $ (83,703) Net increase (decrease) in net assets $ 5,762,587 $ (1,935,660) $ 2,450,764 $ (2,474,166) Net Assets At beginning of year $56,921,552 $ 65,487,730 $ 86,949,710 $60,779,721 At end of year $62,684,139 $ 63,552,070 $ 89,400,474 $58,305,555 Distributions in excess of net investment income included in net assets At end of year $ (44,951) $ (95,838) $ (162,040) $ (68,314) S e e notes to financ ial statem e nts 80 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2008 Increase (Decrease) in Net Assets Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund From operations  Net investment income $ 1,938,153 $ 4,210,781 $ 4,398,971 $ 4,265,119 Net realized loss from investment transactions, financial futures contracts and swap contracts (588,345) (885,216) (1,904,557) (1,408,684) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (1,632,457) (2,918,919) (2,412,475) (2,661,362) Net increase (decrease) in net assets from operations $ (282,649) $ 406,646 $ 81,939 $ 195,073 Distributions to shareholders  From net investment income Class A $ (1,800,900) $ (3,567,930) $ (3,961,677) $ (3,693,161) Class B (162,515) (428,617) (294,780) (264,702) Class C (3,203) (330,168) (172,033) (240,867) Class I  (1,415)  (12,381) Total distributions to shareholders $ (1,966,618) $ (4,328,130) $ (4,428,490) $ (4,211,111) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 9,699,720 $ 25,801,692 $ 20,351,449 $ 18,544,885 Class B 225,387 490,490 862,728 518,360 Class C 237,722 5,547,770 1,766,679 5,875,502 Class I  95,000  1,338,802 Net asset value of shares issued to shareholders in payment of distributions declared Class A 905,857 2,417,205 2,535,602 2,149,544 Class B 56,221 266,096 152,841 129,363 Class C 3,178 213,152 122,555 143,893 Cost of shares redeemed Class A (7,781,172) (19,614,960) (15,942,929) (11,495,596) Class B (466,875) (1,936,411) (2,019,254) (1,671,897) Class C  (2,458,628) (615,564) (2,526,344) Class I  (8,507)  (372,016) Net asset value of shares exchanged Class A 193,201 1,264,284 875,203 682,633 Class B (193,201) (1,264,284) (875,203) (682,633) Net increase in net assets from Fund share transactions $ 2,880,038 $ 10,812,899 $ 7,214,107 $ 12,634,496 Net increase in net assets $ 630,771 $ 6,891,415 $ 2,867,556 $ 8,618,458 Net Assets At beginning of year $44,810,370 $ 94,897,818 $104,176,198 $ 93,472,244 At end of year $45,441,141 $101,789,233 $107,043,754 $102,090,702 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (81,672) $ 52,067 $ (94,044) $ (113,619) S e e notes to financ ial statem e nts 81 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2008 Increase (Decrease) in Net Assets Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund From operations  Net investment income $ 6,373,834 $ 6,258,464 $ 2,501,510 $ 5,928,013 Net realized loss from investment transactions, financial futures contracts and swap contracts (3,785,713) (6,353,208) (1,327,310) (4,383,457) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (5,036,564) (3,009,180) (1,517,279) (4,427,908) Net decrease in net assets from operations $ (2,448,443) $ (3,103,924) $ (343,079) $ (2,883,352) Distributions to shareholders  From net investment income Class A $ (5,410,642) $ (4,857,426) $ (2,149,863) $ (4,962,763) Class B (599,917) (489,402) (207,010) (623,997) Class C (455,285) (656,434) (127,029) (291,995) Class I  (288,441)  (9,866) Total distributions to shareholders $ (6,465,844) $ (6,291,703) $ (2,483,902) $ (5,888,621) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 34,349,610 $ 35,777,637 $ 8,021,871 $ 30,139,923 Class B 1,824,285 1,227,486 182,469 1,880,543 Class C 10,834,270 12,116,920 2,441,537 6,244,053 Class I  24,426,983  1,365,408 Net asset value of shares issued to shareholders in payment of distributions declared Class A 3,433,044 3,097,541 1,266,625 3,067,239 Class B 350,790 284,783 132,793 409,431 Class C 307,816 413,051 63,915 227,077 Class I  1,438   Cost of shares redeemed Class A (18,411,320) (25,917,662) (7,453,927) (27,370,459) Class B (1,909,786) (3,435,714) (684,558) (4,534,439) Class C (1,805,088) (4,080,606) (941,509) (1,667,292) Class I  (1,193,947)   Net asset value of shares exchanged Class A 2,006,034 507,748 333,256 1,342,000 Class B (2,006,034) (507,748) (333,256) (1,342,000) Net increase in net assets from Fund share transactions $ 28,973,621 $ 42,717,910 $ 3,029,216 $ 9,761,484 Net increase in net assets $ 20,059,334 $ 33,322,283 $ 202,235 $ 989,511 Net Assets At beginning of year $135,498,902 $132,156,558 $58,341,134 $131,922,859 At end of year $155,558,236 $165,478,841 $58,543,369 $132,912,370 Distributions in excess of net investment income included in net assets At end of year $ (225,377) $ (242,206) $ (74,691) $ (48,418) S e e notes to financ ial statem e nts 82 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.330 $ 9.600 $ 9.910 $ 9.890 $ 9.800 Income (Loss) From Operations Net investment income $ 0.402 $ 0.402 $ 0.394 $ 0.401 $ 0.422 Net realized and unrealized gain (loss) (0.036) (0.232) (0.261) 0.026 0.099 Total income from operations $ 0.366 $ 0.170 $ 0.133 $ 0.427 $ 0.521 Less Distributions From net investment income $ (0.406) $ (0.395) $ (0.395) $ (0.407) $ (0.431) From net realized gain  (0.045) (0.048)   Total distributions $ (0.406) $ (0.440) $ (0.443) $ (0.407) $ (0.431) Net asset value  End of year $ 9.290 $ 9.330 $ 9.600 $ 9.910 $ 9.890 Total Return 4.19% 1.89% 1.30% 4.46% 5.43% Ratios/Supplemental Data Net assets, end of year (000s omitted) $43,090 $49,124 $44,947 $43,163 $42,390 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.76% 0.75% 0.75% 0.76% Interest and fee expense 0.05% 0.11% 0.16% 0.09% 0.05% Total expenses before custodian fee reduction 0.85% 0.87% 0.91% 0.84% 0.81% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.74% 0.74% 0.73% 0.75% Net investment income 4.59% 4.20% 3.99% 4.11% 4.29% Portfolio Turnover 22% 12% 29% 31% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 83 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $10.270 $10.560 $10.900 $10.870 $10.770 Income (Loss) From Operations Net investment income $ 0.370 $ 0.363 $ 0.353 $ 0.362 $ 0.384 Net realized and unrealized gain (loss) (0.036) (0.255) (0.293) 0.034 0.108 Total income from operations $ 0.334 $ 0.108 $ 0.060 $ 0.396 $ 0.492 Less Distributions From net investment income $ (0.374) $ (0.353) $ (0.352) $ (0.366) $ (0.392) From net realized gain  (0.045) (0.048)   Total distributions $ (0.374) $ (0.398) $ (0.400) $ (0.366) $ (0.392) Net asset value  End of year $10.230 $10.270 $10.560 $10.900 $10.870 Total Return 3.56% 1.03% 0.51% 3.75% 4.81% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 6,380 $ 8,643 $10,690 $13,854 $17,556 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.50% 1.50% 1.51% Interest and fee expense 0.05% 0.11% 0.16% 0.09% 0.05% Total expenses before custodian fee reduction 1.60% 1.63% 1.66% 1.59% 1.56% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.49% 1.49% 1.48% 1.50% Net investment income 3.85% 3.44% 3.25% 3.37% 3.55% Portfolio Turnover 22% 12% 29% 31% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.15% due to a change in the timing of payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 84 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $10.270 $10.560 $10.900 $10.830 Income (Loss) From Operations Net investment income $ 0.369 $ 0.368 $ 0.351 $ 0.138 Net realized and unrealized gain (loss) (0.035) (0.259) (0.291) 0.089 Total income from operations $ 0.334 $ 0.109 $ 0.060 $ 0.227 Less Distributions From net investment income $ (0.374) $ (0.354) $ (0.352) $ (0.157) From net realized gain  (0.045) (0.048)  Total distributions $ (0.374) $ (0.399) $ (0.400) $ (0.157) Net asset value  End of period $10.230 $10.270 $10.560 $10.900 Total Return 3.55% 1.03% 0.51% 2.13% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,562 $ 958 $ 1,285 $ 598 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.51% 1.50% 1.50% Interest and fee expense 0.05% 0.11% 0.16% 0.09% Total expenses before custodian fee reduction 1.60% 1.62% 1.66% 1.59% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.49% 1.49% 1.48% Net investment income 3.82% 3.48% 3.23% 2.85% Portfolio Turnover 22% 12% 29% 31% (1) For the period from the start of business, March 21, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 85 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 9.340 $ 9.040 Income (Loss) From Operations Net investment income $ 0.419 $ 0.209 Net realized and unrealized gain (loss) (0.035) 0.300 Total income from operations $ 0.384 $ 0.509 Less Distributions From net investment income $(0.424) $(0.209) Total distributions $(0.424) $(0.209) Net asset value  End of period $ 9.300 $ 9.340 Total Return 4.51% 5.64% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,343 $ 3,958 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.60% 0.56% Interest and fee expense 0.05% 0.11% Total expenses before custodian fee reduction 0.65% 0.67% Expenses after custodian fee reduction excluding interest and fees 0.59% 0.54% Net investment income 4.79% 4.47% Portfolio Turnover 22% 12% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 86 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.160 $ 9.710 $ 9.970 $ 9.870 $ 9.880 Income (Loss) From Operations Net investment income $ 0.392 $ 0.415 $ 0.419 $ 0.438 $ 0.460 Net realized and unrealized gain (loss) (0.278) (0.540) (0.254) 0.100 (0.002) Total income (loss) from operations $ 0.114 $ (0.125) $ 0.165 $ 0.538 $ 0.458 Less Distributions From net investment income $ (0.404) $ (0.425) $ (0.425) $ (0.438) $ (0.468) Total distributions $ (0.404) $ (0.425) $ (0.425) $ (0.438) $ (0.468) Net asset value  End of year $ 8.870 $ 9.160 $ 9.710 $ 9.970 $ 9.870 Total Return 1.55% (1.21)% 1.61% 5.61% 4.74% Ratios/Supplemental Data Net assets, end of year (000s omitted) $59,111 $56,405 $57,319 $46,779 $36,014 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.76% 0.75% 0.74% 0.74% Interest and fee expense 0.05% 0.14% 0.20% 0.21% 0.13% Total expenses before custodian fee reduction 0.83% 0.90% 0.95% 0.95% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.78% 0.73% 0.72% 0.71% 0.73% Net investment income 4.71% 4.37% 4.19% 4.46% 4.65% Portfolio Turnover 18% 15% 26% 18% 14% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 87 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.850 $10.430 $10.710 $10.610 $10.610 Income (Loss) From Operations Net investment income $ 0.356 $ 0.371 $ 0.372 $ 0.393 $ 0.416 Net realized and unrealized gain (loss) (0.311) (0.573) (0.275) 0.098 0.007 Total income (loss) from operations $ 0.045 $ (0.202) $ 0.097 $ 0.491 $ 0.423 Less Distributions From net investment income $(0.365) $ (0.378) $ (0.377) $ (0.391) $ (0.423) Total distributions $(0.365) $ (0.378) $ (0.377) $ (0.391) $ (0.423) Net asset value  End of year $ 9.530 $ 9.850 $10.430 $10.710 $10.610 Total Return 0.80% (1.97)% 0.85% 4.75% 4.23% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 3,525 $ 4,157 $ 5,413 $ 8,166 $ 8,924 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.50% 1.50% 1.50% 1.49% Interest and fee expense 0.05% 0.14% 0.20% 0.21% 0.13% Total expenses before custodian fee reduction 1.58% 1.64% 1.70% 1.71% 1.62% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.48% 1.47% 1.46% 1.48% Net investment income 3.98% 3.63% 3.47% 3.72% 3.92% Portfolio Turnover 18% 15% 26% 18% 14% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 88 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.850 $10.420 $10.710 $10.550 Income (Loss) From Operations Net investment income $ 0.354 $ 0.369 $ 0.364 $ 0.112 Net realized and unrealized gain (loss) (0.309) (0.562) (0.277) 0.177 Total income (loss) from operations $ 0.045 $ (0.193) $ 0.087 $ 0.289 Less Distributions From net investment income $(0.365) $ (0.377) $ (0.377) $ (0.129) Total distributions $(0.365) $ (0.377) $ (0.377) $ (0.129) Net asset value  End of period $ 9.530 $ 9.850 $10.420 $10.710 Total Return 0.80% (1.88)% 0.76% 2.76% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,386 $ 2,989 $ 2,756 $ 638 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.52% 1.50% 1.49% Interest and fee expense 0.05% 0.14% 0.20% 0.21% Total expenses before custodian fee reduction 1.58% 1.66% 1.70% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.48% 1.47% 1.46% Net investment income 3.95% 3.62% 3.41% 3.07% Portfolio Turnover 18% 15% 26% 18% (1) For the period from the start of business, April 28, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 89 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.730 $ 9.130 $ 9.460 $ 9.510 $ 9.480 Income (Loss) From Operations Net investment income $ 0.391 $ 0.393 $ 0.393 $ 0.420 $ 0.448 Net realized and unrealized gain (loss) (0.229) (0.399) (0.321) (0.044) 0.039 Total income (loss) from operations $ 0.162 $ (0.006) $ 0.072 $ 0.376 $ 0.487 Less Distributions From net investment income $ (0.392) $ (0.394) $ (0.402) $ (0.426) $ (0.457) Total distributions $ (0.392) $ (0.394) $ (0.402) $ (0.426) $ (0.457) Net asset value  End of year $ 8.500 $ 8.730 $ 9.130 $ 9.460 $ 9.510 Total Return 2.30% (0.07)% 0.71% 4.10% 5.25% Ratios/Supplemental Data Net assets, end of year (000s omitted) $63,387 $68,832 $69,269 $49,431 $42,511 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.83% 0.77% 0.76% 0.75% 0.77% Interest and fee expense 0.18% 0.21% 0.29% 0.45% 0.34% Total expenses before custodian fee reduction 1.01% 0.98% 1.05% 1.20% 1.11% Expenses after custodian fee reduction excluding interest and fees 0.81% 0.74% 0.71% 0.73% 0.75% Net investment income 4.92% 4.37% 4.18% 4.49% 4.71% Portfolio Turnover of the Portfolio     2% Portfolio Turnover of the Fund 18% 34% 12% 20% 11% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (6) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 90 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.320 $ 9.750 $10.100 $10.150 $10.130 Income (Loss) From Operations Net investment income $ 0.354 $ 0.348 $ 0.347 $ 0.375 $ 0.404 Net realized and unrealized gain (loss) (0.241) (0.433) (0.343) (0.046) 0.028 Total income (loss) from operations $ 0.113 $(0.085) $ 0.004 $ 0.329 $ 0.432 Less Distributions From net investment income $(0.353) $(0.345) $ (0.354) $ (0.379) $ (0.412) Total distributions $(0.353) $(0.345) $ (0.354) $ (0.379) $ (0.412) Net asset value  End of year $ 9.080 $ 9.320 $ 9.750 $10.100 $10.150 Total Return 1.45% (0.78)% (0.02)% 3.35% 4.52% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 6,387 $ 8,301 $11,363 $13,382 $15,075 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.52% 1.51% 1.50% 1.52% Interest and fee expense 0.18% 0.21% 0.29% 0.45% 0.34% Total expenses before custodian fee reduction 1.75% 1.73% 1.80% 1.95% 1.86% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.49% 1.46% 1.48% 1.50% Net investment income 4.18% 3.62% 3.44% 3.75% 3.98% Portfolio Turnover of the Portfolio     2% Portfolio Turnover 18% 34% 12% 20% 11% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 91 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.330 $ 9.760 $10.100 $ 9.980 Income (Loss) From Operations Net investment income $ 0.354 $ 0.345 $ 0.342 $ 0.116 Net realized and unrealized gain (loss) (0.241) (0.429) (0.328) 0.133 Total income (loss) from operations $ 0.113 $(0.084) $ 0.014 $ 0.249 Less Distributions From net investment income $(0.353) $(0.346) $ (0.354) $(0.129) Total distributions $(0.353) $(0.346) $ (0.354) $ (0.129) Net asset value  End of period $ 9.090 $ 9.330 $ 9.760 $10.100 Total Return 1.56% (0.88)% 0.08% 2.52% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,190 $ 7,688 $ 6,318 $ 1,185 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.53% 1.51% 1.50% Interest and fee expense 0.18% 0.21% 0.29% 0.45% Total expenses before custodian fee reduction 1.75% 1.74% 1.80% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.49% 1.46% 1.48% Net investment income 4.16% 3.60% 3.41% 3.28% Portfolio Turnover 18% 34% 12% 20% (1) For the period from the start of business, April 25, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 92 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.750 $ 8.400 Income (Loss) From Operations Net investment income $ 0.407 $ 0.208 Net realized and unrealized gain (loss) (0.228) 0.347 Total income from operations $ 0.179 $ 0.555 Less Distributions From net investment income $(0.409) $(0.205) Total distributions $(0.409) $(0.205) Net asset value  End of period $ 8.520 $ 8.750 Total Return 2.51% 6.62% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,555 $ 4,579 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.62% 0.58% Interest and fee expense 0.18% 0.21% Total expenses before custodian fee reduction 0.80% 0.79% Expenses after custodian fee reduction excluding interest and fees 0.61% 0.55% Net investment income 5.12% 4.75% Portfolio Turnover 18% 34% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 93 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.610 $ 8.970 $ 9.240 $ 9.320 $ 9.320 Income (Loss) From Operations Net investment income $ 0.382 $ 0.386 $ 0.399 $ 0.400 $ 0.424 Net realized and unrealized gain (loss) (0.200) (0.359) (0.277) (0.074) 0.005 Total income from operations $ 0.182 $ 0.027 $ 0.122 $ 0.326 $ 0.429 Less Distributions From net investment income $ (0.382) $ (0.387) $ (0.392) $ (0.406) $ (0.429) Total distributions $ (0.382) $ (0.387) $ (0.392) $ (0.406) $ (0.429) Net asset value  End of year $ 8.410 $ 8.610 $ 8.970 $ 9.240 $ 9.320 Total Return 2.44% 0.29% 1.31% 3.63% 4.71% Ratios/Supplemental Data Net assets, end of year (000s omitted) $46,662 $49,880 $50,736 $52,188 $50,371 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.78% 0.77% 0.78% 0.79% 0.77% Interest and fee expense  0.03% 0.06% 0.06% 0.05% Total expenses before custodian fee reduction 0.78% 0.80% 0.84% 0.85% 0.82% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.75% 0.76% 0.76% 0.75% Net investment income 4.75% 4.35% 4.35% 4.37% 4.56% Portfolio Turnover 15% 19% 14% 11% 22% (1) Computed using average shares outstanding. (2) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 94 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.300 $ 9.680 $ 9.970 $10.050 $10.060 Income (Loss) From Operations Net investment income $ 0.347 $ 0.345 $ 0.356 $ 0.359 $ 0.384 Net realized and unrealized loss (0.222) (0.383) (0.298) (0.076) (0.007) Total income (loss) from operations $ 0.125 $(0.038) $ 0.058 $ 0.283 $ 0.377 Less Distributions From net investment income $(0.345) $(0.342) $(0.348) $ (0.363) $ (0.387) Total distributions $(0.345) $(0.342) $(0.348) $ (0.363) $ (0.387) Net asset value  End of year $ 9.080 $ 9.300 $ 9.680 $ 9.970 $10.050 Total Return 1.60% (0.41)% 0.56% 2.92% 3.99% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 4,186 $ 6,236 $ 8,050 $10,122 $13,305 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.52% 1.53% 1.54% 1.52% Interest and fee expense  0.03% 0.06% 0.06% 0.05% Total expenses before custodian fee reduction 1.53% 1.55% 1.59% 1.60% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.50% 1.51% 1.51% 1.50% Net investment income 4.01% 3.60% 3.60% 3.63% 3.82% Portfolio Turnover 15% 19% 14% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 95 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.300 $ 9.680 $ 9.970 $ 9.940 Income (Loss) From Operations Net investment income $ 0.348 $ 0.346 $ 0.354 $ 0.147 Net realized and unrealized gain (loss) (0.213) (0.384) (0.296) 0.037 Total income (loss) from operations $ 0.135 $(0.038) $ 0.058 $ 0.184 Less Distributions From net investment income $(0.345) $(0.342) $(0.348) $(0.154) Total distributions $(0.345) $(0.342) $(0.348) $(0.154) Net asset value  End of period $ 9.090 $ 9.300 $ 9.680 $ 9.970 Total Return 1.71% (0.41)% 0.56% 1.89% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,509 $ 2,189 $ 1,994 $ 297 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.52% 1.53% 1.54% Interest and fee expense  0.03% 0.06% 0.06% Total expenses before custodian fee reduction 1.53% 1.55% 1.59% 1.60% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.50% 1.51% 1.51% Net investment income 4.00% 3.62% 3.59% 3.37% Portfolio Turnover 15% 19% 14% 11% (1) For the period from the start of business, March 23, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 96 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.170 $ 9.660 $ 9.960 $ 9.960 $ 9.840 Income (Loss) From Operations Net investment income $ 0.428 $ 0.423 $ 0.425 $ 0.449 $ 0.460 Net realized and unrealized gain (loss) (0.213) (0.484) (0.285)  0.123 Total income (loss) from operations $ 0.215 $ (0.061) $ 0.140 $ 0.449 $ 0.583 Less Distributions From net investment income $ (0.425) $ (0.429) $ (0.440) $ (0.449) $ (0.463) Total distributions $ (0.425) $ (0.429) $ (0.440) $ (0.449) $ (0.463) Net asset value  End of year $ 8.960 $ 9.170 $ 9.660 $ 9.960 $ 9.960 Total Return 2.85% (0.65)% 1.36% 4.66% 6.04% Ratios/Supplemental Data Net assets, end of year (000s omitted) $37,019 $41,310 $40,323 $26,972 $22,317 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.76% 0.72% 0.72% 0.71% 0.76% Interest and fee expense 0.04% 0.15% 0.26% 0.26% 0.14% Total expenses before custodian fee reduction 0.80% 0.87% 0.98% 0.97% 0.90% Expenses after custodian fee reduction excluding interest and fees 0.75% 0.70% 0.67% 0.68% 0.75% Net investment income 5.15% 4.46% 4.28% 4.57% 4.63% Portfolio Turnover 30% 22% 19% 30% 12% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 97 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.690 $10.210 $10.530 $10.520 $10.400 Income (Loss) From Operations Net investment income $ 0.386 $ 0.373 $ 0.374 $ 0.399 $ 0.411 Net realized and unrealized gain (loss) (0.215) (0.519) (0.309) 0.006 0.120 Total income (loss) from operations $ 0.171 $ (0.146) $ 0.065 $ 0.405 $ 0.531 Less Distributions From net investment income $(0.381) $ (0.374) $ (0.385) $ (0.395) $ (0.411) Total distributions $(0.381) $ (0.374) $ (0.385) $ (0.395) $ (0.411) Net asset value  End of year $ 9.480 $ 9.690 $10.210 $10.530 $10.520 Total Return 2.18% (1.46)% 0.57% 3.97% 5.36% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 2,471 $ 3,891 $ 4,487 $ 6,124 $ 8,285 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.47% 1.47% 1.47% 1.51% Interest and fee expense 0.04% 0.15% 0.26% 0.26% 0.14% Total expenses before custodian fee reduction 1.55% 1.62% 1.73% 1.73% 1.65% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.45% 1.42% 1.44% 1.50% Net investment income 4.42% 3.71% 3.56% 3.84% 3.91% Portfolio Turnover 30% 22% 19% 30% 12% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 98 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class C Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 9.710 $10.230 Income (Loss) From Operations Net investment income $ 0.388 $ 0.286 Net realized and unrealized loss (0.227) (0.528) Total income (loss) from operations $ 0.161 $ (0.242) Less Distributions From net investment income $(0.381) $ (0.278) Total distributions $(0.381) $ (0.278) Net asset value  End of period $ 9.490 $ 9.710 Total Return 2.18% (2.47)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,677 $ 240 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.47% Interest and fee expense 0.04% 0.15% Total expenses before custodian fee reduction 1.54% 1.62% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.44% Net investment income 4.35% 3.90% Portfolio Turnover 30% 22% (1) For the period from the start of business, December 4, 2007, to August 31, 2008. (2) Computed using average shares outstanding. (3) Not annualized. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 99 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.900 $ 9.260 $ 9.620 $ 9.590 $ 9.490 Income (Loss) From Operations Net investment income $ 0.403 $ 0.404 $ 0.411 $ 0.454 $ 0.442 Net realized and unrealized gain (loss) (0.226) (0.348) (0.347) 0.005 0.094 Total income from operations $ 0.177 $ 0.056 $ 0.064 $ 0.459 $ 0.536 Less Distributions From net investment income $ (0.407) $ (0.416) $ (0.424) $ (0.429) $ (0.436) Total distributions $ (0.407) $ (0.416) $ (0.424) $ (0.429) $ (0.436) Net asset value  End of year $ 8.670 $ 8.900 $ 9.260 $ 9.620 $ 9.590 Total Return 2.43% 0.60% 0.59% 4.94% 5.77% Ratios/Supplemental Data Net assets, end of year (000s omitted) $75,555 $81,774 $75,025 $55,380 $45,791 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.82% 0.77% 0.78% 0.79% 0.80% Interest and fee expense 0.10% 0.23% 0.41% 0.76% 0.28% Total expenses before custodian fee reduction 0.92% 1.00% 1.19% 1.55% 1.08% Expenses after custodian fee reduction excluding interest and fees 0.81% 0.74% 0.73% 0.76% 0.79% Net investment income 4.97% 4.41% 4.29% 4.78% 4.64% Portfolio Turnover 16% 15% 6% 15% 10% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 100 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.700 $10.090 $10.490 $10.460 $10.350 Income (Loss) From Operations Net investment income $ 0.374 $ 0.368 $ 0.373 $ 0.419 $ 0.405 Net realized and unrealized gain (loss) (0.239) (0.382) (0.388) 0.002 0.103 Total income (loss) from operations $ 0.135 $ (0.014) $ (0.015) $ 0.421 $ 0.508 Less Distributions From net investment income $(0.375) $ (0.376) $ (0.385) $ (0.391) $ (0.398) Total distributions $(0.375) $ (0.376) $ (0.385) $ (0.391) $ (0.398) Net asset value  End of year $ 9.460 $ 9.700 $10.090 $10.490 $10.460 Total Return 1.76% (0.15)% (0.22)% 4.14% 5.17% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 7,742 $10,140 $12,995 $17,178 $19,783 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.58% 1.52% 1.53% 1.54% 1.55% Interest and fee expense 0.10% 0.23% 0.41% 0.76% 0.28% Total expenses before custodian fee reduction 1.68% 1.75% 1.94% 2.30% 1.83% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.48% 1.48% 1.51% 1.54% Net investment income 4.23% 3.67% 3.56% 4.05% 3.90% Portfolio Turnover 16% 15% 6% 15% 10% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 101 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.710 $10.090 $10.470 $10.340 Income (Loss) From Operations Net investment income $ 0.373 $ 0.364 $ 0.366 $ 0.115 Net realized and unrealized gain (loss) (0.248) (0.368) (0.361) 0.146 Total income (loss) from operations $ 0.125 $ (0.004) $ 0.005 $ 0.261 Less Distributions From net investment income $ (0.375) $ (0.376) $ (0.385) $ (0.131) Total distributions $ (0.375) $ (0.376) $ (0.385) $ (0.131) Net asset value  End of period $ 9.460 $ 9.710 $10.090 $10.470 Total Return 1.65% (0.05)% (0.03)% 2.54% Ratios/Supplemental Data Net assets, end of period (000s omitted) $12,388 $ 9,790 $ 6,878 $ 342 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.53% 1.53% 1.54% Interest and fee expense 0.10% 0.23% 0.41% 0.76% Total expenses before custodian fee reduction 1.67% 1.76% 1.94% 2.30% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.49% 1.48% 1.51% Net investment income 4.20% 3.65% 3.53% 3.31% Portfolio Turnover 16% 15% 6% 15% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 102 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.900 $ 8.600 Income (Loss) From Operations Net investment income $ 0.419 $ 0.206 Net realized and unrealized gain (loss) (0.216) 0.310 Total income from operations $ 0.203 $ 0.516 Less Distributions From net investment income $(0.423) $(0.216) Total distributions $(0.423) $(0.216) Net asset value  End of period $ 8.680 $ 8.900 Total Return 2.75% 6.01% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 448 $ 85 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.61% 0.58% Interest and fee expense 0.10% 0.23% Total expenses before custodian fee reduction 0.71% 0.81% Expenses after custodian fee reduction excluding interest and fees 0.61% 0.54% Net investment income 5.16% 4.60% Portfolio Turnover 16% 15% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 103 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.370 $ 9.750 $10.120 $10.180 $10.080 Income (Loss) From Operations Net investment income $ 0.389 $ 0.406 $ 0.415 $ 0.441 $ 0.462 Net realized and unrealized gain (loss) (0.288) (0.377) (0.368) (0.058) 0.116 Total income from operations $ 0.101 $ 0.029 $ 0.047 $ 0.383 $ 0.578 Less Distributions From net investment income $ (0.391) $ (0.409) $ (0.417) $ (0.443) $ (0.478) Total distributions $ (0.391) $ (0.409) $ (0.417) $ (0.443) $ (0.478) Net asset value  End of year $ 9.080 $ 9.370 $ 9.750 $10.120 $10.180 Total Return 1.41% 0.29% 0.41% 3.91% 5.87% Ratios/Supplemental Data Net assets, end of year (000s omitted) $89,556 $94,078 $90,059 $64,947 $55,806 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.76% 0.75% 0.75% 0.79% Interest and fee expense 0.04% 0.08% 0.17% 0.27% 0.21% Total expenses before custodian fee reduction 0.84% 0.84% 0.92% 1.02% 1.00% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.74% 0.71% 0.71% 0.76% Net investment income 4.51% 4.21% 4.12% 4.41% 4.58% Portfolio Turnover 21% 18% 20% 27% 6% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 104 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $10.360 $10.770 $11.180 $11.250 $11.140 Income (Loss) From Operations Net investment income $ 0.359 $ 0.370 $ 0.377 $ 0.407 $ 0.429 Net realized and unrealized gain (loss) (0.320) (0.410) (0.409) (0.071) 0.125 Total income (loss) from operations $ 0.039 $ (0.040) $ (0.032) $ 0.336 $ 0.554 Less Distributions From net investment income $ (0.359) $ (0.370) $ (0.378) $ (0.406) $ (0.444) Total distributions $ (0.359) $ (0.370) $ (0.378) $ (0.406) $ (0.444) Net asset value  End of year $10.040 $10.360 $10.770 $11.180 $11.250 Total Return 0.64% (0.39)% (0.35)% 3.10% 5.26% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 6,542 $ 7,404 $ 9,626 $11,169 $13,142 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.51% 1.50% 1.50% 1.54% Interest and fee expense 0.04% 0.08% 0.17% 0.27% 0.21% Total expenses before custodian fee reduction 1.59% 1.59% 1.67% 1.77% 1.75% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.49% 1.46% 1.46% 1.51% Net investment income 3.77% 3.47% 3.38% 3.68% 3.85% Portfolio Turnover 21% 18% 20% 27% 6% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 105 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $10.350 $10.770 $11.170 $11.140 Income (Loss) From Operations Net investment income $ 0.359 $ 0.364 $ 0.371 $ 0.189 Net realized and unrealized gain (loss) (0.320) (0.414) (0.393) 0.052 Total income (loss) from operations $ 0.039 $ (0.050) $ (0.022) $ 0.241 Less Distributions From net investment income $ (0.359) $ (0.370) $ (0.378) $ (0.211) Total distributions $ (0.359) $ (0.370) $ (0.378) $ (0.211) Net asset value  End of period $10.030 $10.350 $10.770 $11.170 Total Return 0.64% (0.48)% (0.26)% 2.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,553 $ 5,561 $ 4,491 $ 1,117 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.50% 1.50% Interest and fee expense 0.04% 0.08% 0.17% 0.27% Total expenses before custodian fee reduction 1.59% 1.60% 1.67% 1.77% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.49% 1.46% 1.46% Net investment income 3.76% 3.42% 3.35% 3.17% Portfolio Turnover 21% 18% 20% 27% (1) For the period from the start of business, February 16, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 106 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.810 $ 9.160 $ 9.370 $ 9.340 $ 9.390 Income (Loss) From Operations Net investment income $ 0.418 $ 0.400 $ 0.404 $ 0.410 $ 0.419 Net realized and unrealized gain (loss) (0.019) (0.355) (0.212) 0.025 (0.052) Total income from operations $ 0.399 $ 0.045 $ 0.192 $ 0.435 $ 0.367 Less Distributions From net investment income $ (0.399) $ (0.395) $ (0.402) $ (0.405) $ (0.417) Total distributions $ (0.399) $ (0.395) $ (0.402) $ (0.405) $ (0.417) Net asset value  End of year $ 8.810 $ 8.810 $ 9.160 $ 9.370 $ 9.340 Total Return 4.99% 0.49% 2.04% 4.80% 4.00% Ratios/Supplemental Data Net assets, end of year (000s omitted) $78,245 $86,348 $79,909 $67,480 $57,823 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.82% 0.78% 0.77% 0.77% 0.79% Interest and fee expense 0.11% 0.29% 0.58% 0.38% 0.16% Total expenses before custodian fee reduction 0.93% 1.07% 1.35% 1.15% 0.95% Expenses after custodian fee reduction excluding interest and fees 0.82% 0.75% 0.74% 0.75% 0.79% Net investment income 5.11% 4.41% 4.32% 4.43% 4.48% Portfolio Turnover 42% 23% 9% 18% 8% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 107 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.470 $ 9.850 $10.080 $10.040 $10.100 Income (Loss) From Operations Net investment income $ 0.383 $ 0.357 $ 0.360 $ 0.368 $ 0.375 Net realized and unrealized gain (loss) (0.011) (0.388) (0.233) 0.032 (0.061) Total income (loss) from operations $ 0.372 $(0.031) $ 0.127 $ 0.400 $ 0.314 Less Distributions From net investment income $(0.362) $(0.349) $ (0.357) $ (0.360) $ (0.374) Total distributions $(0.362) $(0.349) $ (0.357) $ (0.360) $ (0.374) Net asset value  End of year $ 9.480 $ 9.470 $ 9.850 $10.080 $10.040 Total Return 4.30% (0.33)% 1.23% 4.09% 3.32% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 5,209 $ 6,719 $ 8,683 $12,145 $15,344 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.53% 1.52% 1.52% 1.54% Interest and fee expense 0.11% 0.29% 0.58% 0.38% 0.16% Total expenses before custodian fee reduction 1.68% 1.82% 2.10% 1.90% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.57% 1.50% 1.49% 1.50% 1.54% Net investment income 4.37% 3.66% 3.57% 3.69% 3.73% Portfolio Turnover 42% 23% 9% 18% 8% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 108 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.470 $ 9.850 $10.070 $ 9.910 Income (Loss) From Operations Net investment income $ 0.384 $ 0.355 $ 0.357 $ 0.097 Net realized and unrealized gain (loss) (0.012) (0.386) (0.220) 0.183 Total income (loss) from operations $ 0.372 $(0.031) $ 0.137 $ 0.280 Less Distributions From net investment income $(0.362) $(0.349) $ (0.357) $(0.120) Total distributions $(0.362) $(0.349) $ (0.357) $ (0.120) Net asset value  End of period $ 9.480 $ 9.470 $ 9.850 $10.070 Total Return 4.30% (0.33)% 1.34% 2.85% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,734 $ 8,073 $ 4,880 $ 527 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.53% 1.51% 1.52% Interest and fee expense 0.11% 0.29% 0.58% 0.38% Total expenses before custodian fee reduction 1.68% 1.82% 2.09% 1.90% Expenses after custodian fee reduction excluding interest and fees 1.57% 1.50% 1.48% 1.50% Net investment income 4.36% 3.65% 3.56% 2.91% Portfolio Turnover 42% 23% 9% 18% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 109 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.820 $ 8.550 Income (Loss) From Operations Net investment income $ 0.437 $ 0.216 Net realized and unrealized gain (loss) (0.010) 0.259 Total income from operations $ 0.427 $ 0.475 Less Distributions From net investment income $(0.417) $(0.205) Total distributions $(0.417) $(0.205) Net asset value  End of period $ 8.830 $ 8.820 Total Return 5.32% 5.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,303 $ 950 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.63% 0.58% Interest and fee expense 0.11% 0.29% Total expenses before custodian fee reduction 0.74% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.62% 0.54% Net investment income 5.33% 4.86% Portfolio Turnover 42% 23% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 110 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.720 $ 9.260 $ 9.550 $ 9.460 $ 9.480 Income (Loss) From Operations Net investment income $ 0.399 $ 0.410 $ 0.411 $ 0.443 $ 0.470 Net realized and unrealized gain (loss) (0.210) (0.533) (0.278) 0.089 (0.015) Total income (loss) from operations $ 0.189 $ (0.123) $ 0.133 $ 0.532 $ 0.455 Less Distributions From net investment income $ (0.399) $ (0.417) $ (0.423) $ (0.442) $ (0.475) Total distributions $ (0.399) $ (0.417) $ (0.423) $ (0.442) $ (0.475) Net asset value  End of year $ 8.510 $ 8.720 $ 9.260 $ 9.550 $ 9.460 Total Return 2.65% (1.36)% 1.34% 5.78% 4.91% Ratios/Supplemental Data Net assets, end of year (000s omitted) $118,827 $124,199 $110,060 $73,764 $66,240 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.82% 0.76% 0.78% 0.77% 0.80% Interest and fee expense 0.12% 0.22% 0.47% 0.46% 0.26% Total expenses before custodian fee reduction 0.94% 0.98% 1.25% 1.23% 1.06% Expenses after custodian fee reduction excluding interest and fees 0.81% 0.74% 0.75% 0.75% 0.79% Net investment income 5.05% 4.53% 4.31% 4.69% 4.96% Portfolio Turnover 42% 34% 42% 15% 27% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 111 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.540 $10.120 $10.440 $10.340 $10.370 Income (Loss) From Operations Net investment income $ 0.372 $ 0.375 $ 0.376 $ 0.408 $ 0.438 Net realized and unrealized gain (loss) (0.233) (0.577) (0.312) 0.097 (0.026) Total income (loss) from operations $ 0.139 $ (0.202) $ 0.064 $ 0.505 $ 0.412 Less Distributions From net investment income $ (0.369) $ (0.378) $ (0.384) $ (0.405) $ (0.442) Total distributions $ (0.369) $ (0.378) $ (0.384) $ (0.405) $ (0.442) Net asset value  End of year $ 9.310 $ 9.540 $10.120 $10.440 $10.340 Total Return 1.85% (2.04)% 0.56% 5.00% 4.24% Ratios/Supplemental Data Net assets, end of year (000s omitted) $12,114 $14,432 $17,077 $21,015 $22,363 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.56% 1.51% 1.53% 1.52% 1.55% Interest and fee expense 0.12% 0.22% 0.47% 0.46% 0.26% Total expenses before custodian fee reduction 1.68% 1.73% 2.00% 1.98% 1.81% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.49% 1.50% 1.50% 1.54% Net investment income 4.31% 3.77% 3.60% 3.96% 4.24% Portfolio Turnover 42% 34% 42% 15% 27% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 112 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.550 $10.130 $10.440 $10.400 Income (Loss) From Operations Net investment income $ 0.371 $ 0.373 $ 0.368 $ 0.172 Net realized and unrealized gain (loss) (0.232) (0.575) (0.294) 0.061 Total income (loss) from operations $ 0.139 $ (0.202) $ 0.074 $ 0.233 Less Distributions From net investment income $ (0.369) $ (0.378) $ (0.384) $ (0.193) Total distributions $ (0.369) $ (0.378) $ (0.384) $ (0.193) Net asset value  End of period $ 9.320 $ 9.550 $10.130 $10.440 Total Return 1.85% (2.03)% 0.66% 2.27% Ratios/Supplemental Data Net assets, end of period (000s omitted) $19,429 $16,927 $ 8,362 $ 666 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.57% 1.52% 1.53% 1.52% Interest and fee expense 0.12% 0.22% 0.47% 0.46% Total expenses before custodian fee reduction 1.69% 1.74% 2.00% 1.98% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.49% 1.50% 1.50% Net investment income 4.29% 3.78% 3.54% 3.32% Portfolio Turnover 42% 34% 42% 15% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 113 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.100 $ 9.700 $ 10.050 $10.060 $ 9.710 Income (Loss) From Operations Net investment income $ 0.405 $ 0.420 $ 0.409 $ 0.423 $ 0.463 Net realized and unrealized gain (loss) (0.233) (0.598) (0.346) (0.002) 0.370 Total income (loss) from operations $ 0.172 $ (0.178) $ 0.063 $ 0.421 $ 0.833 Less Distributions From net investment income $ (0.402) $ (0.422) $ (0.413) $ (0.431) $ (0.483) Total distributions $ (0.402) $ (0.422) $ (0.413) $ (0.431) $ (0.483) Net asset value  End of year $ 8.870 $ 9.100 $ 9.700 $10.050 $10.060 Total Return 2.23% (1.75)% 0.55% 4.35% 8.78% Ratios/Supplemental Data Net assets, end of year (000s omitted) $103,451 $110,470 $103,975 $71,412 $50,593 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.80% 0.77% 0.76% 0.75% 0.75% Interest and fee expense 0.10% 0.22% 0.45% 0.37% 0.37% Total expenses before custodian fee reduction 0.90% 0.99% 1.21% 1.12% 1.12% Expenses after custodian fee reduction excluding interest and fees 0.80% 0.75% 0.73% 0.73% 0.72% Net investment income 4.91% 4.44% 4.06% 4.28% 4.69% Portfolio Turnover 44% 47% 33% 42% 29% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 114 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.650 $10.280 $10.660 $10.670 $10.300 Income (Loss) From Operations Net investment income $ 0.364 $ 0.371 $ 0.356 $ 0.372 $ 0.417 Net realized and unrealized gain (loss) (0.246) (0.631) (0.378) (0.005) 0.387 Total income (loss) from operations $ 0.118 $ (0.260) $ (0.022) $ 0.367 $ 0.804 Less Distributions From net investment income $(0.358) $ (0.370) $ (0.358) $ (0.377) $ (0.434) Total distributions $(0.358) $ (0.370) $ (0.358) $ (0.377) $ (0.434) Net asset value  End of year $ 9.410 $ 9.650 $10.280 $10.660 $10.670 Total Return 1.59% (2.56)% (0.29)% 3.57% 8.16% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 9,442 $11,316 $14,559 $17,667 $18,039 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.56% 1.52% 1.51% 1.50% 1.50% Interest and fee expense 0.10% 0.22% 0.45% 0.37% 0.37% Total expenses before custodian fee reduction 1.66% 1.74% 1.96% 1.87% 1.87% Expenses after custodian fee reduction excluding interest and fees 1.56% 1.50% 1.48% 1.48% 1.47% Net investment income 4.17% 3.69% 3.33% 3.55% 3.98% Portfolio Turnover 44% 47% 33% 42% 29% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 115 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.660 $10.280 $10.660 $10.470 Income (Loss) From Operations Net investment income $ 0.364 $ 0.369 $ 0.349 $ 0.218 Net realized and unrealized gain (loss) (0.256) (0.619) (0.371) 0.199 Total income (loss) from operations $ 0.108 $ (0.250) $ (0.022) $ 0.417 Less Distributions From net investment income $ (0.358) $ (0.370) $ (0.358) $ (0.227) Total distributions $ (0.358) $ (0.370) $ (0.358) $ (0.227) Net asset value  End of period $ 9.410 $ 9.660 $10.280 $10.660 Total Return 1.48% (2.46)% (0.29)% 4.04% Ratios/Supplemental Data Net assets, end of period (000s omitted) $23,022 $20,867 $13,623 $ 2,272 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.55% 1.52% 1.51% 1.50% Interest and fee expense 0.10% 0.22% 0.45% 0.37% Total expenses before custodian fee reduction 1.65% 1.74% 1.96% 1.87% Expenses after custodian fee reduction excluding interest and fees 1.55% 1.50% 1.48% 1.48% Net investment income 4.15% 3.69% 3.29% 3.27% Portfolio Turnover 44% 47% 33% 42% (1) For the period from the start of business, January 12, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 116 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 9.110 $ 8.620 Income (Loss) From Operations Net investment income $ 0.422 $ 0.215 Net realized and unrealized gain (loss) (0.233) 0.496 Total income from operations $ 0.189 $ 0.711 Less Distributions From net investment income $ (0.419) $ (0.221) Total distributions $ (0.419) $ (0.221) Net asset value  End of period $ 8.880 $ 9.110 Total Return 2.56% 8.26% Ratios/Supplemental Data Net assets, end of period (000s omitted) $23,727 $22,826 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.60% 0.55% Interest and fee expense 0.10% 0.22% Total expenses before custodian fee reduction 0.70% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.60% 0.54% Net investment income 5.11% 4.68% Portfolio Turnover 44% 47% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 117 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.100 $ 9.530 $ 9.850 $ 9.880 $ 9.990 Income (Loss) From Operations Net investment income $ 0.388 $ 0.409 $ 0.407 $ 0.419 $ 0.431 Net realized and unrealized loss (0.424) (0.433) (0.318) (0.028) (0.001) Total income (loss) from operations $ (0.036) $ (0.024) $ 0.089 $ 0.391 $ 0.430 Less Distributions From net investment income $ (0.394) $ (0.406) $ (0.409) $ (0.421) $ (0.450) Total distributions $ (0.394) $ (0.406) $ (0.409) $ (0.421) $ (0.450) Net asset value  End of year $ 8.670 $ 9.100 $ 9.530 $ 9.850 $ 9.880 Total Return (0.03)% (0.26)% 0.85% 4.09% 4.44% Ratios/Supplemental Data Net assets, end of year (000s omitted) $46,787 $49,219 $49,444 $46,023 $42,088 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.79% 0.74% 0.75% 0.73% 0.76% Interest and fee expense 0.03% 0.09% 0.21% 0.19% 0.16% Total expenses before custodian fee reduction 0.82% 0.83% 0.96% 0.92% 0.92% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.72% 0.72% 0.70% 0.75% Net investment income 4.72% 4.35% 4.15% 4.30% 4.36% Portfolio Turnover 20% 26% 20% 16% 13% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 118 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.910 $10.380 $10.730 $10.750 $10.780 Income (Loss) From Operations Net investment income $ 0.356 $ 0.369 $ 0.365 $ 0.378 $ 0.390 Net realized and unrealized loss (0.458) (0.475) (0.350) (0.020) (0.010) Total income (loss) from operations $(0.102) $ (0.106) $ 0.015 $ 0.358 $ 0.380 Less Distributions From net investment income $(0.358) $ (0.364) $ (0.365) $ (0.378) $ (0.410) Total distributions $(0.358) $ (0.364) $ (0.365) $ (0.378) $ (0.410) Net asset value  End of year $ 9.450 $ 9.910 $10.380 $10.730 $10.750 Total Return (0.73)% (1.05)% 0.09% 3.43% 3.75% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 4,069 $ 5,247 $ 6,215 $ 8,638 $10,346 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.49% 1.50% 1.48% 1.51% Interest and fee expense 0.03% 0.09% 0.21% 0.19% 0.16% Total expenses before custodian fee reduction 1.57% 1.58% 1.71% 1.67% 1.67% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.47% 1.47% 1.45% 1.50% Net investment income 3.99% 3.60% 3.41% 3.56% 3.63% Portfolio Turnover 20% 26% 20% 16% 13% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 119 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.910 $10.370 $10.720 $10.580 Income (Loss) From Operations Net investment income $ 0.351 $ 0.366 $ 0.362 $ 0.110 Net realized and unrealized gain (loss) (0.463) (0.463) (0.347) 0.156 Total income (loss) from operations $(0.112) $ (0.097) $ 0.015 $ 0.266 Less Distributions From net investment income $(0.358) $ (0.363) $ (0.365) $ (0.126) Total distributions $(0.358) $ (0.363) $ (0.365) $ (0.126) Net asset value  End of period $ 9.440 $ 9.910 $10.370 $10.720 Total Return (0.83)% (0.95)% 0.09% 2.54% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,004 $ 4,078 $ 2,683 $ 559 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.50% 1.49% 1.48% Interest and fee expense 0.03% 0.09% 0.21% 0.19% Total expenses before custodian fee reduction 1.57% 1.59% 1.70% 1.67% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.47% 1.46% 1.45% Net investment income 3.93% 3.59% 3.40% 3.10% Portfolio Turnover 20% 26% 20% 16% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Not annualized. (5) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 120 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class A Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 8.690 $ 9.280 $ 9.770 $ 9.790 $ 9.590 Income (Loss) From Operations Net investment income $ 0.391 $ 0.412 $ 0.403 $ 0.418 $ 0.426 Net realized and unrealized gain (loss) (0.327) (0.592) (0.485) (0.025) 0.202 Total income (loss) from operations $ 0.064 $ (0.180) $ (0.082) $ 0.393 $ 0.628 Less Distributions From net investment income $ (0.394) $ (0.410) $ (0.408) $ (0.413) $ (0.428) Total distributions $ (0.394) $ (0.410) $ (0.408) $ (0.413) $ (0.428) Net asset value  End of year $ 8.360 $ 8.690 $ 9.280 $ 9.770 $ 9.790 Total Return 1.27% (2.00)% (0.95)% 4.16% 6.70% Ratios/Supplemental Data Net assets, end of year (000s omitted) $105,788 $107,673 $107,632 $89,098 $78,848 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.83% 0.78% 0.78% 0.77% 0.80% Interest and fee expense 0.12% 0.37% 0.57% 0.54% 0.23% Total expenses before custodian fee reduction 0.95% 1.15% 1.35% 1.31% 1.03% Expenses after custodian fee reduction excluding interest and fees 0.82% 0.76% 0.76% 0.76% 0.79% Net investment income 5.06% 4.53% 4.14% 4.34% 4.41% Portfolio Turnover 32% 26% 28% 30% 47% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 121 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class B Year Ended August 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.620 $10.270 $10.820 $10.830 $10.610 Income (Loss) From Operations Net investment income $ 0.370 $ 0.381 $ 0.367 $ 0.384 $ 0.392 Net realized and unrealized gain (loss) (0.370) (0.656) (0.547) (0.018) 0.222 Total income (loss) from operations $  $ (0.275) $ (0.180) $ 0.366 $ 0.614 Less Distributions From net investment income $(0.370) $ (0.375) $ (0.370) $ (0.376) $ (0.394) Total distributions $(0.370) $ (0.375) $ (0.370) $ (0.376) $ (0.394) Net asset value  End of year $ 9.250 $ 9.620 $10.270 $10.820 $10.830 Total Return 0.43% (2.73)% (1.77)% 3.49% 6.06% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 9,863 $14,451 $19,055 $24,411 $29,456 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.58% 1.53% 1.53% 1.52% 1.55% Interest and fee expense 0.12% 0.37% 0.57% 0.54% 0.23% Total expenses before custodian fee reduction 1.70% 1.90% 2.10% 2.06% 1.78% Expenses after custodian fee reduction excluding interest and fees 1.57% 1.51% 1.51% 1.51% 1.54% Net investment income 4.34% 3.78% 3.40% 3.61% 3.67% Portfolio Turnover 32% 26% 28% 30% 47% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 122 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class C Year Ended August 31, Period Ended 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.630 $10.280 $10.810 $10.660 Income (Loss) From Operations Net investment income $ 0.368 $ 0.381 $ 0.365 $ 0.198 Net realized and unrealized gain (loss) (0.368) (0.656) (0.525) 0.158 Total income (loss) from operations $  $ (0.275) $ (0.160) $ 0.356 Less Distributions From net investment income $ (0.370) $ (0.375) $ (0.370) $ (0.206) Total distributions $ (0.370) $ (0.375) $ (0.370) $ (0.206) Net asset value  End of period $ 9.260 $ 9.630 $10.280 $10.810 Total Return 0.43% (2.73)% (1.58)% 3.38% Ratios/Supplemental Data Net assets, end of period (000s omitted) $12,287 $ 9,451 $ 5,236 $ 548 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.59% 1.53% 1.53% 1.52% Interest and fee expense 0.12% 0.37% 0.57% 0.54% Total expenses before custodian fee reduction 1.71% 1.90% 2.10% 2.06% Expenses after custodian fee reduction excluding interest and fees 1.58% 1.51% 1.51% 1.51% Net investment income 4.29% 3.80% 3.40% 3.31% Portfolio Turnover 32% 26% 28% 30% (1) For the period from the start of business, February 8, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem e nts 123 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class I Year Ended Period Ended August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.710 $ 8.440 Income (Loss) From Operations Net investment income $ 0.403 $ 0.222 Net realized and unrealized gain (loss) (0.332) 0.263 Total income from operations $ 0.071 $ 0.485 Less Distributions From net investment income $(0.411) $(0.215) Total distributions $(0.411) $(0.215) Net asset value  End of period $ 8.370 $ 8.710 Total Return 1.36% 5.73% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 9,945 $ 1,338 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.64% 0.63% Interest and fee expense 0.12% 0.37% Total expenses before custodian fee reduction 0.76% 1.00% Expenses after custodian fee reduction excluding interest and fees 0.63% 0.56% Net investment income 5.20% 5.07% Portfolio Turnover 32% 26% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem e nts 124 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-five funds, twelve of which, each non-diversified, are included in these financial statements. They include Eaton Vance Alabama Municipals Fund (Alabama Fund), Eaton Vance Arkansas Municipals Fund (Arkansas Fund), Eaton Vance Georgia Municipals Fund (Georgia Fund), Eaton Vance Kentucky Municipals Fund (Kentucky Fund), Eaton Vance Louisiana Municipals Fund (Louisiana Fund), Eaton Vance Maryland Municipals Fund (Maryland Fund), Eaton Vance Missouri Municipals Fund (Missouri Fund), Eaton Vance North Carolina Municipals Fund (North Carolina Fund), Eaton Vance Oregon Municipals Fund (Oregon Fund), Eaton Vance South Carolina Municipals Fund (South Carolina Fund), Eaton Vance Tennessee Municipals Fund (Tennessee Fund) and Eaton Vance Virginia Municipals Fund (Virginia Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Arkansas Fund, Kentucky Fund, Louisiana Fund, Missouri Fund, Oregon Fund and Tennessee Fund each offer three classes of shares. The Alabama Fund, Georgia Fund, Maryland Fund, North Carolina Fund, South Carolina Fund and Virginia Fund each offer four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a third party pricing service, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, benchmark curves or information pertaining to the issuer. The pricing service may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At August 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Alabama $ 143,185 August 31, 2016 149,650 August 31, 2017 Arkansas $ 661,011 August 31, 2013 126,693 August 31, 2016 826,603 August 31, 2017 Georgia $ 129,324 August 31, 2011 117,457 August 31, 2012 931,893 August 31, 2013 536,265 August 31, 2015 306,338 August 31, 2016 980,989 August 31, 2017 Kentucky $2,260,947 August 31, 2012 944,485 August 31, 2013 98,602 August 31, 2016 155,003 August 31, 2017 Louisiana $ 183,393 August 31, 2010 142,162 August 31, 2012 197,480 August 31, 2013 85,459 August 31, 2016 292,157 August 31, 2017 Maryland $ 818,358 August 31, 2013 204,999 August 31, 2015 4,159,062 August 31, 2016 34,823 August 31, 2017 Missouri $ 69,474 August 31, 2010 135,451 August 31, 2012 831,764 August 31, 2013 337,671 August 31, 2016 2,259,438 August 31, 2017 North Carolina $ 88,235 August 31, 2015 274,170 August 31, 2016 Oregon $1,258,470 August 31, 2013 2,145,240 August 31, 2016 1,066,237 August 31, 2017 Fund Amount Expiration Date South Carolina $ 290,746 August 31, 2013 1,027,752 August 31, 2016 3,019,420 August 31, 2017 Tennessee $ 309,297 August 31, 2013 238,529 August 31, 2016 Virginia $ 174,008 August 31, 2012 1,185,970 August 31, 2013 502,088 August 31, 2016 3,212,881 August 31, 2017 During the year ended August 31, 2009, capital loss carryforwards of $458,393 and $88,849 were utilized to offset net realized gains by the North Carolina Fund and Tennessee Fund. Additionally, at August 31, 2009, the Alabama Fund, Arkansas Fund, Georgia Fund, Kentucky Fund, Louisiana Fund, Maryland Fund, Missouri Fund, North Carolina Fund, Oregon Fund, South Carolina Fund, Tennessee Fund and Virginia Fund had net capital losses of $1,189,226, $2,288,148, $2,681,496, $410,720, $1,359,809, $1,720,414, $2,737,840, $3,569,092, $9,225,865, $10,960,707, $3,777,392 and $4,705,370, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending August 31, 2010. As of August 31, 2009, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At August 31, 2009, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Collateral Floating Interest Rate for Floating Rate or Range of Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Alabama $1,305,000 0.34 $ 1,753,485 Arkansas 600,000 0.34  0.95 1,247,478 Georgia 7,920,000 0.32  0.95 11,828,142 Louisiana 310,000 0.95 644,530 Maryland 4,155,000 0.41  0.49 5,539,983 Missouri 1,880,000 0.32  0.95 3,515,465 North Carolina 7,970,000 0.32  0.95 11,966,760 Oregon 6,900,000 0.39  0.95 10,146,697 South Carolina 3,350,000 0.32  0.95 5,906,046 Tennessee 280,000 0.95 582,156 Virginia 4,850,000 0.36  0.95 8,537,931 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of August 31, 2009. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. K Interest Rate Swaps  The Funds may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any) are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D The tax character of distributions declared for the years ended August 31, 2009 and August 31, 2008 was as follows: Alabama Arkansas Georgia Kentucky Louisiana Maryland Year Ended August 31, 2009 Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 2,422,615 $ 2,645,807 $ 3,784,414 $ 2,370,910 $ 1,956,647 $ 4,377,846 Ordinary income $ 131 $ 110,630 $ 10,759 $ 44,364 $ 13,946 $ 96 Long-term capital gains $  $  $  $  $  $  North South Missouri Carolina Oregon Carolina Tennessee Virginia Year Ended August 31, 2009 Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 4,309,207 $ 4,519,613 $ 6,519,401 $ 6,839,926 $ 2,397,175 $ 6,105,992 Ordinary income $ 40,187 $ 2,483 $ 126,467 $ 40,364 $ 59,014 $ 27,376 Long-term capital gains $  $  $  $  $  $  Alabama Arkansas Georgia Kentucky Louisiana Maryland Year Ended August 31, 2008 Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 2,379,240 $ 2,748,685 $ 3,672,347 $ 2,539,610 $ 1,947,144 $ 4,328,130 Ordinary income $  $ 80,802 $ 28,384 $ 679 $ 19,474 $  Long-term capital gains $ 265,411 $  $  $  $  $  North South Missouri Carolina Oregon Carolina Tennessee Virginia Year Ended August 31, 2008 Fund Fund Fund Fund Fund Fund Distributions declared from: Tax-exempt income $ 4,428,490 $ 4,211,111 $ 6,383,939 $ 6,291,041 $ 2,483,650 $ 5,888,508 Ordinary income $  $  $ 81,905 $ 662 $ 252 $ 113 During the year ended August 31, 2009, the following amounts were reclassified due to expired capital loss carryforwards, the tax treatment of distributions in excess of net tax-exempt income and differences between book and tax accounting for accretion of market discount. Alabama Arkansas Georgia Kentucky Louisiana Maryland Fund Fund Fund Fund Fund Fund Increase (decrease): Paid-in capital $  $ (110,630) $  $  $ (173,032) $  Accumulated net realized gain (loss) $ 8,891 $ 17,938 $ (71,469) $ (42,044) $ 169,870 $ 41,253 Accumulated undistributed (distributions in excess of) net investment income $ (8,891) $ 92,692 $ 71,469 $ 42,044 $ 3,162 $ (41,253) North South Missouri Carolina Oregon Carolina Tennessee Virginia Fund Fund Fund Fund Fund Fund Increase (decrease): Paid-in capital $ (40,187) $  $ (125,092) $ (21,842) $ (58,876) $  Accumulated net realized gain (loss) $ 32,144 $ 54,024 $ 50,814 $ 64,715 $ 26,271 $ 54,070 Accumulated undistributed (distributions in excess of) net investment income $ 8,043 $ (54,024) $ 74,278 $ (42,873) $ 32,605 $ (54,070) These reclassifications had no effect on the net assets or net asset value per share of the Funds. Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D As of August 31, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Alabama Arkansas Georgia Kentucky Louisiana Maryland Fund Fund Fund Fund Fund Fund Undistributed tax-exempt income $ 3,415 $  $ 43,726 $ 28,029 $  $ 99,271 Capital loss carryforward and post October losses $(1,482,061) $(3,902,455) $ (5,683,762) $ (3,869,757) $(2,260,460) $(6,937,656) Net unrealized appreciation (depreciation) $ 192,435 $(1,918,469) $ (1,755,899) $ (953,859) $(1,432,609) $(3,519,589) Other temporary differences $ (89,525) $ (75,437) $ (147,242) $ (55,244) $ (63,356) $ (126,687) North South Missouri Carolina Oregon Carolina Tennessee Virginia Fund Fund Fund Fund Fund Fund Undistributed tax-exempt income $  $ 194,836 $  $  $  $ 58,487 Capital loss carryforward and post October losses $(6,371,638) $(3,931,497) $(13,695,812) $(15,298,625) $(4,325,218) $(9,780,317) Net unrealized appreciation (depreciation) $(1,082,470) $ 1,736,884 $ (1,817,190) $ (411,694) $ (586,717) $(1,360,593) Other temporary differences $ (105,401) $ (149,121) $ (147,003) $ (214,921) $ (78,849) $ (198,917) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to wash sales, the timing of recognizing distributions to shareholders, futures contracts, accretion of market discount and inverse floaters. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20% 2.00% $40 million up to $500 million 0.30% 3.00% On average daily net assets of $500 million or more, the rates are reduced. For the year ended August 31, 2009, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate Alabama $157,100 0.29% Arkansas 180,138 0.31 Georgia 285,362 0.36 Kentucky 151,944 0.29 Louisiana 95,662 0.24 Maryland 331,303 0.37 Missouri 362,405 0.37 North Carolina 354,720 0.38 Oregon 552,084 0.41 South Carolina 601,276 0.41 Tennessee 155,588 0.30 Virginia 502,584 0.41 EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended August 31, 2009 were as follows: EVMs EVDs Sub-Transfer Class A Fund Agent Fees Sales Charges Alabama $1,162 $ 5,360 Arkansas 1,366 12,757 Georgia 1,673 4,517 Kentucky 1,393 2,856 Louisiana 522 4,626 Maryland 2,119 9,324 Missouri 2,253 13,810 North Carolina 2,409 7,376 Oregon 2,648 17,602 South Carolina 2,008 17,095 Tennessee 1,239 8,929 Virginia 3,099 7,682 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended August 31, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended August 31, 2009 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees Alabama $ 83,415 Arkansas 103,098 Georgia 118,584 Kentucky 89,600 Louisiana 70,449 Maryland 142,774 Missouri 172,331 North Carolina 148,207 Oregon 214,084 South Carolina 191,846 Tennessee 86,741 Virginia 190,710 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended August 31, 2009, Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees Alabama $53,104 $ 9,410 Arkansas 26,415 21,601 Georgia 49,560 54,186 Kentucky 37,075 16,410 Louisiana 22,169 6,907 Maryland 62,008 77,252 Missouri 49,620 38,619 North Carolina 41,515 60,449 Oregon 91,319 125,440 South Carolina 71,517 146,745 Tennessee 33,529 36,649 Virginia 81,510 73,407 At August 31, 2009, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C Alabama $1,174,000 $ 221,000 Arkansas 1,115,000 287,000 Georgia 1,679,000 615,000 Kentucky 1,174,000 202,000 Louisiana 714,000 84,000 Maryland 3,610,000 908,000 Missouri 422,000 356,000 North Carolina 1,695,000 582,000 Oregon 1,628,000 1,324,000 South Carolina 1,195,000 1,813,000 Tennessee 674,000 389,000 Virginia 961,000 760,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, investment dealers and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended August 31, 2009 amounted to the following: Class B Class C Fund Service Fees Service Fees Alabama $14,161 $ 2,509 Arkansas 7,044 5,760 Georgia 13,217 14,450 Kentucky 9,886 4,376 Louisiana 5,911 1,842 Maryland 16,535 20,600 Missouri 13,231 10,299 North Carolina 11,071 16,120 Oregon 24,352 33,451 South Carolina 19,071 39,132 Tennessee 8,941 9,774 Virginia 21,736 19,575 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D August 31, 2009, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C Alabama $26,000 $ 3,000 $ 100 Arkansas 4,000 5,000 400 Georgia  6,000 6,000 Kentucky  7,000 2,000 Louisiana  1,000 300 Maryland 25,000 8,000 4,000 Missouri  3,000 700 North Carolina 7,000 3,000 2,000 Oregon 10,000 15,000 6,000 South Carolina 9,000 15,000 8,000 Tennessee  4,000 700 Virginia 400 22,000 500 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended August 31, 2009 were as follows: Fund Purchases Sales Alabama $12,147,519 $19,647,518 Arkansas 10,816,361 11,165,444 Georgia 15,567,328 21,670,895 Kentucky 8,038,210 13,368,285 Louisiana 12,228,058 15,746,294 Maryland 15,282,852 19,920,386 Missouri 26,688,582 29,466,235 North Carolina 43,423,993 48,180,598 Oregon 62,332,723 77,100,703 South Carolina 67,941,406 81,233,562 Tennessee 10,807,792 13,691,386 Virginia 43,123,827 48,259,671 beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Alabama Fund Year Ended August 31, Class A 2009 2008 Sales 536,099 930,997 Issued to shareholders electing to receive payments of distributions in Fund shares 118,542 120,214 Redemptions (1,430,771) (606,351) Exchange from Class B shares 149,990 136,161 Net increase (decrease) (626,140) 581,021 Year Ended August 31, Class B 2009 2008 Sales 37,389 37,789 Issued to shareholders electing to receive payments of distributions in Fund shares 16,687 21,153 Redemptions (135,353) (106,024) Exchange to Class A shares (136,249) (123,764) Net decrease (217,526) (170,846) Year Ended August 31, Class C 2009 2008 Sales 85,757 140,614 Issued to shareholders electing to receive payments of distributions in Fund shares 1,757 2,698 Redemptions (28,147) (171,707) Net increase (decrease) 59,367 (28,395) Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 167,782 461,344 Issued to shareholders electing to receive payments of distributions in Fund shares 269  Redemptions (232,195) (37,636) Net increase (decrease) (64,144) 423,708 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Arkansas Fund Year Ended August 31, Class A 2009 2008 Sales 1,047,945 1,127,584 Issued to shareholders electing to receive payments of distributions in Fund shares 196,653 161,742 Redemptions (789,369) (1,079,249) Exchange from Class B shares 54,938 39,151 Net increase 510,167 249,228 Year Ended August 31, Class B 2009 2008 Sales 32,025 21,875 Issued to shareholders electing to receive payments of distributions in Fund shares 10,247 9,640 Redemptions (43,450) (91,997) Exchange to Class A shares (51,116) (36,425) Net decrease (52,294) (96,907) Year Ended August 31, Class C 2009 2008 Sales 118,079 141,385 Issued to shareholders electing to receive payments of distributions in Fund shares 3,552 2,837 Redemptions (69,967) (105,011) Net increase 51,664 39,211 Georgia Fund Year Ended August 31, Class A 2009 2008 Sales 889,704 1,869,016 Issued to shareholders electing to receive payments of distributions in Fund shares 197,490 186,946 Redemptions (1,652,319) (1,831,383) Exchange from Class B shares 135,208 73,538 Net increase (decrease) (429,917) 298,117 Year Ended August 31, Class B 2009 2008 Sales 42,374 33,674 Issued to shareholders electing to receive payments of distributions in Fund shares 17,258 20,257 Redemptions (120,425) (260,361) Exchange to Class A shares (126,425) (68,789) Net decrease (187,218) (275,219) Georgia Fund (continued) Year Ended August 31, Class C 2009 2008 Sales 290,089 503,542 Issued to shareholders electing to receive payments of distributions in Fund shares 21,451 15,838 Redemptions (234,640) (342,937) Net increase 76,900 176,443 Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 463,954 525,775 Issued to shareholders electing to receive payments of distributions in Fund shares 33  Redemptions (218,151) (2,513) Net increase 245,836 523,262 Kentucky Fund Year Ended August 31, Class A 2009 2008 Sales 458,537 568,635 Issued to shareholders electing to receive payments of distributions in Fund shares 187,410 165,480 Redemptions (1,029,077) (688,154) Exchange from Class B shares 141,013 88,435 Net increase (decrease) (242,117) 134,396 Year Ended August 31, Class B 2009 2008 Sales 13,631 10,900 Issued to shareholders electing to receive payments of distributions in Fund shares 15,015 17,226 Redemptions (107,841) (107,190) Exchange to Class A shares (130,506) (81,912) Net decrease (209,701) (160,976) Year Ended August 31, Class C 2009 2008 Sales 79,803 122,417 Issued to shareholders electing to receive payments of distributions in Fund shares 6,452 6,764 Redemptions (45,584) (99,796) Net increase 40,671 29,385 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Louisiana Fund Year Ended August 31, Class A 2009 2008 Sales 458,204 1,022,964 Issued to shareholders electing to receive payments of distributions in Fund shares 119,676 96,232 Redemptions (1,066,456) (810,465) Exchange from Class B shares 116,328 20,706 Net increase (decrease) (372,248) 329,437 Year Ended August 31, Class B 2009 2008 Sales 5,900 22,106 Issued to shareholders electing to receive payments of distributions in Fund shares 5,752 5,646 Redemptions (42,434) (46,241) Exchange to Class A shares (109,980) (19,579) Net decrease (140,762) (38,068) Year Ended Period Ended Class C August 31, 2009 August 31, 2008 Sales 154,394 24,353 Issued to shareholders electing to receive payments of distributions in Fund shares 1,370 324 Redemptions (3,712)  Net increase 152,052 24,677 Maryland Fund Year Ended August 31, Class A 2009 2008 Sales 1,239,297 2,817,072 Issued to shareholders electing to receive payments of distributions in Fund shares 292,491 265,854 Redemptions (2,115,912) (2,135,304) Exchange from Class B shares 108,611 137,109 Net increase (decrease) (475,513) 1,084,731 Year Ended August 31, Class B 2009 2008 Sales 89,230 49,626 Issued to shareholders electing to receive payments of distributions in Fund shares 25,186 26,825 Redemptions (241,242) (193,578) Exchange to Class A shares (99,495) (125,662) Net decrease (226,321) (242,789) Maryland Fund (continued) Year Ended August 31, Class C 2009 2008 Sales 493,641 554,486 Issued to shareholders electing to receive payments of distributions in Fund shares 28,748 21,536 Redemptions (221,553) (248,718) Net increase 300,836 327,304 Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 45,149 10,452 Redemptions (3,041) (941) Net increase 42,108 9,511 Missouri Fund Year Ended August 31, Class A 2009 2008 Sales 1,245,404 2,105,248 Issued to shareholders electing to receive payments of distributions in Fund shares 301,436 265,329 Redemptions (1,812,744) (1,658,989) Exchange from Class B shares 89,216 90,127 Net increase (decrease) (176,688) 801,715 Year Ended August 31, Class B 2009 2008 Sales 53,957 80,757 Issued to shareholders electing to receive payments of distributions in Fund shares 13,339 14,443 Redemptions (49,759) (192,279) Exchange to Class A shares (80,711) (81,526) Net decrease (63,174) (178,605) Year Ended August 31, Class C 2009 2008 Sales 127,073 165,973 Issued to shareholders electing to receive payments of distributions in Fund shares 14,122 11,632 Redemptions (125,037) (57,329) Net increase 16,158 120,276 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D North Carolina Fund Year Ended August 31, Class A 2009 2008 Sales 1,224,791 2,034,924 Issued to shareholders electing to receive payments of distributions in Fund shares 278,440 239,219 Redemptions (2,569,259) (1,265,239) Exchange from Class B shares 145,051 74,868 Net increase (decrease) (920,977) 1,083,772 Year Ended August 31, Class B 2009 2008 Sales 39,265 53,095 Issued to shareholders electing to receive payments of distributions in Fund shares 12,632 13,355 Redemptions (76,755) (168,583) Exchange to Class A shares (134,713) (69,689) Net decrease (159,571) (171,822) Year Ended August 31, Class C 2009 2008 Sales 336,368 600,741 Issued to shareholders electing to receive payments of distributions in Fund shares 20,534 14,875 Redemptions (287,643) (258,554) Net increase 69,259 357,062 Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 1,276,820 149,925 Issued to shareholders electing to receive payments of distributions in Fund shares 1,062  Redemptions (445,234) (42,216) Net increase 832,648 107,709 Oregon Fund Year Ended August 31, Class A 2009 2008 Sales 2,238,279 3,784,514 Issued to shareholders electing to receive payments of distributions in Fund shares 493,722 382,641 Redemptions (3,192,524) (2,036,019) Exchange from Class B shares 186,379 221,561 Net increase (decrease) (274,144) 2,352,697 Oregon Fund (continued) Year Ended August 31, Class B 2009 2008 Sales 181,030 185,787 Issued to shareholders electing to receive payments of distributions in Fund shares 39,765 35,703 Redemptions (261,771) (193,133) Exchange to Class A shares (170,232) (202,513) Net decrease (211,208) (174,156) Year Ended August 31, Class C 2009 2008 Sales 698,241 1,098,319 Issued to shareholders electing to receive payments of distributions in Fund shares 60,200 31,501 Redemptions (446,224) (182,325) Net increase 312,217 947,495 South Carolina Fund Year Ended August 31, Class A 2009 2008 Sales 2,537,743 3,776,202 Issued to shareholders electing to receive payments of distributions in Fund shares 382,509 331,834 Redemptions (3,503,845) (2,750,705) Exchange from Class B shares 112,329 53,815 Net increase (decrease) (471,264) 1,411,146 Year Ended August 31, Class B 2009 2008 Sales 67,992 122,627 Issued to shareholders electing to receive payments of distributions in Fund shares 30,211 28,726 Redemptions (161,441) (344,240) Exchange to Class A shares (105,938) (50,739) Net decrease (169,176) (243,626) Year Ended August 31, Class C 2009 2008 Sales 899,650 1,204,990 Issued to shareholders electing to receive payments of distributions in Fund shares 56,261 41,816 Redemptions (671,151) (410,493) Net increase 284,760 836,313 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D South Carolina Fund (continued) Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 1,768,242 2,634,294 Issued to shareholders electing to receive payments of distributions in Fund shares 482 156 Redemptions (1,601,080) (129,028) Net increase 167,644 2,505,422 Tennessee Fund Year Ended August 31, Class A 2009 2008 Sales 873,304 853,413 Issued to shareholders electing to receive payments of distributions in Fund shares 159,260 136,063 Redemptions (1,119,926) (806,227) Exchange from Class B shares 76,950 35,823 Net increase (decrease) (10,412) 219,072 Year Ended August 31, Class B 2009 2008 Sales 43,387 17,747 Issued to shareholders electing to receive payments of distributions in Fund shares 13,205 13,085 Redemptions (84,570) (67,568) Exchange to Class A shares (70,599) (32,877) Net decrease (98,577) (69,613) Year Ended August 31, Class C 2009 2008 Sales 326,858 240,334 Issued to shareholders electing to receive payments of distributions in Fund shares 12,873 6,322 Redemptions (115,222) (93,703) Net increase 224,509 152,953 Virginia Fund Year Ended August 31, Class A 2009 2008 Sales 1,846,806 3,324,355 Issued to shareholders electing to receive payments of distributions in Fund shares 374,827 341,074 Redemptions (2,172,135) (3,024,617) Exchange from Class B shares 220,724 147,481 Net increase 270,222 788,293 Virginia Fund (continued) Year Ended August 31, Class B 2009 2008 Sales 128,299 185,654 Issued to shareholders electing to receive payments of distributions in Fund shares 36,903 41,101 Redemptions (401,998) (447,099) Exchange to Class A shares (199,317) (133,216) Net decrease (436,113) (353,560) Year Ended August 31, Class C 2009 2008 Sales 505,153 618,039 Issued to shareholders electing to receive payments of distributions in Fund shares 34,765 22,889 Redemptions (194,792) (168,775) Net increase 345,126 472,153 Year Ended Period Ended Class I August 31, 2009 August 31, 2008 Sales 1,551,265 153,615 Issued to shareholders electing to receive payments of distributions in Fund shares   Redemptions (517,374)  Net increase 1,033,891 153,615 (1) Class I of the Alabama Fund, Georgia Fund, Maryland Fund, North Carolina Fund, South Carolina Fund and Virginia Fund commenced operations on March 3, 2008. (2) Class C of the Louisiana Fund commenced operations on December 4, 2007. 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at August 31, 2009, as determined on a federal income tax basis, were as follows: Alabama Fund Aggregate cost $ 54,277,911 Gross unrealized appreciation $ 2,265,153 Gross unrealized depreciation (2,014,269) Net unrealized appreciation $ 250,884 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Arkansas Fund Aggregate cost $ 65,210,726 Gross unrealized appreciation $ 1,521,571 Gross unrealized depreciation (3,559,433) Net unrealized depreciation $ (2,037,862) Georgia Fund Aggregate cost $ 84,671,473 Gross unrealized appreciation $ 2,666,133 Gross unrealized depreciation (3,979,766) Net unrealized depreciation $ (1,313,633) Kentucky Fund Aggregate cost $ 52,841,792 Gross unrealized appreciation $ 2,004,664 Gross unrealized depreciation (2,720,384) Net unrealized depreciation $ (715,720) Louisiana Fund Aggregate cost $ 42,238,805 Gross unrealized appreciation $ 1,206,083 Gross unrealized depreciation (2,543,910) Net unrealized depreciation $ (1,337,827) Maryland Fund Aggregate cost $ 96,900,238 Gross unrealized appreciation $ 3,188,618 Gross unrealized depreciation (6,500,253) Net unrealized depreciation $ (3,311,635) Missouri Fund Aggregate cost $100,815,824 Gross unrealized appreciation $ 4,378,636 Gross unrealized depreciation (5,113,409) Net unrealized depreciation $ (734,773) North Carolina Fund Aggregate cost $ 97,236,580 Gross unrealized appreciation $ 4,724,788 Gross unrealized depreciation (2,822,389) Net unrealized appreciation $ 1,902,399 Oregon Fund Aggregate cost $151,087,367 Gross unrealized appreciation $ 6,394,955 Gross unrealized depreciation (8,005,605) Net unrealized depreciation $ (1,610,650) South Carolina Fund Aggregate cost $159,153,948 Gross unrealized appreciation $ 4,616,154 Gross unrealized depreciation (4,903,358) Net unrealized depreciation $ (287,204) Tennessee Fund Aggregate cost $ 55,114,248 Gross unrealized appreciation $ 2,903,611 Gross unrealized depreciation (3,165,348) Net unrealized depreciation $ (261,737) Virginia Fund Aggregate cost $136,910,859 Gross unrealized appreciation $ 6,781,937 Gross unrealized depreciation (7,694,619) Net unrealized depreciation $ (912,682) 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. At August 31, 2009, Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D the Louisiana Fund had a balance outstanding pursuant to this line of credit of $100,000, at an interest rate of 1.39%. The Funds average borrowings or allocated fees during the year ended August 31, 2009 were not significant. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at August 31, 2009 is as follows: Futures Contracts Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Depreciation Alabama 12/09 41 U.S. Treasury Bond Short $ (4,896,153) $ (4,909,750) $ (13,597) Georgia 12/09 85 U.S. Treasury Bond Short $(10,150,562) $(10,178,750) $ (28,188) Louisiana 12/09 7 U.S. Treasury Bond Short $ (835,765) $ (838,250) $ (2,485) 12/09 11 U.S. Treasury Note Short $ (1,281,204) $ (1,289,407) $ (8,203) Maryland 12/09 106 U.S. Treasury Bond Short $(12,658,348) $(12,693,500) $ (35,152) Missouri 12/09 79 U.S. Treasury Bond Short $ (9,432,200) $ (9,460,250) $ (28,050) Tennessee 12/09 60 U.S. Treasury Bond Short $ (7,161,978) $ (7,185,001) $ (23,023) Virginia 12/09 360 U.S. Treasury Bond Short $(42,984,365) $(43,110,000) $(125,635) Interest Rate Swaps Alabama Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $ 900,000 4.517% USD-LIBOR-BBA December 1, 2039 $ (58,449) $ (58,449) Arkansas Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) Citibank, 3-month September 8, 2009/ N.A. $2,000,000 3.532% USD-LIBOR-BBA September 8, 2039 $ 196,947 JPMorgan 3-month September 14, 2009/ Chase Co. $ 912,500 4.743% USD-LIBOR-BBA September 14, 2039 $(103,270) JPMorgan 3-month September 8, 2009/ Chase Co. $2,000,000 3.511% USD-LIBOR-BBA September 8, 2039 $ 204,312 Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $2,750,000 4.517% USD-LIBOR-BBA December 1, 2039 $(178,596) $(119,393) Georgia Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,612,500 4.743% USD-LIBOR-BBA September 14, 2039 $(182,491) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $4,000,000 4.517% USD-LIBOR-BBA December 1, 2039 $(259,775) $(442,266) Kentucky Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Barclays 3-month July 23, 2009/ Bank PLC $2,000,000 4.247% USD-LIBOR-BBA July 23, 2039 $ (43,308) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $3,000,000 4.517% USD-LIBOR-BBA December 1, 2039 $(194,831) $(238,139) Louisiana Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $ 837,500 4.743% USD-LIBOR-BBA September 14, 2039 $ (94,782) $ (94,782) Maryland Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,837,500 4.743% USD-LIBOR-BBA September 14, 2039 $(207,954) $(207,954) Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Missouri Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $2,025,000 4.743% USD-LIBOR-BBA September 14, 2039 $(229,175) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $1,825,000 4.517% USD-LIBOR-BBA December 1, 2039 $(118,522) $(347,697) North Carolina Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,462,500 4.743% USD-LIBOR-BBA September 14, 2039 $(165,515) $(165,515) Oregon Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,825,000 4.743% USD-LIBOR-BBA September 14, 2039 $(206,540) $(206,540) South Carolina Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,100,000 4.743% USD-LIBOR-BBA September 14, 2039 $(124,490) $(124,490) Tennessee Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $1,150,000 4.743% USD-LIBOR-BBA September 14, 2039 $(130,149) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $3,000,000 4.517% USD-LIBOR-BBA December 1, 2039 $(194,831) $(324,980) Virginia Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation JPMorgan 3-month September 14, 2009/ Chase Co. $2,537,500 4.743% USD-LIBOR-BBA September 14, 2039 $(287,175) Merrill Lynch Capital 3-month December 1, 2009/ Services, Inc. $2,475,000 4.517% USD-LIBOR-BBA December 1, 2039 $(160,736) $(447,911) The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At August 31, 2009, the Funds had sufficient cash and/or securities to cover commitments under these contracts. The Funds adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities, effective March 1, 2009. FAS 161 requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. The disclosure below includes additional information as a result of implementing FAS 161. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, each Fund may enter into interest rate swap contracts. The Funds may also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The fair values of derivative instruments (not accounted for as hedging instruments under FASB Statement of Financial Accounting Standards No. 133 (FAS 133)) and whose primary underlying risk exposure is interest rate risk at August 31, 2009 were as follows: Fair Value Asset Derivative Liability Derivative Alabama Fund Futures Contracts $  $ (13,597) Interest Rate Swaps  (58,449) Total $  $ (72,046) Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Fair Value Asset Derivative Liability Derivative Arkansas Fund Interest Rate Swaps $401,259 $(281,866) Total $401,259 $(281,866) Georgia Fund Futures Contracts $  $ (28,188) Interest Rate Swaps  (442,266) Total $  $(470,454) Kentucky Fund Interest Rate Swaps  $(238,139) Total $  $(238,139) Louisiana Fund Futures Contracts $  $ (10,688) Interest Rate Swaps  (94,782) Total $  $(105,470) Maryland Fund Futures Contracts $  $ (35,152) Interest Rate Swaps  (207,954) Total $  $(243,106) Missouri Fund Futures Contracts $  $ (28,050) Interest Rate Swaps  (347,697) Total $  $(375,747) North Carolina Fund Interest Rate Swaps $  $(165,515) Total $  $(165,515) Oregon Fund Interest Rate Swaps $  $(206,540) Total $  $(206,540) South Carolina Fund Interest Rate Swaps $  $(124,490) Total $  $(124,490) Tennessee Fund Futures Contracts $  $ (23,023) Interest Rate Swaps  (324,980) Total $  $(348,003) Fair Value Asset Derivative Liability Derivative Virginia Fund Futures Contracts $  $(125,635) Interest Rate Swaps  (447,911) Total $  $(573,546) (1) Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. (2) Statement of Assets and Liabilities location: Payable for open swap contracts; Net unrealized depreciation. (3) Statement of Assets and Liabilities location: Receivable for open swap contracts; Net unrealized appreciation. The effect of derivative instruments (not accounted for as hedging instruments under FAS 133) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended August 31, 2009 was as follows: Change in Realized Unrealized Gain Appreciation (Loss) on (Depreciation) Derivatives on Derivatives Recognized Recognized in Fund in Income Income Alabama $ 177,582 $ (106,076) Arkansas 608,148 66,067 Georgia 1,598,286 (1,168,807) Kentucky 131,168 (207,085) Louisiana 67,172 24,217 Maryland 591,468 (288,731) Missouri 192,351 217,622 North Carolina  159,074 Oregon  198,502 South Carolina 18 119,645 Tennessee 1,286,865 (841,854) Virginia 1,368,424 (714,365) (1) Statement of Operations location: Net realized gain (loss)  Financial futures contracts and swap contracts. (2) Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and swap contracts. Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended August 31, 2009 were approximately as follows: Interest Futures Rate Fund Contracts Swaps Alabama $ 4,386,000 $ 900,000 Arkansas 1,829,000 6,805,000 Georgia 11,929,000 5,084,000 Kentucky 3,543,000 2,514,000 Louisiana 1,886,000 838,000 Maryland 10,600,000 1,838,000 Missouri 8,243,000 3,850,000 North Carolina  1,463,000 Oregon  1,825,000 South Carolina  1,100,000 Tennessee 7,771,000 3,750,000 Virginia 34,286,000 5,013,000 11 Fair Value Measurements The Funds adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, effective September 1, 2008. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At August 31, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Alabama Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 55,833,795 $  $ 55,833,795 Total Investments $  $ 55,833,795 $  $ 55,833,795 Liability Description Futures Contracts $ (13,597) $  $  $ (13,597) Interest Rate Swaps  (58,449)  (58,449) Total $ (13,597) $ (58,449) $  $ (72,046) Arkansas Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 63,772,864 $  $ 63,772,864 Interest Rate Swaps  401,259  401,259 Total $  $ 64,174,123 $  $ 64,174,123 Liability Description Interest Rate Swaps $  $ (281,866) $  $ (281,866) Total $  $ (281,866) $  $ (281,866) Georgia Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 91,277,840 $  $ 91,277,840 Total Investments $  $ 91,277,840 $  $ 91,277,840 Liability Description Futures Contracts $ (28,188) $  $  $ (28,188) Interest Rate Swaps  (442,266)  (442,266) Total $ (28,188) $ (442,266) $  $ (470,454) Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Kentucky Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 52,126,072 $  $ 52,126,072 Total Investments $  $ 52,126,072 $  $ 52,126,072 Liability Description Interest Rate Swaps $  $ (238,139) $  $ (238,139) Total $  $ (238,139) $  $ (238,139) Louisiana Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 41,210,978 $  $ 41,210,978 Total Investments $  $ 41,210,978 $  $ 41,210,978 Liability Description Futures Contracts $ (10,688) $  $  $ (10,688) Interest Rate Swaps  (94,782)  (94,782) Total $ (10,688) $ (94,782) $  $ (105,470) Maryland Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 97,743,603 $  $ 97,743,603 Total Investments $  $ 97,743,603 $  $ 97,743,603 Liability Description Futures Contracts $ (35,152) $  $  $ (35,152) Interest Rate Swaps  (207,954)  (207,954) Total $ (35,152) $ (207,954) $  $ (243,106) Missouri Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $101,961,051 $  $101,961,051 Total Investments $  $101,961,051 $  $101,961,051 Liability Description Futures Contracts $ (28,050) $  $  $ (28,050) Interest Rate Swaps  (347,697)  (347,697) Total $ (28,050) $ (347,697) $  $ (375,747) North Carolina Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $107,108,979 $  $107,108,979 Total Investments $  $107,108,979 $  $107,108,979 Liability Description Interest Rate Swaps $  $ (165,515) $  $ (165,515) Total $  $ (165,515) $  $ (165,515) Oregon Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $156,376,717 $  $156,376,717 Total Investments $  $156,376,717 $  $156,376,717 Liability Description Interest Rate Swaps $  $ (206,540) $  $ (206,540) Total $  $ (206,540) $  $ (206,540) Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D South Carolina Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $162,216,744 $  $162,216,744 Total Investments $  $162,216,744 $  $162,216,744 Liability Description Interest Rate Swaps $  $ (124,490) $  $ (124,490) Total $  $ (124,490) $  $ (124,490) Tennessee Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 55,132,511 $  $ 55,132,511 Total Investments $  $ 55,132,511 $  $ 55,132,511 Liability Description Futures Contracts $ (23,023) $  $  $ (23,023) Interest Rate Swaps  (324,980)  (324,980) Total $ (23,023) $ (324,980) $  $ (348,003) Virginia Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $140,848,177 $  $140,848,177 Total Investments $  $140,848,177 $  $140,848,177 Liability Description Futures Contracts $(125,635) $  $  $ (125,635) Interest Rate Swaps  (447,911)  (447,911) Total $(125,635) $ (447,911) $  $ (573,546) The Funds held no investments or other financial instruments as of August 31, 2008 whose fair value was determined using Level 3 inputs. 12 Review for Subsequent Events In connection with the preparation of the financial statements of the Funds as of and for the year ended August 31, 2009, events and transactions subsequent to August 31, 2009 through October 19, 2009, the date the financial statements were issued, have been evaluated by the Funds management for possible adjustment and/or disclosure. Management has not identified any subsequent events requiring financial statement disclosure as of the date these financial statements were issued. Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Municipals Trust and Shareholders of Eaton Vance Alabama Municipals Fund, Eaton Vance Arkansas Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Kentucky Municipals Fund, Eaton Vance Louisiana Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance Missouri Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance Oregon Municipals Fund, Eaton Vance South Carolina Municipals Fund, Eaton Vance Tennessee Municipals Fund and Eaton Vance Virginia Municipals Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance Alabama Municipals Fund, Eaton Vance Arkansas Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Kentucky Municipals Fund, Eaton Vance Louisiana Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance Missouri Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance Oregon Municipals Fund, Eaton Vance South Carolina Municipals Fund, Eaton Vance Tennessee Municipals Fund and Eaton Vance Virginia Municipals Fund (collectively, the Funds) (certain of the funds constituting Eaton Vance Municipals Trust), including the portfolios of investments, as of August 31, 2009, the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance Alabama Municipals Fund, Eaton Vance Arkansas Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Kentucky Municipals Fund, Eaton Vance Louisiana Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance Missouri Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance Oregon Municipals Fund, Eaton Vance South Carolina Municipals Fund, Eaton Vance Tennessee Municipals Fund and Eaton Vance Virginia Municipals Fund as of August 31, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts October 19, 2009 Eaton Vance Municipals Funds a s o f A u g u s t 3 1 , 2 0 0 9 FEDERAL TAX IN FORMATION (Unaudited) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar year 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in the Funds. As required by the Internal Revenue Service, shareholders must be notified within 60 days of a Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends  The Funds designate the following percentages of dividends from net investment income as exempt interest dividends. Alabama Municipals Fund 99.99% Arkansas Municipals Fund 95.99% Georgia Municipals Fund 99.72% Kentucky Municipals Fund 98.16% Louisiana Municipals Fund 99.29% Maryland Municipals Fund 100.00% Missouri Municipals Fund 99.08% North Carolina Municipals Fund 99.95% Oregon Municipals Fund 98.10% South Carolina Municipals Fund 99.41% Tennessee Municipals Fund 97.60% Virginia Municipals Fund 99.55% Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Alabama Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Virginia Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following matters as they relate to the Funds and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for each Fund. The Board considered the impact of extraordinary market conditions during 2008 on each Funds performance relative to its peer universe in light of, among other things, the Advisers strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Eaton Vance Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD Economies of Scale In reviewing management fees and profitability of each Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. Eaton Vance Municipals Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Municipals Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a direct, wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, 178 Director of EVC 5/31/58 Director and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 178 registered investment companies and 4 private investment companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business 178 None 1/2/63 Administration and Finance Unit Head, Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director 178 Director of Assurant, Inc. (insurance 4/3/40 (1983-2004) of Systems & Computer Technology Corp. provider) and Stonemor Partners, L.P. (provider of software to higher education). Formerly, a (owner and operator of cemeteries) Director of Loring Ward International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. 178 None 9/19/47 (specialty finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. 178 None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, 178 Director of BJs Wholesale Club, Inc. 3/22/48 Boston College. Adjunct Professor of Finance, Peking (wholesale club retailer); Trustee of SPDR University, Beijing, China (since 2005). Index Shares Funds and SPDR Series Trust (exchange traded funds) Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 178 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since (nuclear insurance provider), Aviva USA 2008), President (2005-2008), Lowenhaupt Global (insurance provider) and CIFG (family of Advisors, LLC (global wealth management firm). Formerly, financial guaranty companies), and Advisory President and Contributing Editor, Worth Magazine Director of Berkshire Capital Securities LLC (2004-2005). Formerly, Executive Vice President and (private investment banking firm) Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). Eaton Vance Municipals Funds MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law 178 None 9/14/57 (since 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of the Consultant and private investor. 178 None 1/26/43 the Board Board since 2007 and Trustee and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Robert B. MacIntosh President Since 2005 Vice President of EVM and BMR. Officer of 96 registered investment companies 1/22/57 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 80 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 49 registered investment companies 12/21/66 managed by EVM or BMR. Cynthia J. Clemson Vice President Since 2004 Vice President of EVM and BMR. Officer of 96 registered investment companies 3/2/63 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 50 registered investment companies 8/3/58 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 72 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 178 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Chief Legal Officer and Chief Legal Officer since Vice President of EVM and BMR. Officer of 178 registered investment companies 5/24/60 Secretary 2008 and Secretary since managed by EVM or BMR. 2007 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 178 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 1-800-262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Municipals Trust Two International Place Boston, MA 02110 This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 445-10/09 12MUNISRC
